EXHIBIT 10.14

Execution Version

 

 

CREDIT AGREEMENT

dated as of

August 22, 2011

among

CCT FUNDING LLC,

as Borrower,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent and a Lender,

and

The Other Lenders Party Hereto

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

ARTICLE 1

DEFINITIONS AND INTERPRETATION

  

Section 1.01. Defined Terms.

     1   

Section 1.02. Use of Defined Terms.

     1   

Section 1.03. Interpretation.

     2   

Section 1.04. Accounting Matters.

     2   

Section 1.05. Conflict Between Credit Documents.

     3   

Section 1.06. Legal Representation of the Parties.

     3   

ARTICLE 2

COMMITMENT

  

Section 2.01. Commitment

     3   

Section 2.02. Voluntary Reductions or Termination of the Maximum Commitment.

     3   

Section 2.03. Fees.

     4   

Section 2.04. Commitment Reduction and Termination

     4   

ARTICLE 3

LOANS AND LENDER NOTE

  

Section 3.01. Borrowing Procedure for Loans

     5   

Section 3.02. Notes.

     6   

Section 3.03. Principal Payments.

     6   

Section 3.04. Interest.

     7   

Section 3.05. Method and Place of Payment.

     12   

Section 3.06. Net Payments; Taxes.

     12   

Section 3.07. Sharing of Payments by Lenders.

     14   

Section 3.08. Post Default Order of Application of Funds

     15   

ARTICLE 4

CONDITIONS TO CREDIT EXTENSIONS

  

Section 4.01. Initial Loan.

     15   

Section 4.02. All Loans.

     22   

 

i



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

  

Section 5.01. Organization, etc.

     23   

Section 5.02. Due Authorization, Non-Contravention, etc.

     23   

Section 5.03. Compliance with Laws.

     24   

Section 5.04. Government Approval, Regulation, etc.

     24   

Section 5.05. Validity, etc.

     24   

Section 5.06. Financial Information.

     24   

Section 5.07. Litigation, etc.

     25   

Section 5.08. Regulations T, U and X.

     25   

Section 5.09. Pension and Welfare Plans.

     25   

Section 5.10. Taxes.

     25   

Section 5.11. Absence of Default.

     25   

Section 5.12. Real Property.

     25   

Section 5.13. Environmental Warranties.

     26   

Section 5.14. Borrower’s Businesses.

     26   

Section 5.15. Collateral.

     26   

Section 5.16. Maintenance of Assets.

     26   

Section 5.17. Manager.

     26   

Section 5.18. Use of Proceeds.

     26   

Section 5.19. Compliance with Anti-Terrorism Laws and Regulations.

     27   

Section 5.20. Compliance with Anti-Money Laundering Laws and Regulations.

     27   

ARTICLE 6

COVENANTS

  

Section 6.01. Affirmative Covenants.

     28   

Section 6.02. Negative Covenants.

     38   

ARTICLE 7

EVENTS OF DEFAULT

  

Section 7.01. Events of Default.

     43   

Section 7.02. Action if Bankruptcy.

     46   

Section 7.03. Action if Other Event of Default.

     47   

Section 7.04. Additional Rights Upon Event of Default.

     47   

Section 7.05. Notice of Default.

     48   

ARTICLE 8

THE ADMINISTRATIVE AGENT

  

Section 8.01. Appointment

     48   

Section 8.02. Nature of Duties

     48   

Section 8.03. Lack of Reliance on the Administrative Agent

     49   

 

ii



--------------------------------------------------------------------------------

Section 8.04. Certain Rights of the Administrative Agent

     49   

Section 8.05. Reliance

     50   

Section 8.06. Indemnification

     50   

Section 8.07. The Administrative Agent in its Individual Capacity

     50   

Section 8.08. Resignation by the Administrative Agent

     50   

ARTICLE 9

MISCELLANEOUS

  

Section 9.01. Payment of Expenses, etc.

     51   

Section 9.02. Right of Setoff.

     52   

Section 9.03. Notices.

     53   

Section 9.04. Benefit of Agreement.

     54   

Section 9.05. Participations and Assignments.

     54   

Section 9.06. Replacement of Lenders

     56   

Section 9.07. No Waiver; Remedies Cumulative

     57   

Section 9.08. Calculations; Computations.

     57   

Section 9.09. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

     57   

Section 9.10. Counterparts.

     59   

Section 9.11. Effectiveness.

     59   

Section 9.12. Headings Descriptive.

     59   

Section 9.13. Amendment or Waiver.

     59   

Section 9.14. Survival.

     60   

Section 9.15. Domicile of Loans.

     61   

Section 9.16. Confidentiality

     61   

Section 9.17. Register

     62   

Section 9.18. Lender Affiliate Securities.

     63   

Section 9.19. Marshalling; Recapture.

     63   

Section 9.20. No Petition.

     63   

Section 9.21. Acknowledgment.

     63   

Section 9.22. Severability.

     63   

ANNEX I – Definitions

ANNEX II – Collateral Valuation Schedule

ANNEX III – Collateral Transaction Procedures

 

EXHIBIT A    -      Form of Borrowing Request EXHIBIT B    -      Form of Note
EXHIBIT C    -      Form of Assignment Agreement EXHIBIT D    -      Form of
Security Agreement EXHIBIT E    -      Form of Custodial Agreement EXHIBIT F   
-      Form of Required Borrower and Manager Opinion EXHIBIT G    -      Form of
Manager Letter EXHIBIT H    -      Form of Equity Owner Letter EXHIBIT I    -
     Form of CNL Letter

 

iii



--------------------------------------------------------------------------------

EXHIBIT J    -      Form of Compliance Certificate (Section 6.01(b)(iii))
EXHIBIT K    -      Form of Commitment Termination Notice EXHIBIT L    -     
Form of Loan Cessation Notice SCHEDULE 1    -      Lending Offices,
Administrative Agent Office and Notice Data SCHEDULE 2    -      UCC-1 Filing
Jurisdictions SCHEDULE 3    -      Schedule of Fund Investments SCHEDULE 4    -
     Approved Banks SCHEDULE 5    -      Approved Selling Institutions SCHEDULE
6    -      Approved Industry & Sector Categories SCHEDULE 7    -      Approved
Pricing Services SCHEDULE 8    -      Approved Bond Dealers

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of August 22, 2011 (as amended from time to
time, this “Agreement”), is entered into by and among CCT FUNDING LLC, a
Delaware limited liability company (the “Borrower”), DEUTSCHE BANK AG, NEW YORK
BRANCH (“DBNY”) as Administrative Agent and a Lender and each other Lender party
hereto from time to time (together with DBNY in its capacity as Lender, the
“Lenders” and each a “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower is a newly-formed limited liability company organized
under the Laws of Delaware to pursue a strategy of investing on a leveraged
basis in and managing a pool of Fund Investments;

WHEREAS, the Borrower will acquire, hold and dispose of Fund Investments;

WHEREAS, the Borrower desires to obtain the Commitment from the Lenders,
pursuant to which Loans shall be made, subject to the terms and conditions set
forth herein, in a maximum aggregate principal amount not to exceed at any time
the lesser of (a) the Maximum Commitment and (b) the Maximum Advance Amount at
such time; and

WHEREAS, the Lenders are willing, on the terms and conditions hereinafter set
forth, to extend the Commitment;

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01. Defined Terms. As used in this Agreement, and unless the context
requires a different meaning, capitalized terms used but not defined herein
shall have the respective meanings set forth in Annex I or Annex II.

Section 1.02. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each Assignment Agreement, notice and
other communication delivered from time to time in connection with this
Agreement or any other Credit Document.



--------------------------------------------------------------------------------

Section 1.03. Interpretation. In this Agreement, unless a clear contrary
intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

(c) reference to any gender includes each other gender;

(d) reference to any agreement (including this Agreement and the Annexes,
Exhibits and Schedules hereto), document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms hereof and
reference to any promissory note includes any promissory note which is an
extension or renewal thereof or a substitute or replacement therefor;

(e) reference to any Applicable Law means such Applicable Law as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder;

(f) unless the context indicates otherwise, reference to any Article, Section,
Schedule, Annex or Exhibit means such Article, Section or Schedule hereof or
Annex or Exhibit hereto;

(g) “hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Article,
Section or other provision hereof;

(h) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term;

(i) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

(j) reference to any rating by Moody’s includes any equivalent rating in a
successor rating category of Moody’s and reference to any rating by S&P includes
any equivalent rating in a successor rating category of S&P.

Section 1.04. Accounting Matters. For purposes of this Agreement, except as
otherwise noted herein, all accounting terms not otherwise defined herein shall
have the meanings assigned to them in conformity with GAAP applied on a basis
consistent with the most recent audited financial statements of the Borrower
delivered to the Administrative Agent on or before the Closing Date (or if the

 

2



--------------------------------------------------------------------------------

Borrower is consolidated on the financial statements of the Equity Owner, the
most recent audited financial statements of the Equity Owner) and using the same
valuation method as used in such financial statements, except for any change
required or permitted by GAAP if the Borrower’s certified public accountants
concur in such change and the change is disclosed to the Administrative Agent.

Section 1.05. Conflict Between Credit Documents. If there is any conflict
between this Agreement and any other Credit Document, this Agreement and such
other Credit Document shall be interpreted and construed, if possible, so as to
avoid or minimize such conflict but, to the extent (and only to the extent) of
such conflict, this Agreement shall prevail and control.

Section 1.06. Legal Representation of the Parties. This Agreement was negotiated
by the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement or any other
Credit Document to be construed or interpreted against any party shall not apply
to any construction or interpretation hereof or thereof.

ARTICLE 2

COMMITMENT

Section 2.01. Commitment. Subject to the terms and conditions of this Agreement,
each Lender severally commits, from the Closing Date to the Commitment
Termination Date, to make revolving loans (collectively, “Loans”) to the
Borrower, in an aggregate amount not to exceed at any time the outstanding
amount of such Lender’s Commitment with respect to the Loans; provided that the
Lenders shall not be required to make any Loans hereunder if, after giving
effect thereto and to the receipt and application by the Borrower of the
proceeds of such Loans, the then aggregate outstanding principal amount of such
Loans would exceed the lesser of (a) the Maximum Commitment and (b) the Maximum
Advance Amount at such time. Subject to the preceding limitation and the terms
and conditions of this Agreement, the Borrower may from time to time borrow,
prepay, repay and reborrow Loans.

Section 2.02. Voluntary Reductions or Termination of the Maximum Commitment.

(a) Each Lender’s commitment to make Loans hereunder shall automatically
terminate, and the Maximum Commitment shall be reduced to zero, upon the
Commitment Termination Date. The Borrower may voluntarily, from time to time,
permanently reduce the amount of the Maximum Commitment upon at least ten
(10) Business Days’ prior written notice to the Administrative Agent specifying
the amount of such reduction, which notice shall be irrevocable once given;
provided that (i) no reduction may reduce the Maximum Commitment below
$25,000,000 unless the Maximum Commitment is reduced to zero; (ii) any

 

3



--------------------------------------------------------------------------------

partial reduction of the Maximum Commitment shall be in a minimum amount of
$10,000,000 and in an integral multiple of $1,000,000 for amounts in excess
thereof; (iii) no such reduction shall reduce the Maximum Commitment to an
amount less than the sum of the then aggregate outstanding Loans and (iv) any
such reduction shall be applied to reduce pro rata each Lender’s Commitment. The
Administrative Agent shall promptly notify each Lender of the receipt of any
such notice and the pro rata reduction of such Lender’s Commitment.

(b) Concurrently with any reduction in the Maximum Commitment or termination of
the Lenders’ Commitment to make Loans hereunder prior to the Scheduled
Commitment Termination Date for whatever reason (including following the
occurrence of an Event of Default), the Borrower shall pay to the Administrative
Agent, for the account of the Lenders, the applicable Make Whole Fee; provided
that, in no event shall any Make Whole Fee be payable in connection with any
reduction or termination of the Maximum Commitment by the Administrative Agent
or the Lenders under Section 2.04.

Section 2.03 Fees.

(a) Setup Fee. The Borrower shall pay to DBNY a Setup Fee in the amount and at
the times set forth in the Fee Letter.

(b) Commitment Fee. The Borrower shall pay the applicable Commitment Fee to the
Administrative Agent, for account of the Lenders, on each Payment Date and on
the Commitment Termination Date.

(c) Administrative Agent’s Fee. The Borrower shall pay fees to the
Administrative Agent at such time and in such amount as separately agreed in a
fee letter between Borrower and the Administrative Agent.

Section 2.04. Commitment Reduction and Termination. If (i) the NAV Trigger Date
has not occurred, the Administrative Agent may reduce the Commitment in whole or
in part upon 90 days’ prior written notice to Borrower and to the Lenders;
provided, that no such reduction shall be effective if the NAV Trigger Date
shall otherwise occur during such 90 day notice period or (ii) on the thirtieth
day after the funding date of the Initial Loan, the Net Asset Value of the
Borrower is less than the Ramp-Up Asset Value Floor, the Administrative Agent
may reduce the Commitment in whole or in part upon not less than two
(2) Business Days’ prior written notice to Borrower and to the Lenders. Any such
reduction of the Commitment shall result in an equivalent reduction of the
Maximum Commitment. Borrower acknowledges and agrees that if on the effective
date of such reduction the aggregate principal amount of the then outstanding
Loans exceeds the Maximum Commitment, then no later than on such effective date,
Borrower shall repay a principal amount of Loans (together with accrued interest
on such repaid principal portion) such that immediately thereafter

 

4



--------------------------------------------------------------------------------

the aggregate principal amount of Loans outstanding shall not be greater than
the Maximum Commitment.

ARTICLE 3

LOANS AND LENDER NOTE

Section 3.01. Borrowing Procedure for Loans. (a) Subject to satisfaction of the
applicable conditions precedent and the other terms of this Agreement, the
Lenders will fund Loans to, and only to, the Custodial Account upon receipt of
timely and irrevocable written Borrowing Requests prior to the Commitment
Termination Date, certified by an Authorized Representative of the Borrower and
a Responsible Officer (which could be the same person as the Authorized
Representative) as specified in Section 4.02(b) (Borrowing Request) specifying
the amount and Business Day requested for funding; provided that the Borrower
shall deliver not more than one (1) Borrowing Request to the Administrative
Agent on any Business Day. Such Loans shall be in a minimum principal amount
equal to (A) $500,000 or an integral multiple of $1,000 for amounts in excess
thereof or (B) if less than the amount specified in (A), the aggregate Unused
Amount at such time. Any such request shall be made by either delivery to the
Administrative Agent of a written Borrowing Request or an Authorized
Representative providing to the Administrative Agent a telephonic request for a
Borrowing (which request shall be promptly confirmed by means of a written
Borrowing Request), in each case no later than 3:00 p.m. (New York time) not
less than one (1) Business Day preceding the date of the requested Loans. The
Administrative Agent shall promptly notify the relevant Lenders of the receipt
of each Borrowing Request, specifying the amount of each Loan as well as such
Lender’s Applicable Percentage of such Loan. Such notices to Lenders shall be
given by telephone and shall be promptly confirmed in writing by facsimile.

(b) Funding by the Lenders; Presumption by Administrative Agent. The
Administrative Agent shall have no obligation to make any Loans available to the
Borrower unless and until such Loans have been made available to the
Administrative Agent by the relevant Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
its share of such Borrowing, the Administrative Agent may assume that such
Lender has made its share available on such date in accordance with
Section 3.01(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if such Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then such
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent (A) in the case of a payment to be made by such Lender,

 

5



--------------------------------------------------------------------------------

5% per annum, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to such Loan in accordance with Section 3.04. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included or
equal to the Borrowing, as the case may be. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(c) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then the Lenders severally agree to repay to the
Administrative Agent forthwith on demand the amount so distributed to any
Lenders, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate. A notice of
the Administrative Agent to any Lender or Borrower with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

Section 3.02. Notes. Upon the request of any Lender to the Borrower made through
the Administrative Agent, each Loan made by a Lender shall be evidenced by a
promissory note payable to the order of such Lender in a maximum principal
amount equal to the product of (x) the Maximum Commitment and (y) such Lender’s
Applicable Percentage, and dated as of the date such notice is issued, executed
by the Borrower and substantially in the form of Exhibit B (the “Notes”). Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender through the Administrative
Agent a Note, which shall evidence such Lender’s Loans to the Borrower. Each
Lender may attach schedules to a Note and endorse thereon the date, amount,
maturity of its Loans and payments with respect thereto.

Section 3.03. Principal Payments.

(a) The Borrower shall repay in full all Loans on the Maturity Date unless
payment is sooner required hereunder and such repayment shall be applied pro
rata to each outstanding Loan, except in connection with a voluntary

 

6



--------------------------------------------------------------------------------

repayment, in which case each repayment shall be made in the order specified in
clause (b)(i) below.

(b) Prior to the Maturity Date, the Borrower:

(i) may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the aggregate outstanding principal amount of any Loans
made as part of any particular Borrowing; provided that:

(A) no such prepayment may be made which, after giving effect thereto, would
result in the aggregate outstanding principal amount thereof being less than
$1,000,000 (unless repaid in full) or other than an integral multiple of $1,000
for amounts in excess thereof;

(B) each such voluntary prepayment shall require prior written notice specifying
the date and amount of such prepayment (or telephonic notice promptly confirmed
in writing) to the Administrative Agent, not later than 12:00 p.m. (New York
time) at least two (2) Business Days’ prior to the date of such prepayment. The
Administrative Agent shall promptly notify each Lender of its receipt of such
notice, and of the amount of such prepayment that will be applied to each
Lender; and

(C) any such prepayment of principal shall be applied pro rata to each
outstanding Loan.

(ii) shall immediately repay all Loans upon any acceleration of the maturity of
the Loans in connection with the occurrence of an Event of Default pursuant to
Section 7.02 (Action if Bankruptcy) or 7.03 (Action if Other Event of Default)
and such repayment shall be applied pro rata to each outstanding Loan; and

(iii) shall, not later than the applicable time set forth in Section 7.01(b),
repay Loans to the extent required to satisfy the Overcollateralization Test at
all times and such repayment shall be applied pro rata to each outstanding Loan.

(c) Prepayment Compensation. A prepayment of any Loan for any reason (whether
voluntary or mandatory) shall in all cases be accompanied by (i) accrued but
unpaid interest thereon and (ii) the payment determined in accordance with
Section 3.04(c) (Compensation).

Section 3.04. Interest.

 

7



--------------------------------------------------------------------------------

(a) Interest Rules and Calculations. (i) The unpaid principal amount of each
Loan shall bear interest from the date of the Borrowing thereof until maturity
(whether by acceleration or otherwise) at a rate per annum which shall at all
times be the Adjusted LIBO Rate in effect from time to time plus the Applicable
Margin.

(ii) All overdue principal and overdue interest in respect of each Loan and any
other overdue amount payable hereunder shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate in effect from time to time plus the Applicable
Margin plus 2%; provided, that such rate shall not apply to any overdue
principal or interest, as applicable, unless and until such nonpayment
constitutes an Event of Default under Section 7.01 hereof.

(iii) Interest shall accrue with respect to each outstanding Loan at the
interest rate applicable to each Interest Reset Period and shall be payable in
arrears on each Payment Date.

(iv) All computations of interest hereunder shall be made in accordance with
Section 9.08 (Calculations; Computations).

(v) The Administrative Agent, shall upon determining the applicable interest
rate for any Borrowing of Loans for any Interest Reset Period, promptly notify
the Borrower and the Lenders thereof.

In no event shall the rate of interest applicable to any Loan or any other
amount due hereunder exceed the maximum rate permitted by Applicable Law, and
the interest rate specified above shall, if necessary, be reduced to such
maximum rate permitted by Applicable Law.

(b) Increased Costs, Illegality, etc. (i) In the event that (x) in the case of
Section 3.04(b)(A) below, the Administrative Agent or (y) in the case of
Section 3.04(b)(B) and (C) below, a Lender, shall have determined (which
determination shall, absent manifest error, be final and conclusive and binding
upon the Borrower):

(A) on any date for determining the Adjusted LIBO Rate for any Interest Reset
Period that, by reason of any changes arising after the date of this Agreement
affecting the interbank Eurodollar market, adequate and fair means do not exist
for ascertaining the applicable interest rate;

(B) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to agreeing to make or
making, funding or maintaining any Loans (other than any reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of taxes or similar charges), because of (x)

 

8



--------------------------------------------------------------------------------

Change in Law, but, in all events, excluding reserves required under Regulation
D to the extent included in the computation of the Adjusted LIBO Rate or
(y) other circumstances occurring after the Closing Date affecting the interbank
Eurodollar market or any other applicable market or the position of such Lender
in such market and in each case notified the Administrative Agent thereof; or

(C) at any time, that the making or continuance of any Loan bearing interest
determined by reference to the Adjusted LIBO Rate has become unlawful by
compliance by such Lender in good faith with any accounting standard, Law or
guideline (or would conflict with any such accounting standard, Law or guideline
not having the force of law but with which such Lender customarily complies even
though the failure to comply therewith would not be unlawful) and such Lender
has notified the Administrative Agent thereof;

then, and in any such event, affected Loans (which in the case of clause
(A) shall be all Loans and in the case of clauses (B) and (C) shall be Loans
made, or to be made from any affected Lender) bearing interest determined by
reference to the Adjusted LIBO Rate shall no longer be available until such time
as the Administrative Agent notifies the Borrower that such circumstances no
longer exist, and any Borrowing Request given by the Borrower with respect to
Loans which have not yet been incurred shall be deemed rescinded by the
Borrower, and (x) in the case of clauses Section 3.04(b)(i)(A) and (B) above,
the Borrower shall pay to the affected Lenders, within 10 days of receipt of
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating (including by converting all
affected Loans to Base Rate Loans), interest or otherwise as the relevant Lender
shall determine) as shall be required to compensate the relevant Lender for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender, showing the basis for the
calculation thereof in reasonable detail, submitted to the Borrower by such
Lender shall, absent manifest error, be final and conclusive and binding upon
all parties thereto) and (y) in the case of clauses (B) and
Section 3.04(b)(i)(C) above, the Borrower shall take the actions specified in
Section 3.04(b)(ii) (Increased Costs, Illegality, etc.) as promptly as possible
and, in any event, within the time period required by Law.

(ii) At any time that any Loan is affected by the circumstances described in
Section 3.04(b)(i)(B) or (C) (Increased Costs, Illegality, etc.), the Borrower
may (and in the case of a Loan affected pursuant to Section 3.04(b)(i)(C)
(Increased Costs, Illegality, etc.), the Borrower shall) if the

 

9



--------------------------------------------------------------------------------

affected Loan is then being made pursuant to a Borrowing, cancel such Borrowing
from the affected Lenders by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Borrower was
notified by the Administrative Agent pursuant to Section 3.04(b)(i)(B) or
(C) (Increased Costs, Illegality, etc.), or if the affected Loan is then
outstanding, upon at least two (2) Business Days’ written notice (or telephonic
notice promptly confirmed in writing) to the Administrative Agent, require each
such Loan to be converted into a Base Rate Loan.

(iii) If any Lender shall have reasonably determined in good faith that after
the Closing Date, the adoption or effectiveness of any applicable accounting
standard, or any Law regarding capital adequacy, or any change in any of the
foregoing, or any change in the interpretation or administration of any thereof
by any accounting board or Governmental Authority (including any standards
board, central bank or comparable agency charged with the interpretation or
administration thereof), or compliance by such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, board, central bank or comparable agency, has or would have
the effect of reducing the rate of return on such Lender’s (or such controlling
corporation’s) capital or assets as a consequence of its commitment to lend to a
level below that which such Lender (or such controlling corporation) would have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s (or such controlling corporation’s) policies with
respect to capital adequacy), then from time to time, within fifteen (15) days
after demand by such Lender, as applicable (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender, as applicable, such additional
amount or amounts as shall compensate such Lender, as applicable, (or such
controlling corporation) for such reduction.

(iv) If any Lender seeks payment of additional amounts from the Borrower
pursuant to clauses (i) or (iii) above, the Borrower may together with payment
of all such additional amounts, (A) prepay all Loans for which such Lender seeks
payment of additional amounts without payment of any prepayment compensation
pursuant to (c) (Compensation) with respect to such Loans and (B) upon such
prepayment, reduce the Maximum Commitment in an amount equal to the amount of
such prepayment without payment of a Make Whole Fee.

(v) For avoidance of doubt, any interpretation of Accounting Research Bulletin
No. 51 by the Financial Accounting Standards Board, or any other change in
foreign or domestic generally accepted accounting principles that would require
the consolidation of some or all of the assets of the Borrower, including the
assets and liabilities which are the subject

 

10



--------------------------------------------------------------------------------

of this Agreement, with those of any Lender, shall constitute a change in the
interpretation of a regulation subject to this Section 3.04(b).

(c) Compensation. The Borrower shall compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation), for all reasonable losses, expenses and
liabilities (including any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans, but excluding in any event the loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) a Borrowing of Loans does not occur on a date specified therefor in
a Borrowing Request (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 3.04(b)(i) (Increased Costs, Illegality, etc.)),
(ii) if any prepayment, repayment or conversion of any of its Loans occurs on a
date which is not the last day of an Interest Period applicable thereto,
(iii) if any prepayment of any of its Loans is not made on any date specified in
a notice of prepayment given by the Borrower or (iv) as a consequence of (A) any
other default by the Borrower to repay its Loans when required by the terms of
this Agreement (including an Event of Default resulting in acceleration of the
maturity of the Loans hereunder) or (B) an action taken pursuant to
Section 3.04(b)(ii) (Increased Costs, Illegality, etc.). A Lender’s basis for
requesting compensation pursuant to this Section 3.04(c) and a Lender’s
calculation of the amount thereof shall, absent manifest error, be final and
conclusive and binding on the Borrower. With respect to clause (ii) of the
immediately preceding sentence, the compensation owed to the relevant Lender
shall be equal to (x) the product of (1) the amount of the applicable Loans made
by the relevant Lender, (2) the excess (if any) of (A) the Adjusted LIBO Rate
applicable to such Loans over (B) LIBID applicable to a period equal to the
number of days remaining in the Interest Period applicable to such Loans and
(3) the number of days remaining in the Interest Period applicable to such
Loans, divided by (y) 360.

(d) Change of Lending Office; Limitation on Indemnities.

(i) The Lenders agree that, upon the occurrence of any event giving rise to the
operation of Section 3.04(b)(i)(B) or Section 3.04(b)(i)(C) (Increased Costs,
Illegality, etc.) or Section 3.06 (Net Payments; Taxes) with respect to any
Lender, it shall, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event; provided that such designation is
made on such terms that such Lender and its lending office suffer no material
economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of any such Section.
Nothing in this Section 3.04(d) shall affect or postpone any of the obligations
of the Borrower or the right of such Lender provided in Section 3.04(b)
(Increased Costs, Illegality, etc.) or Section 3.06 (Net Payments; Taxes).

 

11



--------------------------------------------------------------------------------

(ii) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04(b) shall not constitute a waiver of its right to demand
such compensation, but the Borrower shall not be required to compensate such
Lender for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender notifies the Borrower of the event
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the event giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 3.05. Method and Place of Payment. All payments by the Borrower
hereunder shall be made in Dollars. Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to the Administrative
Agent, for the benefit of the Lenders, not later than 1:00 p.m. (New York time)
on the date when due and shall be made in immediately available funds at the
Administrative Agent’s Office, it being understood that written notice (or
telephonic notice promptly confirmed in writing) by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. Whenever any payment to be
made hereunder shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

Section 3.06. Net Payments; Taxes. (a) All payments made by the Borrower
hereunder or under any Note shall be made without setoff, counterclaim or other
defense. All such payments shall be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding any tax imposed
on or measured by the net income or net profits of, and any franchise tax
imposed on or in lieu of taxes on net income of, any Lender, pursuant to the
Laws of the jurisdiction in which it is organized or managed and controlled or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”), excluding (i) any Tax attributable to the
failure of the relevant Lender to comply with clauses (b) through (d) of this
Section 3.06 and (ii) any Tax to the extent imposed as a result of the relevant
Lender’s failure to comply with the applicable requirements of FATCA in such a
way as to reduce such tax to zero (all such Taxes described in the preceding
clauses (a)(i) and (ii), hereinafter “Excluded

 

12



--------------------------------------------------------------------------------

Taxes”). If any Taxes that are not Excluded Taxes (hereinafter “Indemnifiable
Taxes”) are so levied or imposed, the Borrower agrees to pay the full amount of
such Taxes, and such additional amounts, if any, as may be necessary so that
every payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of such Taxes, shall not be less than
the amount provided for herein or in such Note. The Borrower shall furnish to
the Administrative Agent within forty-five (45) days after the date the payment
of the Indemnifiable Taxes is due pursuant to Applicable Law certified copies of
tax receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of Indemnifiable Taxes so levied or imposed and
paid by such Lender or the Administrative Agent.

(b) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (i) whether or not payments made hereunder or under any other Loan are
subject to Taxes, (ii) if applicable, the required rate of withholding or
deduction, and (iii) such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction. In
addition, each Lender shall deliver to the Administrative Agent and the Borrower
such other tax forms or other documents as shall be prescribed by applicable
law, if any, or as otherwise reasonably requested by the Administrative Agent or
Borrower, sufficient for the Administrative Agent and the Borrower to comply
with their obligations under FATCA or to determine, to the extent applicable,
whether any payments to such Lender under this Agreement and the other Loan are
subject to withholding Tax under FATCA.

(c) Without limiting the generality of the foregoing (i) any Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code (a
“U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and (ii) any Lender that is not a U.S. Lender (a “Non-U.S.
Lender”) and that is entitled under the Code or any applicable treaty to an
exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on

 

13



--------------------------------------------------------------------------------

which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Non-U.S. Lender is legally entitled to do so), whichever of the
following is applicable:

(A) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

(B) executed originals of Internal Revenue Service Form W-8ECI;

(C) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN; or

(E) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(d) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any change in circumstances which would modify or render invalid any claimed
exemption or reduction with respect to Taxes.

Section 3.07. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any Loans made by it resulting in such Lender
receiving payment of a proportion of the aggregate amount of such Loans and
accrued interest thereon greater than its share thereof as provided herein, then
the Lender receiving such greater proportion shall (x) notify the Administrative
Agent of such fact, and (y) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders in

 

14



--------------------------------------------------------------------------------

accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply) or (z) any fees or
other payments obtained by a Lender that are not a payment of principal of or
interest on any Loans.

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 3.08. Post Default Order of Application of Funds. Following the
occurrence and continuation of an Event of Default, all payments from the
Borrower to the Lenders in respect of the obligations under this Agreement shall
be applied to such obligations in the order set forth in the Security Agreement.

ARTICLE 4

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01. Initial Loan. Notwithstanding any other provision of this
Agreement, the obligations of the relevant Lenders to fund the initial Borrowing
(the “Initial Loan”) shall be subject to the prior or concurrent satisfaction,
or written waiver by such Lenders, of each of the conditions precedent set forth
in this Section 4.01.

(a) Evidence of Authority. The Administrative Agent shall have received:

(i) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), dated the Closing Date, as to:

 

15



--------------------------------------------------------------------------------

(A) the authority of the Borrower to execute, deliver and perform this
Agreement, the Notes, each other Credit Document to be executed by it and each
other instrument, agreement or other document to be executed in connection with
the transactions contemplated in connection herewith and therewith; and

(B) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Agreement, the Notes and the other Credit
Documents and to act with respect to this Agreement and each other Credit
Document to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party
hereto), may conclusively rely until it shall have received a further
certificate of the Borrower canceling or amending such prior certificates;

(ii) a copy of the Organic Documents of the Borrower, each certified in a manner
reasonably satisfactory to the Administrative Agent, and the provisions of which
shall be reasonably satisfactory to the Administrative Agent, a certificate of
registration and a certificate of good standing for the Borrower issued by the
appropriate governmental office in its jurisdiction of organization; and

(iii) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(b) Agreement; Notes. The Administrative Agent shall have received executed
counterparts of this Agreement from all the parties hereto and the Notes, each,
in the case of the Borrower, duly executed and delivered by an Authorized
Representative of the Borrower.

(c) Collateral Documents. The Administrative Agent shall have received:

(i) evidence reasonably satisfactory to the Administrative Agent that all
actions that are necessary or, in the reasonable opinion of the Administrative
Agent, are desirable to perfect and protect the Liens in the Collateral created
or purported to be created by the Collateral Documents have been taken
(including delivery to the Custodian of assignment or transfer agreements
executed in blank by an Authorized Representative of the Borrower with respect
to each Bank Loan);

 

16



--------------------------------------------------------------------------------

(ii) the Security Agreement substantially in the form of Exhibit D, dated as of
the Closing Date, duly executed and delivered by the Borrower and the other
parties thereto together with:

(A) UCC financing statements (Form UCC-1) naming the Borrower as the debtor and
the Administrative Agent, for the benefit of itself and the Lenders as secured
parties, or other similar instruments or documents in a form suitable for filing
in all jurisdictions identified in Schedule 3; and

(B) copies of search reports certified by a party reasonably acceptable to the
Administrative Agent, dated as of a date reasonably near to the Closing Date,
listing all effective UCC financing statements that name the Borrower as the
debtor and which are on file in the jurisdictions identified in Schedule 3,
showing that no financing statements (other than those filed pursuant to this
Agreement) cover any Collateral, except with respect to Permitted Liens;

(iii) a copy of the Custodial Agreement substantially in the form of Exhibit E,
dated as of the Closing Date, as executed and delivered by the Borrower and the
other parties thereto.

(d) Management Agreement. The Administrative Agent shall have received copies,
certified by the Borrower, of the Management Agreement, duly executed and
delivered by the Borrower and the Manager.

(e) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the date of the Initial Loan, be pending or, to
the knowledge of the Borrower, threatened in writing with respect to any of the
transactions contemplated hereby which could, in the reasonable opinion of the
Administrative Agent, be adverse in any material respect to the Borrower.

(f) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which could be the
same person as the Authorized Representative), in each case on behalf of the
Borrower dated as of the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that, as of such date:

(i) all conditions set forth in this Article 4 (CONDITIONS TO CREDIT EXTENSIONS)
have been fulfilled;

(ii) all representations and warranties of the Borrower set forth in Article 5
(REPRESENTATIONS AND WARRANTIES) are true and correct in all material respects;

 

17



--------------------------------------------------------------------------------

(iii) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(iv) no Default or Event of Default shall be continuing.

(g) Custodial Account and Fund Investments.

(i) The Administrative Agent shall have received evidence of the establishment
of the Custodial Account and reasonably satisfactory evidence that (1) all Fund
Investments listed on the Schedule of Fund Investments that constitute
Certificated Securities, Uncertificated Securities or negotiable Instruments (or
security entitlements in respect thereof) or Cash have been credited to the
Custodial Account in accordance with the Collateral Documents, (2) the
settlement date for all Fund Investments listed on the Schedule of Fund
Investments that constitute Bank Loans and Corporate Bond Securities has
occurred, all transfer or assignment documents relating thereto have been fully
executed and delivered by authorized signatories for the Borrower and the
transferor or assignor thereof and any other required parties (including the
administrative agent thereunder and, if applicable, the Obligor under such Bank
Loan) and delivered, together with any accompanying promissory note, if
applicable, to the Custodian and instruments or agreements of transfer in
respect thereof, duly executed in blank by an Authorized Representative of the
Borrower, have been duly delivered to the Custodian in accordance with the
Collateral Documents and (3) all Obligors relating to all Fund Investments
listed on the Schedule of Fund Investments have been instructed to make all
payments in connection with such Fund Investments to the Custodial Account.

(ii) The Administrative Agent shall have received evidence of the establishment
of a sub-account of the Custodial Account designated as the “Administrative
Expense Sub-account,” which shall be in the name of the Borrower subject to the
terms of the Custodial Agreement, and as to which the Administrative Agent, for
the benefit of itself and the Lenders as secured parties, shall have a first
priority perfected security interest. Prior to the funding of the Initial Loan,
Cash in an amount not to exceed $200,000 shall be withdrawn from the Cash
Collateral Account (as defined in the Custodial Agreement) and deposited into
the Administrative Expense Sub-account, and on each anniversary of the funding
of the Initial Loan, the Custodian shall deposit into the Administrative Expense
Sub-account the amount needed to bring the amount on deposit therein to
$200,000. Except during the occurrence and continuation of a Default or an Event
of Default, the Custodian may, from time to time, upon notice to, but without
the consent of, the Administrative Agent, withdraw amounts from the
Administrative Expense Sub-account to pay the accrued and unpaid Administrative
Expenses of the Borrower. During the occurrence

 

18



--------------------------------------------------------------------------------

and continuation of a Default or an Event of Default, the Custodian may withdraw
amounts from the Administrative Expense Sub-account for its reasonable expenses
as permitted under the Custodial Agreement, but shall not pay any other
Administrative Expenses except with the written consent of the Administrative
Agent. All amounts remaining on deposit in the Administrative Expense
Sub-account (if any) on the Commitment Termination Date shall be deposited by
the Custodian into the Custodial Account.

(h) Opinions of Counsel. The Administrative Agent shall have received the
following customary opinion letters, each dated as of the Closing Date, and
addressed to the Lenders and the Administrative Agent which shall be reasonably
satisfactory in form and substance to the Administrative Agent and the Required
Lenders:

(i) Dechert LLP, counsel to the Borrower, the Manager and CNL, addressing the
matters set forth in Exhibit F;

(ii) Lowndes, Drosdick, Doster, Kantor & Reed, P.A., special Florida counsel to
CNL, in such form and addressing such matters as the Administrative Agent may
reasonably require;

(iii) Venable LLP, special Maryland counsel to the Manager, in such form and
addressing such matters as the Administrative Agent may reasonably require; and

(iv) Richards, Layton & Finger, P.A., special Delaware counsel to the Lenders
and the Administrative Agent, in such form and addressing such matters as the
Administrative Agent may reasonably require.

(i) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit G addressed to the Administrative Agent
and the Lenders. All representations and warranties of the Manager set forth
therein shall be true and correct in all material respects both immediately
before and after giving effect to the Initial Loan with the same effect as if
then made.

(j) Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit H addressed to the Administrative
Agent and the Lenders. All representations and warranties of the Equity Owner
set forth therein shall be true and correct in all material respects both
immediately before and after giving effect to the Initial Loan with the same
effect as if then made.

(k) CNL Letter. The Administrative Agent shall have received from CNL a letter
in the form of Exhibit I addressed to the Administrative Agent and the Lenders.
All representations and warranties of CNL set forth therein shall be

 

19



--------------------------------------------------------------------------------

true and correct in all material respects both immediately before and after
giving effect to the Initial Loan with the same effect as if then made.

(l) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under this Agreement
(including Section 9.01 (Payment of Expenses, etc.)).

(m) Federal Reserve Form U-1. Each Lender shall have received a Federal Reserve
Form U-1 duly completed and executed by the Borrower and the relevant Lender.

(n) Certificate of the Borrower Regarding Collateral; Certificate of the Manager
Regarding Collateral.

(i) A certificate by an Authorized Representative of the Borrower and a
Responsible Officer (which could be the same person as the Authorized
Representative), in each case on behalf of the Borrower, dated as of the Closing
Date, to the effect that, in the case of each Fund Investment pledged to the
Administrative Agent, for the benefit of itself and the Lenders as secured
parties, and included in the Collateral, on the Closing Date and immediately
prior to the delivery thereof on the Closing Date:

(A) the Borrower has full right to Grant a security interest in and assign and
pledge such Fund Investment to the Administrative Agent, for the benefit of
itself and the Lenders as secured parties;

(B) to the best of his knowledge, the information set forth with respect to such
Fund Investment listed on the Schedule of Fund Investments is correct in all
material respects;

(C) to the best of his knowledge, each item purported to be a Fund Investment
included in the Collateral satisfies the requirements of the definition of Fund
Investment;

(D) after giving effect to any requested Borrowing on the Closing Date (1) the
aggregate principal amount of all Loans outstanding will not exceed the Maximum
Commitment and (2) the Overcollateralization Test is satisfied; and

(E) the Administrative Agent has a first priority perfected security interest in
all of the Collateral, for the benefit of itself and the Lenders as secured
parties (except as may otherwise be expressly permitted by this Agreement or the
Collateral Documents).

 

20



--------------------------------------------------------------------------------

(ii) A certificate of a Responsible Officer, dated as of the Closing Date, to
the effect that, in the case of each Fund Investment pledged to the
Administrative Agent for inclusion in the Collateral, on the Closing Date and
immediately prior to the delivery thereof on the Closing Date:

(A) to the best of his knowledge, the Borrower is the owner of such Fund
Investment free and clear of any liens, claims or encumbrances of any nature
whatsoever except for (1) those which are being released on or prior to the
Closing Date, (2) those Granted pursuant to the Security Agreement and
(3) Permitted Liens;

(B) to the best of his knowledge, the Borrower has acquired its ownership in
such Fund Investment in good faith without notice of any adverse claim, except
as described in paragraph (A) above;

(C) to the best of his knowledge, the Borrower has not assigned, pledged or
otherwise encumbered any interest in such Fund Investment (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to the Security Agreement or as
otherwise expressly permitted by this Agreement;

(D) to the best of his knowledge, the information set forth with respect to such
Fund Investment listed on the Schedule of Fund Investments is correct in all
material respects; and

(E) to the best of his knowledge, each Fund Investment included in the
Collateral satisfies the requirements of the definition of Fund Investment.

(o) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to this Section 4.01 by or on
behalf of the Borrower shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel; all certificates and opinions
delivered pursuant to this Article 4 (CONDITIONS TO CREDIT EXTENSIONS) shall be
addressed to the Administrative Agent and the Lenders, or the Administrative
Agent or the Lenders shall be expressly entitled to rely thereon; the Lenders
and their counsel shall have received all information, and such number of
counterpart originals or such certified or other copies of such information, as
the Administrative Agent or its counsel may reasonably request;

 

21



--------------------------------------------------------------------------------

and all legal matters incident to the transactions contemplated by this
Agreement shall be reasonably satisfactory to counsel to the Administrative
Agent.

(p) Net Asset Value. The Net Asset Value of the Borrower, as reasonably
determined by the Administrative Agent, shall be equal to or greater than
$15,000,000.

Section 4.02. All Loans. Notwithstanding any other provision of this Agreement,
and in addition to any conditions precedent required to be satisfied for the
initial Loan hereunder pursuant to Section 4.01 (Initial Loan) (even if waived
with respect to the initial Loan), the obligations of the Lenders to make any
Loans shall be subject to the satisfaction of each of the conditions precedent
set forth in this Section 4.02.

(a) Compliance with Warranties, Maximum Commitment, No Default, etc. Both
immediately before and after giving effect to each Loan:

(i) the representations and warranties set forth in Article 5 (REPRESENTATIONS
AND WARRANTIES) shall be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

(ii) all representations and warranties set forth in each of the Collateral
Documents shall be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);

(iii) no Default or Event of Default shall be continuing;

(iv) the Overcollateralization Test shall be satisfied; and

(v) the aggregate principal amount of all Loans outstanding after giving effect
to the proposed Borrowing will not exceed the lesser of (A) the Maximum
Commitment and (B) the Maximum Advance Amount at such time (determined after
giving effect to the receipt by the Borrower of the proceeds of the requested
Loan(s) and the use by the Borrower on such date of such proceeds).

(b) Borrowing Request. The Administrative Agent shall have received a Borrowing
Request for a Loan certified by an Authorized Representative of the Borrower and
a Responsible Officer (which could be the same person as the Authorized
Representative), in each case on behalf of the Borrower. The delivery of any
such Borrowing Request and the acceptance by the Borrower of the proceeds or
other benefits of any Loan shall constitute a representation and

 

22



--------------------------------------------------------------------------------

warranty by the Manager on behalf of the Borrower that on the date of such
request for a Loan, and immediately before and after giving effect to the
application of any proceeds of any Loans thereby, all statements set forth in
Section 4.02(a) (Compliance with Warranties, Maximum Commitment, Borrowing Base,
No Default, etc.) are true and correct in all material respects and (i) each
Borrowing Request shall include a schedule setting forth calculations evidencing
the satisfaction of the conditions set forth in clauses (iv) and (v) of
Section 4.02(a) (Compliance with Warranties, Maximum Commitment, No Default,
etc.) and (ii) all other conditions precedent have been satisfied.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement, to engage in the transactions contemplated herein and in the other
Credit Documents and to make the Loans hereunder, the Borrower represents and
warrants unto the Lenders and Administrative Agent as set forth in this Article
5.

Section 5.01. Organization, etc.

(a) Organization, Power, Authority, etc. The Borrower is a limited liability
company duly organized, validly existing and in good standing under the Laws of
Delaware, is duly qualified to do business and is in good standing in each
jurisdiction where the nature of its business requires such qualification to the
extent required pursuant to Section 6.01(c) (Maintenance of Existence, etc.) and
Section 6.01(d) (Foreign Qualification), and has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its Obligations under this Agreement, the Note and each other
Credit Document to which it is a party and to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.

(b) Exemption from Registration. The Borrower is not required to register as an
“investment company” under the Investment Company Act and the extensions of
credit provided for in this Agreement and the issuance by the Borrower of its
equity capital to the Equity Owner are exempt from registration under the
Securities Act and the “Blue Sky” Laws of each applicable state.

Section 5.02. Due Authorization, Non-Contravention, etc. The execution and
delivery by the Borrower of this Agreement, the Note and each other Credit
Document to which it is a party, the performance by the Borrower of its
Obligations hereunder and thereunder, all Loans obtained hereunder by the
Borrower, the granting of the Liens provided for in the Collateral Documents and
the consummation of all other actions incidental to any thereof have been duly
authorized by all necessary action, do not and shall not conflict with, result
in any violation of, or constitute a default under, any provision of any Organic
Document

 

23



--------------------------------------------------------------------------------

or Contractual Obligation of the Borrower or any Law and shall not result in or
require the creation or imposition of any Lien on any of the Borrower’s
properties pursuant to the provisions of any Contractual Obligation (other than
the Liens provided for in the Collateral Documents and the Liens permitted by
Section 6.02(c) (Liens)). The execution and delivery of the Borrower of the
Credit Documents and performance of the Borrower’s obligations hereunder and
thereunder comply with all leverage requirements and restrictions applicable to
Business Development Companies (as such term is used in the Investment Company
Act and the rules and regulations promulgated thereunder) and all requirements
applicable to the Borrower under the Investment Company Act and the rules and
regulations promulgated thereunder.

Section 5.03. Compliance with Laws. The Borrower is in compliance in all
material respects with all Laws, in respect of the conduct of its business and
the ownership of its properties.

Section 5.04. Government Approval, Regulation, etc. No authorization, approval,
consent, action, filing, notice or registration by or with any Federal, state or
other Governmental Authority is required for the due execution, delivery or
performance by the Borrower of this Agreement, the Notes or any other Credit
Document or the consummation of any transactions contemplated hereby or thereby,
except for authorizations, approvals, consents, actions, filings, notices or
registrations which have been duly obtained or made and are in full force and
effect.

Section 5.05. Validity, etc. This Agreement has been duly executed and delivered
by the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms; and the Notes and each of the
other Credit Documents to which the Borrower is a party shall, on the due
execution and delivery thereof, constitute the legal, valid and binding
obligation of the Borrower, enforceable in accordance with their respective
terms, in each case, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting creditors’ rights generally or
by general equitable principles relating to enforceability.

Section 5.06. Financial Information. With respect to any representation and
warranty which is deemed to be made after the date hereof by the Borrower, the
balance sheet and statements of operations, of net assets (total assets less
total liabilities), earnings and of cash flow, which as of such date shall most
recently have been furnished by or on behalf of the Borrower to the
Administrative Agent for the purposes of or in connection with this Agreement or
any transaction contemplated hereby, shall have been prepared in accordance with
GAAP or otherwise on a cash basis, as the case may be, consistently applied
(except as disclosed therein), and shall present fairly in all material respects
the consolidated financial condition of the Borrower as at the dates thereof for
the periods then ended.

 

24



--------------------------------------------------------------------------------

Section 5.07. Litigation, etc. There is no pending or, to the best knowledge of
the Borrower, threatened litigation, arbitration, action, proceeding, order,
investigation or claim, at law or in equity or before or by any Governmental
Authority affecting the Borrower, or any of its properties, assets or revenues
which could reasonably be expected to have a Material Adverse Effect.

Section 5.08. Regulations T, U and X. The proceeds of any Loans made hereunder
have not been, and will not be, used for a purpose which violates, or would be
inconsistent with, the provisions of Regulations T, U, or X of the FRS Board.

Section 5.09. Pension and Welfare Plans.

(a) None of the Borrower or any ERISA Affiliate maintains, contributes to (or is
obligated to contribute to) or has any liability to any Pension Plan or Welfare
Plan of the Borrower or any ERISA Affiliate of the Borrower. None of the
Borrower or any ERISA Affiliate of the Borrower has maintained or contributed to
(or has been obligated to contribute to) any Pension Plan or Welfare Plan.

(b) None of the assets of the Borrower constitute Plan Assets.

(c) The formation of the Borrower, and the acquisition of Fund Investments
contemplated by the Borrower, will not constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject DBTCA, the Administrative Agent or any Lender to
any tax or penalty on prohibited transactions imposed under Section 4975 of the
Code or Section 502(i) of ERISA.

Section 5.10. Taxes. The Borrower has filed all tax returns required by Law to
have been filed by it; all such tax returns are true and correct in all material
respects; and the Borrower has paid or withheld (as applicable) all taxes and
governmental charges thereby shown to be owing or required to be withheld,
except any such taxes or charges which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.

Section 5.11. Absence of Default. No Default shall be continuing or Event of
Default shall have occurred or would result from the incurrence of any
Obligations by the Borrower or from the grant or perfection of the Liens on the
Collateral pursuant to the Security Agreement. As of the Closing Date, the
Borrower is not in default under or with respect to (a) any Contractual
Obligation or (b) under any Law.

Section 5.12. Real Property. The Borrower does not own fee title to, or
leasehold interest in, any real property.

 

25



--------------------------------------------------------------------------------

Section 5.13. Environmental Warranties. The Borrower does not own or lease, nor
has it ever owned or leased, any facilities or property the ownership of or
leasehold interest in which, with the passage of time, or the giving of notice
or both, would give rise to liability under any Environmental Law.

Section 5.14. Borrower’s Businesses. The Borrower has not engaged in any
business or activity other than such activities as permitted pursuant to its
Organic Documents and has at all times complied with the provisions in the LLC
Agreement set forth in Sections 1.7 and 1.8 thereof.

Section 5.15. Collateral. The Borrower owns and has good title to all of its
property and assets, of any nature whatsoever, including all Fund Investments,
in each case free and clear of all Liens except as permitted pursuant to
Section 6.02(c) (Liens). The Borrower has paid and discharged all lawful claims
that, if unpaid, could result in a Lien on its properties, other than Permitted
Liens. All of the Administrative Agent’s Liens in the Collateral are duly
perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over the Administrative Agent’s Liens.

Section 5.16. Maintenance of Assets. All of the Borrower’s assets capable of
being held in or credited to a securities account or deposit account are and
will be held in or credited to the Custodial Account. The Borrower does not
maintain any funds or assets in respect of any Affiliate or third party in the
Custodial Account.

Section 5.17. Manager. (a) The Management Agreement is in full force and effect
and no material default exists thereunder and (b) the Manager is in compliance
with all material listing requirements of any exchange on which it is listed and
no disciplinary action has been taken against the Manager by any such exchange.
The Manager is authorized to act on behalf of the Borrower in connection with
the delivery of Borrowing Requests and payment instructions and as otherwise
authorized under the terms of the Management Agreement; provided that the
Borrower shall provide a certificate of the Persons so authorized as provided in
Section 4.01(a)(i)(B) (Evidence of Authority).

Section 5.18. Use of Proceeds. The proceeds of the Borrowings hereunder shall be
used by the Borrower solely for the purposes of making investments in Fund
Investments (including purchasing or otherwise acquiring Fund Investments from
the Equity Owner), the payment of interest and other amounts on Loans, any other
purpose required hereunder and for the payment of fees and expenses incurred in
connection with the formation of the Borrower and the other transactions
contemplated under the terms of this Agreement, and the execution, delivery and
performance of this Agreement and the other Transaction Documents including, but
not limited to, the payment of fees payable to, or reimbursement of expenses of,
the Custodian pursuant to the Custodial Agreement and the Manager pursuant to
the Management Agreement and the payment of other ongoing

 

26



--------------------------------------------------------------------------------

professional and administrative fees and expenses associated with the business
and operation of the Borrower, incurred in the ordinary course of business, or
as otherwise determined to be incurred by the Borrower (including Administrative
Expenses), to make distributions to the Equity Owner subject to establishment of
the cash reserve as set forth in Section 6.02(k) (Payment of Management Fees)
and any other requirements hereunder, or for other valid operating purposes of
the Borrower. None of such proceeds shall be used in violation of Applicable Law
or, directly or indirectly, (a) to extend “purpose credit” within the meaning
given to such term in Regulation U of the FRS Board, or (b) to purchase,
otherwise acquire or carry Margin Stock in any manner that would result in a
violation of Regulations T, U or X of the FRS Board.

Section 5.19. Compliance with Anti-Terrorism Laws and Regulations. Neither the
Borrower nor the Equity Owner is known by the Borrower after reasonable inquiry
to be:

(a) identified and included on the Specially Designated Nationals and Blocked
Persons List (the “SDB List”) maintained by the United States Office of Foreign
Assets Control (“OFAC”) and the United States Treasury Department or any other
similar list (collectively with the SDB List, the “Lists”) maintained by OFAC or
any other United States Federal government agency or authority pursuant to any
authorizing United States statute, rule, regulation or Executive Order of the
President of the United States (collectively, the “Anti-Terrorism Laws”); or

(b) a designated Person (a “Designated Person”) with whom a citizen or entity of
the United States is prohibited to engage in transactions according to any
economic sanction, trade embargo or other prohibition pursuant to any
Anti-Terrorism Law.

Section 5.20. Compliance with Anti-Money Laundering Laws and Regulations.

(a) Neither the Borrower nor the Equity Owner, to the knowledge of the Borrower
after reasonable inquiry:

(i) is under investigation by any United States governmental authority or agency
or has been charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other money laundering predicate crimes or any
violation of the Bank Secrecy Act, as amended by the USA PATRIOT Act (the
“BSA”), or any other applicable Federal Law governing BSA compliance and the
prevention of money laundering violations (collectively with the BSA, the
“Anti-Money Laundering Laws”);

 

27



--------------------------------------------------------------------------------

(ii) has been assessed civil penalties under any Anti-Money Laundering Laws; or

(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.

(b) The Borrower has taken reasonable measures appropriate to the circumstances
(and in any event required by Law), with respect to the Equity Owner, to assure
that funds invested by the Equity Owner in the Borrower are derived from lawful
and legal sources.

ARTICLE 6

COVENANTS

Section 6.01. Affirmative Covenants. The Borrower agrees with the Administrative
Agent and the Lenders that, until the Commitment has been terminated and all
principal and interest on the Loans and all other Obligations then due and
payable have been paid and performed in full, the Borrower shall perform the
Obligations set forth in this Section 6.01.

(a) Overcollateralization Test Calculation; Collateral Reports.

(i) On the 20th day of each calendar month (or, if such date is not a Business
Day, then the next following Business Day), the Borrower shall furnish to the
Administrative Agent a written statement (a “Collateral Report”) certified by
the Manager on behalf of the Borrower, in each case as of the Reporting Date
which shall include among other things (to the extent applicable):

(A) the Aggregate Principal Balance of all Fund Investments held in the
Custodial Account and all other Fund Investments (including Bank Loans) owned by
the Borrower;

(B) a list of all Fund Investments, including, with respect to each such
Investment, the following detailed information:

(1) the Obligor thereon (including the issuer ticker, if any);

(2) the CUSIP or security identifier thereof, if any;

(3) the Principal Balance thereof;

 

28



--------------------------------------------------------------------------------

(4) the percentage of the Aggregate Principal Balance represented by such
Investment;

(5) the related interest rate (including, where applicable, the benchmark rate
and the spread/margin);

(6) the Stated Maturity thereof;

(7) the related industry classification;

(8) the country of Domicile of the Obligor thereon;

(9) an indication as to whether each Fund Investment is experiencing any default
or event of default, a Senior Secured Loan, a Fixed Rate Fund Investment or a
Floating Rate Fund Investment, a Participation Interest (indicating the related
Selling Institution and its rating by Moody’s, if any), a Revolving Loan or
Delayed Drawdown Loan, and, in each case, the funded amount and Maximum Unfunded
Amount thereof, a DIP Fund Investment, a PIK Security, an Accreting Security, an
Excluded Investment, a Zero Coupon Security and a Corporate Bond Security;

(C) for each of the requirements or tests specified in the definition of
Portfolio Limitations, (1) the calculation, (2) the result, (3) the related
minimum or maximum test level and (4) a determination as to whether such result
satisfies the related requirement or test;

(D) a schedule showing the balance in the Custodial Account and each sub-account
thereof and on the prior Reporting Date, each credit or debit since such date
specifying the nature, source and amount, and the ending balance in the
Custodial Account including all contributions by the Equity Owner to the
Borrower and all distributions from the Borrower to the Equity Owner;

(E) the identity of each Excluded Investment and the principal balance thereof;

(F) a schedule setting forth, in reasonable detail, the calculation and
determination of the Borrower’s compliance with the Overcollateralization Test;
provided that, for the avoidance of doubt, the Borrower’s calculation and
determination pursuant to this clause (F) shall in no way affect the
Administrative Agent’s

 

29



--------------------------------------------------------------------------------

right to determine compliance or non-compliance with the Overcollateralization
Test, as the case may be, or the occurrence of an Overcollateralization Default
Event at any time and from time to time; and

(G) such other information relating to the Borrower or its assets as the
Administrative Agent may reasonably request.

(ii) Not later than three (3) Business Days following the date of the failure to
comply with the Overcollateralization Test, the Borrower shall deliver to the
Administrative Agent a supplement to the most recent Collateral Report setting
forth each of the items included in the Collateral Report as of such date.

(iii) The Borrower shall promptly furnish in writing to the Administrative Agent
from time to time such additional information regarding (A) the calculation of,
and determination of the Borrower’s compliance with, the Overcollateralization
Test, within one (1) Business Day following the Administrative Agent’s request
therefor and (B) Fund Investments; provided that with respect to this clause
(B), (x) the Borrower shall have a reasonable period of time to prepare any such
additional information and (y) the Borrower shall not be required to provide any
such additional information to the extent that it would create an undue expense
for or be unduly burdensome on the Borrower (unless the Lenders or the
Administrative Agent agrees to compensate the Borrower for the reasonable
out-of-pocket costs and expenses thereof).

(b) Information, etc. The Borrower shall:

(i) furnish to the Administrative Agent as soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Borrower
(beginning with the year ended December 31, 2011), from Deloitte & Touche LLP or
another firm of Independent certified public accountants of nationally
recognized standing, (A) audited consolidated financial statements, including
balance sheet, income statement and statement of cash flows of the Equity Owner
and the accompanying footnotes for such fiscal year and (B) financial statements
of the Borrower, in each case prepared, subject to Section 1.04 (Accounting
Matters), in accordance with GAAP, setting forth in the case of each fiscal year
ending after December 31, 2010 in comparative form the figures for the previous
fiscal year;

(ii) furnish to the Administrative Agent as soon as available and in any event
within sixty (60) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (beginning with the quarter ended
September 30, 2011) (A) consolidated financial

 

30



--------------------------------------------------------------------------------

statements, including balance sheet, income statement and statement of cash
flows of the Equity Owner and (B) financial statements of the Borrower, in each
case for such fiscal quarter and for the portion of the fiscal year ended at the
end of such fiscal quarter setting forth in the case of each fiscal quarter
ending on or after September 30, 2011 in comparative form the figures for the
corresponding fiscal quarter and the corresponding portion of the previous
fiscal year, all certified as to fairness of presentation, GAAP (subject to
Section 1.04 (Accounting Matters)) and consistency by the Manager;

(iii) furnish to the Administrative Agent simultaneously with the delivery of
each set of financial statements referred to in clauses (i) and (ii) above, a
certificate of the Manager in the form of Exhibit J, (A) setting forth the
aggregate amount of Restricted Payments made during such fiscal quarter and
(B) stating whether any Default is continuing or Event of Default has occurred
on or prior to the date of such certificate and, if any Default or Event of
Default then exists, setting forth the details thereof and the action which the
Borrower is taking or proposes to take with respect thereto;

(iv) furnish to the Administrative Agent as soon as available and in any event
within fifteen (15) days after the end of each month, a written statement of the
Manager’s Net Asset Value as at the close of business on the last Business Day
of the previous calendar month;

(v) as soon as possible after the acquisition of any Fund Investment and until
the Borrower’s disposition of such Fund Investment (or, if earlier, the maturity
or termination date thereof), use commercially reasonable efforts to cause the
administrative agent with respect to such Fund Investment to furnish (A) the
Administrative Agent and the Lenders access to IntraLinks, SyndTrak, Debtdomain,
Dealinks, DealVault or other informational website (if any) available to the
lenders under or other parties in respect of such Fund Investment or the Obligor
thereof and (B) DBTCA with any notices from such administrative agent in
connection with such Fund Investment; provided that (x) if the Administrative
Agent and the Lenders are not furnished with access to such informational
website (by or on behalf of the administrative agent with respect to such Fund
Investment or the Borrower), then the Borrower shall furnish to the
Administrative Agent all information on such informational website in accordance
with clause (vi) below or (y) if DBTCA is not furnished with such notices from
the administrative agent in connection with such Fund Investment, then the
Borrower shall furnish to DBTCA all such notices in accordance with clause
(vi) below; and

(vi) if there is no informational website with respect to any Fund Investment or
(A) the Administrative Agent has not been furnished

 

31



--------------------------------------------------------------------------------

with access to such website, then furnish to the Administrative Agent, as soon
as practicable but in any event within three (3) Business Days following receipt
thereof, any and all information and documents, including reports and notices
received by the Borrower or the Manager from the Obligor of such Fund Investment
or the administrative agent or any group or committee of lenders under or other
parties in respect of such Fund Investment (including with respect to any
potential restructuring of such Fund Investment or such Obligor), that is
reasonably likely to affect calculation of the Advance Amount, compliance with
the Overcollateralization Test, the Collateral (including the existence of any
Liens other than Permitted Liens thereon) or the Administrative Agent’s or the
Lenders’ rights under this Agreement or any other Credit Document or (B) DBTCA
has not been furnished with access to notices from the administrative agent with
respect to such Fund Investment, then furnish to DBTCA, as soon as practicable
but in any event within three (3) Business Days following receipt thereof, any
such notices; provided that notwithstanding Section 9.03(a) (Notices) and
Schedule 1, the Borrower shall furnish all “private side”, confidential or
restricted information and notices to the Administrative Agent solely by
delivery to Ian Jackson at 60 Wall Street, 13th Floor, New York, NY 10005;
Telephone: (212) 250-4627; Facsimile: +44 (113) 223-6123; Electronic Mail:
ian-r.jackson@db.com.

(c) Maintenance of Existence, etc. The Borrower shall cause to be done at all
times all things necessary to maintain and preserve its existence and the rights
(statutory and other) and franchises (including licenses, authorizations and
permits necessary to continue its activities) used in the conduct of its
activities, including preservation of its status as a limited liability company
in good standing under the Laws of its jurisdiction of organization.

(d) Foreign Qualification. The Borrower shall cause to be done at all times all
things necessary to be duly qualified to do business and be in good standing in
each jurisdiction where the failure so to qualify would have a Material Adverse
Effect.

(e) Payment of Taxes and Other Claims. The Borrower shall file all tax returns
required by Law to be filed by it and shall pay or discharge or cause to be paid
or discharged, before the same shall become delinquent, all taxes, assessments
and other governmental charges levied or imposed upon the Borrower or upon the
income, profits or property of the Borrower; provided that the Borrower shall
not be required to pay or discharge or cause to be paid or discharged any such
tax, assessment or charge, the amount, applicability or validity of which is
being contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made.

 

32



--------------------------------------------------------------------------------

(f) Notice of Default, Litigation, etc. The Borrower shall give prompt notice
(with a description in reasonable detail sufficient to enable the Administrative
Agent and its counsel to evaluate the nature of and period of existence thereof
and of the actions which the Borrower has taken and proposes to take with
respect thereto) to the Administrative Agent of:

(i) the occurrence of any Default, Event of Default or Overcollateralization
Default Event;

(ii) the receipt of any notice of any default which, with notice, the passage of
time or both, would constitute an event of default (or any similar event
howsoever described) under any other Collateral Document;

(iii) any material litigation, arbitration or governmental investigation or
proceeding not previously disclosed by the Borrower to the Administrative Agent
which has been instituted or, to the knowledge of the Borrower, is threatened
against the Borrower or to which any of its properties, assets or revenues is
subject;

(iv) to the extent the Borrower has knowledge thereof, any material adverse
development which shall occur in any litigation, arbitration or governmental
investigation or proceeding previously disclosed by the Borrower to the
Administrative Agent; and

(v) any material adverse development with respect to the Borrower, the Manager,
the Equity Owner, CNL or KKR (or any replacement sub-advisor to CNL) that has
impaired or is reasonably expected to impair the Borrower’s ability to perform
its obligations under this Agreement or under any of the other Credit Documents.

(g) Performance of Obligations. The Borrower shall (i) perform promptly and
faithfully all of its Obligations under this Agreement and each other Credit
Document executed by it, and (ii) comply in all material respects with the
provisions of all other contracts or agreements to which it is a party or by
which it is bound and pay all material obligations which it has incurred or may
incur pursuant to any such contract or agreement as such obligations become due
(including this Agreement).

(h) Audits; Books and Records. Except during the occurrence and continuation of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, conduct one physical audit during each calendar year, on
reasonable notice and at reasonable times using the Administrative Agent’s own
personnel, of the assets of the Borrower. The Borrower shall keep proper books
and records reflecting all of its business and financial affairs and
transactions, in accordance with GAAP and permit the Administrative Agent and
any Lender, on reasonable notice and at reasonable

 

33



--------------------------------------------------------------------------------

times and intervals during ordinary business hours, to visit all of its offices
and to discuss its financial matters with officers of the Borrower and its
Independent public accountants. The Borrower shall permit the Administrative
Agent and any Lender, on reasonable notice and at reasonable times and intervals
during ordinary business hours, to examine and make copies of any of the books
or other records of the Borrower. The Borrower shall pay any reasonable fees of
such Independent public accountants incurred in connection with the exercise by
the Administrative Agent of its rights pursuant to this Section 6.01(h). During
the occurrence and continuation of an Event of Default, the Administrative Agent
may conduct physical audits at any time and from time to time, as often as the
Administrative Agent may deem reasonably necessary or desirable.

(i) Compliance with Laws, etc. The Borrower shall comply in all material
respects with all Applicable Laws, in respect of the conduct of its business and
the ownership of its properties.

(j) Environmental Matters. The Borrower shall use and operate all of its real
properties, if any, in compliance with all Environmental Laws, in each case,
except as would not have a Material Adverse Effect.

(k) Maintenance of Property. The Borrower shall, at its expense:

(i) acquire and maintain the Collateral in a manner that shall enable the
Borrower to cause such property to be subject to the Liens of the Collateral
Documents; and

(ii) maintain and keep (or cause to be maintained and kept) its properties that
are used or useful to its business in good repair, working order and condition
(except for normal wear and tear) and from time to time make all necessary or
desirable repairs, renewals and replacements, so that its businesses may be
properly and advantageously conducted at all times, in each case, except as
would not have a Material Adverse Effect.

(l) Delivery; Payments on Collateral; Further Assurances. The Borrower shall, at
its expense:

(i) execute and deliver any and all instruments necessary or as the
Administrative Agent may reasonably request to grant and perfect a first
priority Lien in favor of the Administrative Agent, for the benefit of itself
and the Lenders on all of the Collateral, free and clear of all other Liens
except for Permitted Liens, and, without any request by the Administrative Agent
or any Person, deliver or cause to be delivered promptly to the Custodian, or
any designee thereof, for crediting to the Custodial Account (to the extent
capable of being so credited) or (if not capable of being so credited) as
otherwise provided under the Collateral Documents, in due form for transfer
(duly endorsed in blank or, if

 

34



--------------------------------------------------------------------------------

appropriate, accompanied by duly executed blank stock or bond powers or any
instrument or certificate accompanying or previously delivered to the Custodian
permitting the Custodian to exercise the Borrower’s rights of transfer when
permitted hereunder or under the Security Agreement) or issued in the name of
the Custodian or its nominee or agent (or any designee of the Custodian), all
Fund Investments and all other certificated securities, chattel paper,
instruments and documents of title, if any, at any time representing all or any
of the Collateral, it being acknowledged by the parties hereto that such Fund
Investments and certificated securities, chattel paper, instruments and
documents of title may be subject to restrictions on transfer either imposed by
Law or contained in their governing documents or any related documents;

(ii) cause (A) any and all payments of principal, interest and other amounts,
and any and all proceeds of sale or other disposition or otherwise, in respect
of any asset constituting part of the Collateral to be made directly to the
Custodial Account and (B) any other option, warrant, Excluded Security, other
security, right to receive payment and any other asset issued or granted or
otherwise provided as consideration in connection with the issuance, purchase or
restructuring of any Fund Investment otherwise permitted hereunder to be
credited to the Custodial Account, to the extent such option, warrant, Excluded
Security, other security or other asset is capable of being so credited; and

(iii) upon request of the Administrative Agent, execute and deliver, in due form
for filing or recording (and pay the cost of filing or recording the same in all
public offices deemed necessary or desirable by the Administrative Agent), such
assignments, security agreements, pledge agreements, consents, waivers,
financing statements, stock or bond powers, and other documents, and do such
other acts and things, all as the Administrative Agent may from time to time
reasonably request, to establish and maintain to the reasonable satisfaction of
the Administrative Agent valid first priority perfected Liens in all the
Collateral free of all other Liens, claims, and rights of third parties
whatsoever, except as permitted by Section 6.02(c) (Liens).

(m) Equity Owner, Manager, etc.

(i) Unless otherwise agreed to in writing by the Administrative Agent, all of
the limited liability company interests of the Borrower shall be owned solely by
the Equity Owner. The Administrative Agent shall at all times be entitled to
accept and act upon Borrowing Requests and payment instructions received from
any of those officers or agents of the Manager designated in a certificate of
the Borrower to that effect provided from time to time to the Administrative
Agent (in the form provided in Section 4.01(a)(i)(B) (Evidence of Authority)).

 

35



--------------------------------------------------------------------------------

(ii) The Borrower shall at all times maintain the Manager as the investment
manager under the Management Agreement, except as permitted pursuant to
Section 6.02(g) (Modification of Certain Instruments, Organic Documents,
Agreements, etc.) or required pursuant to Section 7.03 (Action if Other Event of
Default).

(iii) The Custodian shall at all times be the custodian of all of the Fund
Investments and other Collateral, except as otherwise provided under the
Custodial Agreement.

(iv) The auditor of the Equity Owner and the Borrower shall be Deloitte & Touche
LLP or a nationally recognized firm of Independent public auditors that is
reasonably acceptable to the Administrative Agent.

(v) The Borrower shall cause the Equity Owner (if not CCT) to execute and
deliver to the Administrative Agent a letter in the form of Exhibit H on or
prior to becoming the Equity Owner.

(n) Regulations T, U, and X. The Borrower shall provide a duly completed and
executed Federal Reserve Form U-1 to each Lender after the Closing Date pursuant
to the terms of this Agreement. If at any time the Borrower acquires any Margin
Stock, the Borrower shall take any and all actions as may be reasonably
necessary, or as may be reasonably requested by such Lender, to establish
compliance with Regulations T, U, and X of the FRS Board.

(o) Plan Collateral. The Borrower shall do, and shall cause its ERISA Affiliates
to do, or cause to be done, all things reasonably necessary to ensure that the
Borrower will not be deemed to hold Plan Assets at any time. Notwithstanding
Section 6.02(d) (Limitations on Dispositions of Collateral)), the Borrower shall
refrain from making any Restricted Payment to the Equity Owner at any time that
the Borrower gains knowledge that the Equity Owner has failed to do all things
reasonably necessary to ensure that it will not be deemed to hold Plan Assets at
any time.

(p) Anti-Terrorism and Anti-Money Laundering Policies. The Borrower shall comply
with all existing Anti-Terrorism Laws, Anti-Money Laundering Laws, directives
from the appropriate governmental agencies or authorities and any other
applicable Federal or state Laws, if and when the Borrower is required to comply
with such Laws. The Borrower also agrees to implement and maintain policies,
procedures and controls reasonably necessary to assure compliance with all
existing Anti-Terrorism Laws, Anti-Money Laundering Laws and any other
applicable Federal or state Laws, if and when the Borrower is required to comply
with such Laws. Notwithstanding Section 6.02(d) (Limitations on Dispositions of
Collateral), the Borrower shall refrain from making any Restricted Payment to
the Equity Owner at any time that the Borrower gains knowledge that the Equity
Owner has failed to implement and maintain policies, procedures and controls

 

36



--------------------------------------------------------------------------------

reasonably necessary to assure compliance with all existing Anti-Terrorism Laws,
Anti-Money Laundering Laws and any other applicable Federal or state Laws, if
and when the Equity Owner is required to comply with such Laws. The Borrower
further agrees, upon the Administrative Agent’s reasonable request from time to
time during the term of this Agreement, to provide written certification that
its covenants under this Section 6.01(p) have not been breached. The Borrower
shall immediately upon its actual knowledge provide written notification to the
Administrative Agent if its representations and warranties under Section 5.19
(Compliance with Anti-Terrorism Laws and Regulations) and Section 5.20
(Compliance with Anti-Money Laundering Laws and Regulations), and its covenants
under this Section 6.01(p) are no longer correct and have been breached or if
the Borrower has a reasonable basis to believe a representation, warranty or
covenant may no longer be true or may have been breached and provide the
Administrative Agent with copies of all notices, reports and other documents and
communications relating to such an event together with such notifications.

The Borrower consents on behalf of itself to the disclosure, by the
Administrative Agent and any Lender or any of its affiliates or agents, to U.S.
regulators of such information about the Borrower and the Equity Owner that the
Administrative Agent or such Lender reasonably deems necessary or appropriate to
comply with applicable Anti-Terrorism Laws and Anti-Money Laundering Laws and
the Borrower shall be notified in advance, if practicable (but in any case
promptly thereafter), of any non-routine disclosure.

(q) Notification; Quarantine Steps. The Borrower shall immediately notify the
Administrative Agent if an Authorized Representative of the Borrower or a
Responsible Officer obtains actual knowledge that the Equity Owner or any
director, principal, officer or employee of the Equity Owner:

(i) has been listed on any of the Lists;

(ii) has become a Designated Person;

(iii) is under investigation by any governmental authority or agency for, has
been charged with or convicted of money laundering, drug trafficking,
terrorist-related activities, any other money laundering or terrorist crimes or
violating any Anti-Terrorism Laws or Anti-Money Laundering Laws;

(iv) has been assessed civil penalties under any Anti-Terrorism Laws or
Anti-Money Laundering Laws; or

(v) has had funds seized or forfeited in an action under any Anti-Terrorism Laws
or Anti-Money Laundering Laws. In addition, if, during the term of this
Agreement, any Lender is required under the Anti-

 

37



--------------------------------------------------------------------------------

Terrorism Laws or the Anti-Money Laundering Laws to (A) know the identity of the
Equity Owner, or (B) to determine if the Equity Owner is included in
subparagraphs (i) through (iv) above, then, upon written request by the
Administrative Agent to the Borrower, the Borrower shall provide such
information to the Administrative Agent. The Borrower on behalf of itself
consents to the disclosure, by the Administrative Agent or such Lender or any of
their respective affiliates or agents, to U.S. regulators of such information
about the Borrower and the Equity Owner that the Administrative Agent or such
Lender reasonably deem necessary or appropriate to comply with applicable
Anti-Terrorism Laws and Anti-Money Laundering Laws.

(r) Borrower’s Business. The Borrower shall not engage in any business or
activity other than such activities as permitted pursuant to its Organic
Documents and shall at all times comply with the provisions in the LLC Agreement
set forth in Sections 1.7 and 1.8 thereof.

(s) Conditions Applicable to All Sale and Purchase Transactions. Any transaction
effected under this Agreement or in connection with the acquisition of
additional Fund Investments shall be conducted on an arm’s-length basis, shall
comply with the applicable requirements of the Collateral Transaction Procedures
and, if effected with a Person Affiliated with the Manager, shall be effected in
accordance with the requirements of Section 6.02(p) (Limitations on Transactions
with Affiliates and Other Funds.).

(t) Required Reserves on Certain Fund Investments. If the Borrower purchases or
holds any Fund Investment (including a Revolving Loan or Delayed Drawdown Loan)
that obligates the Borrower, whether currently or upon the happening of any
contingency at a future date, to advance any additional funds to an Obligor
(which, for the avoidance of doubt, shall not include Fully Pre-funded Revolving
Loans), then the Borrower shall, unless otherwise consented to in writing by the
Administrative Agent (which may be in the form of an email), maintain at all
times during which it has any such obligation, Cash or Cash Equivalents on
deposit in the Revolving Loan Collateral Sub-account (as defined in the
Custodial Agreement) in an aggregate amount equal to the unfunded portion of
such obligation.

(u) The Administrative Agent shall deliver to each Lender within five
(5) Business Days of receipt from or on behalf of the Borrower copies of any
written information furnished or delivered to it pursuant to this
Section 6.01(a), (b), (f), (p) or (q), from or on behalf of the Borrower.

Section 6.02. Negative Covenants. The Borrower agrees with the Administrative
Agent and the Lenders that, until the Commitment has been terminated and all
principal and interest on the Loans and all other Obligations

 

38



--------------------------------------------------------------------------------

then due and payable have been paid and performed in full, the Borrower shall
perform the Obligations set forth in this Section 6.02.

(a) No Other Business; Subsidiaries. The Borrower shall not engage in any
business or activity other than (i) incurring Loans or other obligations
permitted pursuant to this Agreement, purchasing and selling Fund Investments in
accordance with the restrictions herein and in its Organic Documents, and
(ii) engaging in any other activities which are necessary, suitable or
appropriate to accomplish the foregoing or are incidental thereto or connected
therewith or ancillary thereto or otherwise contemplated hereby. Notwithstanding
anything to the contrary contained in this Section 6.02(a) or elsewhere in this
Agreement, the Borrower shall have no Subsidiaries.

(b) Limitations on Debt. The Borrower shall not create, incur, assume or suffer
to exist or otherwise directly or indirectly become or be liable (collectively,
“Incur” and, with correlative meanings, “Incurred” and “Incurrence”) in respect
of any Debt, other than (i) indebtedness in respect of the Loans,
(ii) indebtedness in connection with the Transaction Documents (including
without limitation, indebtedness, fees and expenses in favor of the Custodian
and other agents hereunder), and (iii) Debt that is approved in writing by the
Administrative Agent and the Required Lenders.

(c) Liens. The Borrower shall not Incur any Lien upon any property or assets
included in the Collateral, whether now owned or hereafter acquired, except the
following (collectively, the “Permitted Liens”):

(i) Liens in favor, or for the benefit, of the Administrative Agent and the
Lenders granted pursuant to this Agreement or any Collateral Document, including
the Lien in favor of the Administrative Agent, for the benefit of itself and the
Lenders, created by the Security Agreement;

(ii) any other Lien granted in favor of (A) the Administrative Agent for its
benefit and the benefit of the Lenders or (B) the Custodian pursuant to the
Custodial Agreement;

(iii) Liens with respect to taxes, assessments and other governmental charges or
levies for amounts not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been set aside in accordance with GAAP; and

(iv) any other Lien approved in writing by the Administrative Agent or the
Required Lenders.

(d) Limitations on Dispositions of Collateral. The Borrower shall not remove or
cause to be removed from the Custodial Account (other than from the

 

39



--------------------------------------------------------------------------------

Administrative Expense Sub-account as set forth in Section 4.01(g) (Custodial
Account and Fund Investments) or in connection with a withdrawal by the
Custodian of its fees, expenses and other amounts pursuant to the Custodial
Agreement) or otherwise dispose of or cause to be disposed any Collateral,
including any Fund Investment, except that, prior to, and if such removal or
disposition will not result in, the occurrence of a Default (including failure
to satisfy the Overcollateralization Test) or an Event of Default, the Borrower
may (i) purchase or sell Fund Investments in accordance with Section 6.02(q)
(Purchases and Sales of Fund Investments), (ii) remove Cash from the Custodial
Account to make payments due to the Administrative Agent or the Lenders or their
respective Affiliates under this Agreement or any other Credit Document,
(iii) subject to establishment of the cash reserve as set forth in
Section 6.02(k) (Payment of Management Fees), remove Cash from the Custodial
Account to pay Administrative Expenses and other fees and expenses of the
Borrower other than Management Fees, (iv) subject to establishment of the cash
reserve, payment of Administrative Expenses and satisfaction of the applicable
Overcollateralization Test, each as set forth in Section 6.02(k) (Payment of
Management Fees), and payment of all amounts due and payable by the Borrower
(excluding the Management Fees), pay the Management Fees and (v) subject to
establishment of the cash reserve, payment of Administrative Expenses and
satisfaction of the applicable Overcollateralization Test (provided that
following the occurrence of a Super-Collateralization Event, the
Overcollateralization Test for purposes of this clause (v) shall be calculated
with a Super-Collateralization Percentage equal to 125% (whether or not such
Super-Collateralization Percentage is otherwise required pursuant to the
definition of Margin Requirement at such time)), each as set forth in
Section 6.02(k) (Payment of Management Fees), and payment of all amounts due and
payable by the Borrower (including the Management Fees), make equity
distributions to the Equity Owner. During the existence of, or if such removal
or disposition will result in, a Default or an Event of Default, the Borrower
shall not remove from the Custodial Account or otherwise dispose of any
Collateral, including any Fund Investment, without the prior written consent of
the Administrative Agent.

(e) Change of Name, etc. The Borrower shall not change (i) the location of its
principal place of business, chief executive office, chief place of business or
its records concerning its business and financial affairs, (ii) its name or the
name under or by which it conducts its business or (iii) its jurisdiction of
organization other than in accordance with the Security Agreement.

(f) Merger, Consolidation; Successor Entity Substituted. The Borrower shall not
consolidate or merge with or into any other Person or sell, lease or otherwise
transfer its respective properties and assets substantially as an entirety to
any Person.

(g) Modification of Certain Instruments, Organic Documents, Agreements, etc. The
Borrower shall not without the prior written consent (or, in

 

40



--------------------------------------------------------------------------------

the case of clause (ii) below, the direction) of the Administrative Agent and
the Required Lenders (i) consent to any amendment or other modification of any
of the terms or provisions of the Collateral Documents, (ii) terminate the
Manager, appoint a replacement Manager or consent to an assignment of the
Management Agreement (except in connection with an assignment that results from
a change in control (within the meaning of the Investment Advisers Act of 1940,
as amended); or (iii) consent to any material amendment, supplement or other
modification of any of the terms or provisions of (A) its Organic Documents if
such change would adversely affect the Administrative Agent or the Lenders or
(B) the Management Agreement (except in connection with a change of Manager that
otherwise complies with clause (ii) above).

(h) Agreements Restricting Liens. Other than the Collateral Documents, the
Borrower shall not enter into any agreement which prohibits the creation or
assumption of any Lien upon its properties, revenues or assets, whether now
owned or hereafter acquired.

(i) Inconsistent Agreements. The Borrower shall not enter into any agreement
containing any provision which would be violated or breached by the performance
by the Borrower of its obligations under this Agreement or under any other
Credit Document.

(j) Pension and Welfare Plans. The Borrower shall not incur any liability or
obligation with respect to any Pension Plan or any Welfare Plan other than by
operation of Law. The Borrower shall not maintain or contribute to (or become
obligated to contribute to) any Pension Plan or Welfare Plan other than by
operation of Law.

(k) Payment of Management Fees. The Borrower shall not be obligated to pay, nor
permit the Manager to be paid, any Management Fees until (i) all interest,
principal and other amounts then due under this Agreement to the Lenders have
been paid, (ii) a cash reserve covering all accrued but unpaid interest through
the next following Determination Date has been set aside and (iii) all the
Administrative Expenses for the relevant Interest Period have been paid. The
Manager shall expressly agree to subordinate its right to payment of the
Management Fee, during the occurrence and continuation of a Default, an Event of
Default or a Manager Removal Event, to the payment in full of all Administrative
Expenses and all payments due to the Administrative Agent and the Lenders under
this Agreement. Furthermore, the Borrower may not pay any Management Fees or
make any equity distributions to the Equity Owner to the extent that immediately
following such payment or distribution, as applicable, the Overcollateralization
Test (as determined for purposes of this (k)) would not be satisfied.

 

41



--------------------------------------------------------------------------------

(l) Commodities; Real Estate. The Borrower shall not purchase or otherwise
acquire or receive as a distribution any commodities or any fee interest in real
property.

(m) Margin Stock. The Borrower shall not use any of the proceeds of the
Borrowings (i) to extend “purpose credit” within the meaning given to such term
in Regulation U of the FRS Board or (ii) to purchase, otherwise acquire or carry
any Margin Stock in any manner that would result in a violation of Regulations
T, U or X of the FRS Board.

(n) Limitations on Swap Transactions. The Borrower shall not enter into or
otherwise effect or permit to remain outstanding any Swap Transaction.

(o) Investment Company Act. The Borrower shall not register as, or conduct its
business or take any action which shall cause it or the Collateral to be
required to be registered as, an investment company under the Investment Company
Act; provided that the parties acknowledge that the Fund Investments and the
Borrowings by the Borrower shall be subject to any restrictions imposed on the
Equity Owner as a business development company under the Investment Company Act.

(p) Limitations on Transactions with Affiliates and Other Funds. The Borrower
shall not, directly or indirectly, without the prior written consent of the
Administrative Agent and the Required Lenders: (i) make an investment in any of
its Affiliates, the Manager, the Equity Owner, any Related Fund or any account
managed by the Manager, (ii) sell, lease or otherwise transfer any assets to any
of its Affiliates, the Manager, the Equity Owner, any Related Fund or any
account managed by the Manager, (iii) purchase or acquire assets from any of its
Affiliates, the Manager, the Equity Owner, any Related Fund or any account
managed by the Manager or (iv) enter into any other transaction directly or
indirectly with or for the benefit of any of its Affiliates, the Manager, the
Equity Owner, any Related Fund or any account managed by the Manager (including
Guarantees and assumptions of obligations of any of its Affiliates, the Manager,
the Equity Owner, any Related Fund or any account managed by the Manager);
provided that the Borrower may, without the consent of the Required Lenders,
conduct with Affiliates, the Manager, the Equity Owner or any Related Fund any
of the transactions referred to in clauses (i), (ii), (iii) and (iv) above, so
long as such transactions are conducted on terms no less favorable, taken as a
whole, to the Borrower than would be obtained in an arm’s length transaction
with a non-Affiliate.

(q) Purchases and Sales of Fund Investments. The Borrower shall not (i) purchase
any investment other than Fund Investments or (ii) purchase or sell any Fund
Investment other than in compliance with Applicable Law and the Collateral
Transaction Procedures and only if (A) immediately following such transaction,
no Default or Event of Default would occur or be continuing and

 

42



--------------------------------------------------------------------------------

(B) the Overcollateralization Test is satisfied; provided that this (q) shall
not prohibit the Borrower from acquiring and holding an Excluded Investment that
the Borrower receives in connection with the workout or restructuring of any
Fund Investment; provided further that in no event may the Borrower acquire or
hold in connection with such a workout or restructuring, without the prior
written consent of the Administrative Agent and the Required Lenders, (x) any
real property or (y) any Margin Stock, unless the Borrower delivers a completed
and executed Federal Reserve Form U-1 to the Lenders simultaneously therewith.

(r) Distributions. The Borrower shall not make any payments or distributions
other than in accordance with (d) (Limitations on Dispositions of Collateral).

(s) No Commingling of Borrower’s Assets with Affiliates. The Borrower shall not
maintain funds or hold assets comprising Collateral in any account other than
the Custodial Account, and the Custodial Account shall not contain any funds or
assets owned by any Affiliate of the Borrower or any other third party so as to
commingle the funds or assets of the Borrower with those of any such Affiliate
or third party.

(t) Not a Corporation for Tax Purposes. The Borrower shall take no action that
would cause it to be treated as a corporation within the meaning of Treasury
Regulations Section 301.7701-2(b).

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. The term “Event of Default” shall mean any of
the events set forth in this Section 7.01.

(a) Non-Payment of Obligations. The Borrower fails to make a payment of
(i) principal when due (whether at stated maturity or by acceleration, mandatory
prepayment or otherwise), (ii) interest, Setup Fee or Commitment Fee within
three (3) Business Days of when due or (iii) any other Obligation when due and
such failure is not cured within three (3) Business Days of the Administrative
Agent notifying the Borrower of such default.

(b) Overcollateralization Default Event. An Overcollateralization Default Event
occurs and such event is not cured (i) if notice of such event is received (or
deemed to be received) by the Borrower before 10:00 a.m. (New York time) on any
day that the Fedwire Funds Service (the “Fedwire”) is open, then by 12:00 noon
(New York time) on the next succeeding day that the Fedwire is open or (ii) if
notice of such event is received (or deemed to be received) by the Borrower at
or after 10:00 a.m. (New York time) on any day that the Fedwire is

 

43



--------------------------------------------------------------------------------

open, then at or before 6:00 p.m. (New York time) on the next succeeding day
that the Fedwire is open.

(c) Certain Covenant Defaults. The Borrower shall fail to comply with its
obligations under (i) Section 6.01(a) (Overcollateralization Test Calculation;
Collateral Reports) and such failure is not cured (x) within three (3) Business
Days, solely in the case of obligations under Section 6.01(a)(i), (y) within one
(1) Business Day, solely in the case of obligations under Section 6.01(a)(ii)
and (z) within two (2) Business Days, solely in the case of obligations under
Section 6.01(a)(iii), (ii) Section 6.01(b)(v)(A) (Information, etc.) and such
failure is not cured within one (1) Business Day following receipt (or deemed
receipt) by the Borrower of notice of such failure, (iii) Section 6.01(b)(v)(B)
or Section 6.01(b)(vi) (Information, etc.) and such failure is not cured within
one (1) Business Day following receipt (or deemed receipt) by the Borrower of
notice of such failure, (iv) Section 6.01(f) (Notice of Default, Litigation,
etc.) or Section 6.01(o) (Plan Collateral) and such failure is not cured within
one (1) Business Day or (v) Section 6.02 (Negative Covenants) or Section 6.01(t)
(Required Reserves on Certain Fund Investments) (which failures shall, for the
avoidance of doubt, not contain any cure period).

(d) Breach of Representation or Warranty. Any representation or warranty of the
Borrower hereunder or of the Borrower in any other Credit Document or in any
certificate delivered pursuant hereto or thereto is or shall be incorrect in any
material respect when made or deemed made.

(e) Non Performance of Other Obligations. The Borrower shall default in the due
performance and observance of any covenant (including any covenant of payment),
obligation, warranty or other agreement contained herein or in any other Credit
Document executed by it, and, if such default does not otherwise constitute an
Event of Default under this Article 7, such default is not cured within thirty
(30) days of the earlier of (i) notice thereof having been given to the Borrower
by the Administrative Agent and (ii) the first date on which an Authorized
Representative of the Borrower or a Responsible Officer knew (or with reasonable
inquiry should have known) of such default.

(f) Non Performance of the Manager’s Obligations. The Manager shall fail, on or
after the time the Borrower’s Net Asset Value is $15,000,000 but before the NAV
Trigger Date has occurred, to contribute to the Borrower 80% of the proceeds of
any additional equity capital raised by the Manager (net of all sales load and
any other non-Affiliate related out of pocket costs and expenses incurred by the
Manager in raising such equity capital, which costs and expenses shall, for the
avoidance of doubt, exclude all dividends); provided that for so long as no
Loans have been made, an Event of Default under this clause (f) shall not apply.

(g) Excluded Investments. The Borrower (i) purchases an Excluded Investment
enumerated in clause (ix) of the definition of Excluded Investments

 

44



--------------------------------------------------------------------------------

and fails to dispose of such Excluded Investment within five (5) Business Days
(A) after obtaining knowledge thereof or (B) earlier, if using reasonable
inquiry, would have obtained such knowledge or (ii) purchases an Excluded
Investment enumerated in clauses (i), (xvii) or (xviii) of the definition of
Excluded Investments; provided that subject to the limitations set forth in
Section 6.02(q) (Purchases and Sales of Fund Investments), this (g) shall not
prohibit, and it shall not be an Event of Default as a result of, the Borrower
acquiring and holding any Excluded Investment that the Borrower receives in
connection with the workout or restructuring of any Fund Investment.

(h) Illegality. It is or will become unlawful for the Borrower to perform or
comply with any one or more of its obligations under the Credit Documents,
except for obligations that the Administrative Agent has determined not to be
material.

(i) Judgments. Any final judgments or orders (not subject to appeal or otherwise
non-appealable) by one or more courts of competent jurisdiction for the payment
of money in an aggregate amount in excess of $1,000,000 (after giving effect to
insurance, if any, available with respect thereto) shall be rendered against the
Borrower, and the same shall remain unsatisfied, unvacated, unbonded or unstayed
for a period of fifteen (15) days after the date on which the right to appeal
has expired.

(j) Bankruptcy, Insolvency, etc. The Borrower shall:

(i) become insolvent or generally fail to pay, or admit in writing its inability
to pay, Debts as they become due;

(ii) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or any property of
any thereof, or make a general assignment for the benefit of creditors;

(iii) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower or for a substantial part of the property of any
thereof, and such trustee, receiver, sequestrator or other custodian shall not
be discharged within thirty (30) days;

(iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, Debt arrangement or other case or proceeding under any
bankruptcy or insolvency Law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower and, if such case or proceeding is not
commenced by the Borrower, such case or proceeding shall be consented to or
acquiesced in by the Borrower or shall result in

 

45



--------------------------------------------------------------------------------

the entry of an order for relief or shall remain for thirty (30) days
undismissed; or

(v) take any action authorizing, or in furtherance of, any of the foregoing.

(k) Failure of Valid, Perfected, First-Priority Lien. Any Lien granted on any
Collateral shall, at any time after delivery of the respective Collateral
Documents, cease to be fully valid and perfected as a first-priority Lien except
for Permitted Liens.

(l) Investment Company Act. The Borrower or its assets shall at any time become
required to be registered as an “investment company” under the Investment
Company Act.

(m) Dissolution or Termination of the Borrower. The Borrower shall be dissolved
or terminated and not reconstituted substantially simultaneously therewith (and
in no event later than the same day) in accordance with the LLC Agreement.

(n) Manager and Equity Owner Events.

(i) An event specified in Section 7.01(j) (Bankruptcy, Insolvency, etc.) occurs
with respect to the Manager or the Equity Owner; or

(ii) The Manager or the Equity Owner defaults in any material respect in its
obligations under any agreements, contracts or financial instruments where the
aggregate principal amount relating to such defaulted obligations (individually
or collectively) is not less than the lesser of (x) 3% of the Net Asset Value of
the Manager or the Equity Owner (as the case may be) and (y)(i) $5,000,000, if
and only if such obligations are owed to DBNY or its Affiliates or
(ii) otherwise, $25,000,000.

(o) Net Asset Value. From and after the date on which the Net Asset Value of the
Borrower first reaches $15,000,000, the Net Asset Value of the Manager declines
below the Net Asset Value Floor.

(p) Anti-Terrorism and Anti-Money Laundering Events. The occurrence of any event
specified in Section 6.01(q) (Notification; Quarantine Steps) with respect to
the Equity Owner.

(q) Regulatory Events. A Regulatory Event has occurred.

Section 7.02. Action if Bankruptcy. If any Event of Default described in
Section 7.01(j) (Bankruptcy, Insolvency, etc.) shall occur with respect to the

 

46



--------------------------------------------------------------------------------

Borrower, then the principal amount of all outstanding Loans and all other
Obligations shall automatically be and become immediately due and payable, and
the Commitment shall be automatically terminated, without further notice, demand
or presentment, all of which are expressly waived by the Borrower.

Section 7.03. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 7.01(j) (Bankruptcy, Insolvency,
etc.)) shall occur and be continuing for any reason, whether voluntary or
involuntary, the Administrative Agent may, with the consent of the Required
Lenders, and shall, at the request of the Required Lenders, by notice or demand
to the Borrower, in addition to any other remedies available to the
Administrative Agent and the Lenders, including the remedies set forth in the
Security Agreement, take any of the following actions: (a) declare a Commitment
Termination Event, (b) declare the outstanding principal amount of all
outstanding Loans and all other Obligations to be due and payable and terminate
the Commitment, whereupon the full unpaid amount of all Loans and any and all
other Obligations shall be and become immediately due and payable, without
further notice, demand, or presentment, all of which are expressly waived by the
Borrower, in either case by delivery of a Commitment Termination Notice
substantially in the form of Exhibit K or (c) elect to cease making additional
Loans to the Borrower hereunder (without otherwise terminating the Commitment),
by delivery of a Loan Cessation Notice substantially in the form of Exhibit L.

Section 7.04. Additional Rights Upon Event of Default. Upon the occurrence and
during the continuance of an Event of Default hereunder (for the avoidance of
doubt, upon commencement by the Administrative Agent on behalf of itself and the
Lenders of any of the remedies set forth in this Agreement or in any of the
other Credit Documents or upon notice by the Administrative Agent to the
Borrower or the Manager that it intends to promptly commence the exercise of any
such remedies, such Event of Default shall be deemed to be continuing, and may
not be cured or curable by any subsequent actions or events), the Administrative
Agent and the Lenders (a) shall have, in addition to the rights set forth
herein, the rights and remedies afforded in the Collateral Documents, under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC and (b) may, pursuant to the Collateral Documents
and the Management Agreement, terminate (or cause to be terminated) the
Management Agreement and replace (or cause to be replaced) the Manager with an
institution selected by the Administrative Agent in its sole and absolute
discretion (which may be Deutsche Bank) legally qualified, permitted under
Applicable Law and with the capacity to assume the responsibilities, duties and
obligations of the Manager under the Credit Documents and the Management
Agreement. The Borrower shall remain liable to the Administrative Agent and the
Lenders for any deficiency following any such sale of Collateral.

 

47



--------------------------------------------------------------------------------

Section 7.05. Notice of Default. If a Default or an Event of Default occurs, the
Borrower shall provide to the Administrative Agent and the Lenders written
notice (or telephonic notice promptly confirmed in writing) of such Default or
Event of Default promptly (and, in any event, within two (2) Business Days)
after the Borrower becomes aware of such Default or Event of Default.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01. Appointment. Each of the Lenders hereby irrevocably appoint DBNY
to act on its behalf as the Administrative Agent as specified herein and in the
other Credit Documents. The Lenders hereby irrevocably authorize the
Administrative Agent to take such action on their behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Credit Documents by or
through its officers, directors, agents, employees or affiliates. Except with
respect to Section 8.08, the provisions on this Article are solely for the
benefit of the Administrative Agent and the Lenders and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

Section 8.02. Nature of Duties. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, and the duties of the
Administrative Agent shall be mechanical and administrative in nature;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law; and

 

48



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.13 (Amendment or Waiver) and Section 7.03
(Action if Other Event of Default)) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender.

Section 8.03. Lack of Reliance on the Administrative Agent. Independently and
without reliance on the Administrative Agent, each Lender, to the extent it has
deemed appropriate, has made and shall continue to make (i) its own independent
investigations of the financial condition and affairs of the Borrower in
connection with the making and the continuance of any Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of the Borrower and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide the Lenders with any
credit or other information with respect thereto, whether coming into its
possession before the making of any Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrower or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Credit
Document, or the satisfaction of any of the conditions precedent set forth in
Article 4 (CONDITIONS TO CREDIT EXTENSIONS) or the financial condition of the
Borrower or the existence or possible existence of any Default.

Section 8.04. Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
act or action (including failure to act) in connection with this Agreement or
any other Credit Document, the Administrative Agent shall be entitled to refrain
from such act or taking such action unless and until the Administrative Agent
shall have received instructions from the Required Lenders, and the
Administrative Agent shall not incur any liability to any Person by reason

 

49



--------------------------------------------------------------------------------

of so refraining. Without limiting the foregoing, the Lenders shall not have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders as is required pursuant to this Agreement.

Section 8.05. Reliance. The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.06. Indemnification. To the extent the Administrative Agent is not
reimbursed and indemnified by the Borrower, the Lenders shall reimburse and
indemnify the Administrative Agent for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent in performing its
duties hereunder or under any other Credit Document, in any way relating to or
arising out of this Agreement or any other Credit Document; provided that the
Lenders shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s bad faith, fraud,
willful misconduct or gross negligence.

Section 8.07. The Administrative Agent in its Individual Capacity. With respect
to its obligation to make Loans under this Agreement, the Administrative Agent
in its individual capacity shall have the rights and powers specified herein for
a “Lender” and may exercise the same rights and powers as though it were not the
Administrative Agent hereunder; and the terms “Lenders” and “Required Lenders,”
or any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent in its individual capacity and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of banking, trust or other
business with the Borrower or any Affiliate or Subsidiary thereof as if such
Person were not the Administrative Agent hereunder, and may accept fees and
other consideration from the Borrower for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

Section 8.08. Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its functions and duties hereunder
and/or under the other Credit Documents at any time by giving

 

50



--------------------------------------------------------------------------------

sixty (60) days’ prior written notice to the Borrower and the Lenders. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to Sections 8.08(b) and (c) (Resignation by the Administrative
Agent) below or as otherwise provided below.

(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Administrative Agent hereunder or thereunder who shall be a commercial
bank or trust company and, unless an Event of Default is then in existence,
shall be reasonably acceptable to the Borrower.

(c) If a successor Administrative Agent shall not have been so appointed within
such sixty (60) day period, the Administrative Agent, with (unless an Event of
Default is then in existence) the consent of the Borrower (which consent shall
not be unreasonably withheld), shall then appoint a successor Administrative
Agent who shall serve as Administrative Agent hereunder or thereunder until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to
Section 8.08(b) or (c) (Resignation by the Administrative Agent) above by the
seventy-fifth (75th) day after the date such notice of resignation was given by
the Administrative Agent, the Administrative Agent’s resignation shall become
effective and the Required Lenders shall thereafter perform all the duties of
the Administrative Agent hereunder and/or under any other Credit Document until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided above.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Payment of Expenses, etc. The Borrower agrees to: (a) pay all
actual and reasonable out-of-pocket costs and expenses (i) of the Administrative
Agent and its Affiliates in connection with the syndication of the Commitments
or Loans, negotiation, preparation, execution and delivery of the Credit
Documents and the documents and instruments referred to therein and any
amendment, waiver or consent relating thereto; provided that such legal fees and
expenses, including the fees, disbursements and charges of Davis Polk & Wardwell
LLP and Richards, Layton & Finger, P.A., but excluding any allocated costs of
the Administrative Agent’s or its Affiliates’ internal legal counsel, incurred
in connection with establishing this Agreement, shall not exceed the sum of
$250,000, plus half of any legal fees incurred beyond $250,000 in the aggregate,
as the same may be modified by mutual agreement of the Administrative Agent and
the Borrower and (ii) of the Administrative Agent and any Lender in connection
with any Event of Default or with the enforcement of the Credit Documents and
the documents and instruments referred to therein

 

51



--------------------------------------------------------------------------------

(including the reasonable fees and disbursements of (x) one (1) counsel for the
Administrative Agent (which counsel shall be selected by the Administrative
Agent) and (y) one (1) counsel for the Lenders), (b) pay and hold any Lender and
the Administrative Agent harmless from and against any and all actual present
and future stamp and other similar taxes with respect to the foregoing matters
and hold such Lender and the Administrative Agent harmless from and against any
and all liabilities with respect to or resulting from any delay or omission
(other than to the extent attributable to such Lender) to pay such taxes and
(c) indemnify the Administrative Agent and each Lender and their respective
officers, directors, employees, representatives and agents (each such Person an
“Indemnitee”) from and hold each Indemnitee harmless against any and all losses,
liabilities, claims, damages or expenses incurred by any Indemnitee as a result
of, or arising out of, or in any way related to, or by reason of, (i) any breach
of a representation, warranty or covenant contained herein or in any Credit
Document, (ii) any investigation, litigation or other proceeding (whether or not
any Lender is a party thereto) related to the entering into or performance of
any Credit Document, the use of the proceeds of any Loans hereunder or the
consummation of any transactions contemplated in any Credit Document, including
the reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding, but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred
primarily by reason of the gross negligence, fraud, bad faith or willful
misconduct of any Indemnitee or (iii) the actual or alleged presence of
Hazardous Materials in the air, surface water, groundwater, surface or
subsurface of any real property owned or at any time operated by the Borrower,
the generation, storage, transportation or disposal of Hazardous Materials at
any location whether or not owned or operated by the Borrower, the noncompliance
of any real property owned or at any time operated by the Borrower with Federal,
state and local Laws (including applicable permits hereunder) applicable to any
such real property, or any Environmental Claim asserted against the Borrower, or
any such real property, including, in each case, the reasonable disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding but excluding in all cases any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence, fraud, bad faith or willful misconduct of the
Indemnitee. To the extent that the undertaking to indemnify, pay or hold
harmless the Indemnitee set forth in the preceding sentence may be unenforceable
because it is violative of any Law or public policy, the Borrower shall make the
maximum contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under Applicable Law.

Section 9.02. Right of Setoff. In addition to any rights now or hereafter
granted under Applicable Law or otherwise, and not by way of limitation of any
such rights, if an Event of Default has occurred and is continuing, each Lender
is hereby authorized at any time and from time to time, without presentment,
demand, protest or other notice of any kind to the Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and

 

52



--------------------------------------------------------------------------------

apply any and all deposits (general or special) and any other Debt at any time
held or owing by such Lender (including by branches and agencies of the Lenders
wherever located) to or for the credit or the account of the Borrower against
and on account of the Obligations and liabilities of the Borrower to such Lender
under this Agreement or under any of the other Credit Documents and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although such Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such set-off and application; provided that the failure to give such notice
shall not effect the validity of such set-off and application.

Section 9.03. Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including e-mail or
telecopier communication) and e-mailed, mailed, telecopied or delivered, if to
the Borrower, the Administrative Agent or any Lender, at its address specified
on Schedule 2 or, at such other address as shall be designated by any party in a
written notice to the other parties hereto. Any notice or communication provided
for hereunder shall be deemed to have been given or made (i) as of the date so
delivered, if delivered personally or by overnight courier; (ii) on the date a
transmission report confirming transmission is generated by the sender’s
telecopy machine, if telecopied; (iii) on the date sent, if e-mailed, so long as
the sender does not receive a bounce-back message within a reasonable time after
delivery; and (iv) five (5) calendar days after mailing if sent by registered or
certified mail (except that a notice of change of address shall not be deemed to
have been given until actually received by the addressee).

(b) In addition to the provisions of clause (a) above, the Administrative Agent
shall be deemed to have notified the Borrower of the occurrence of a default,
Default or Event of Default (or any similar or related event or condition), when
required to do so by the terms of this Agreement or any other Credit Document,
when the Administrative Agent:

(i) calls by telephone any one of the designated persons listed below at the
number set forth opposite such person’s name; provided that if after placing a
telephone call to each of the designated persons listed below, the
Administrative Agent is unable to reach any of such persons (through no fault of
the Administrative Agent, i.e., whether because the Administrative Agent’s calls
are unanswered, it receives a “busy” signal for the call and/or each of the
persons called is not available to answer the call at the time the
Administrative Agent calls), the Administrative Agent shall be deemed to have
provided the Borrower with telephone notice; and

 

53



--------------------------------------------------------------------------------

(ii) in addition to such telephone notice, sends an email notice with a subject
line specifying “Default Notice from Deutsche Bank” to each of the email
addresses listed below (whether or not such emails are actually received by any
of such persons):

 

Name   

Telephone

Number

   Email Address                                                               
                                         

For the avoidance of doubt, the inclusion of employees of CNL and KKR in this
(b) shall not be construed as CNL or KKR becoming a party to this Agreement or
assuming any rights or obligations of the Borrower under this Agreement or any
other Credit Document.

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may, prior to receipt of written confirmation, act without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from the Borrower or the Manager
(including an Authorized Representative or Responsible Officer thereof). In each
such case, the Borrower hereby waives the right to dispute the Administrative
Agent’s record of the terms of such telephonic notice absent manifest error.

Section 9.04. Benefit of Agreement. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and the
respective successors and assigns of the parties hereto to the extent permitted
under this Section 9.04; provided that except as provided in Section 6.02(f)
(Merger, Consolidation; Successor Entity Substituted), the Borrower may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender.

Section 9.05. Participations and Assignments.

(a) Participations. Any Lender may at any time grant participations in any of
its rights hereunder or under the Notes without the consent of the Borrower or
any other Person to one or more commercial banks, insurance companies, funds or
other financial institutions; provided that in the case of any such

 

54



--------------------------------------------------------------------------------

participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Section 3.04(a) (Interest Rules and Calculations) to the extent that
such Lender would be entitled to such benefits if the participation had not been
entered into or sold; and provided, further, that such Lender shall not
transfer, grant or assign any participation under which the participant shall
have rights to approve any amendment to or waiver of this Agreement or any other
Credit Documents except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan or any Note in which such participant
is participating or waive any mandatory prepayment thereof, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of the applicability of any post-default increase in interest
rates), or reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default, Event of Default or mandatory
prepayment shall not constitute a change in the terms of the Commitment),
(ii) release all or substantially all of the Collateral (in each case except as
expressly provided in the Credit Documents) or (iii) consent to the assignment
or transfer by the Borrower of any of its rights and obligations under this
Agreement (except as provided in Section 6.02(f) (Merger, Consolidation,
Successor Entity Substituted); and provided, further, that each participation
shall be subject to the related participant providing a representation and
warranty to such Lender from which it is acquiring its participation that it is
a Qualified Purchaser. The Administrative Agent on behalf of the applicable
Lender shall promptly notify the Borrower of any participation granted pursuant
to this (a) and the identity of the participant(s).

(b) Assignments. Any Lender may, with the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed) and the Administrative Agent,
assign all or a portion of its rights and obligations under this Agreement
(including, such Lender’s Commitment (or any portion or element thereof), the
Loans, the Notes and other Obligations) to one or more commercial banks,
insurance companies, funds or other financial institutions with the Required
Ratings; provided that the consent of the Borrower and the Administrative Agent
for any assignment shall not be required if (i) (A) a Default or an Event of
Default is continuing or (B) an Event of Default has occurred within the 60-day
period preceding such assignment (even if such Event of Default is no longer
continuing), (ii) such assignment is (A) to an Affiliate of such Lender or
(B) to another Person who at the time of such assignment already is a party to
this Agreement as a Lender or (iii) such assignment is made to an Approved
Selling Institution (it being agreed that the Borrower shall have review and
approval rights over the documents relating to such assignment); provided, that
such Approved Selling Institution is not a Manager Competitor. No

 

55



--------------------------------------------------------------------------------

assignment pursuant to the immediately preceding sentence to an institution
other than another Lender shall be in an aggregate amount less than (unless the
entire Commitment and outstanding Loans of the assigning Lender is so assigned)
$5,000,000. If any Lender so sells or assigns all or a part of its rights
hereunder or under the Notes, any reference in this Agreement or the Notes to
such Lender shall thereafter refer to said Lender and to its respective assignee
to the extent of their respective interests and such assignee shall have, to the
extent of such assignment (unless otherwise provided therein), the same rights
and benefits as it would if it were such assigning Lender. Each assignment
pursuant to this (b) shall be effected by the assigning Lender and the assignee
Lender executing an Assignment Agreement (an “Assignment Agreement”), which
Assignment Agreement shall be substantially in the form of Exhibit C
(appropriately completed). At the time of any assignment pursuant to this (b),
this Agreement shall be deemed to be amended to reflect the Commitment of the
respective assignee (which shall result in a direct reduction to the Commitment
of the assigning Lender) and the Borrower shall if requested in writing by the
assignee or assigning Lender issue new Notes to the respective assignee and to
the assigning Lender in conformity with the requirements of Section 3.02 (Note).
To the extent of any assignment pursuant to this (b), the assigning Lender shall
be relieved of its obligations hereunder with respect to its assigned
Commitment. In connection with any such assignment, the applicable Lender, the
Administrative Agent and the Borrower agree to execute such documents (including
amendments to this Agreement and the other Credit Documents) as shall be
reasonably necessary to effect the foregoing. Nothing in this Agreement shall
prevent or prohibit any Lender from pledging the Notes or Loans to a Federal
Reserve Bank in support of borrowings made by such Lender from such Federal
Reserve Bank.

Section 9.06. Replacement of Lenders. If any Lender, other than an Original
Lender, seeks payment of additional amounts from the Borrower under
Section 3.04(b) (Increased Costs, Illegality, etc.) or if the Borrower is
required to pay any additional amount to any Lender other than an Original
Lender or any Governmental Authority for the account of any Lender other than an
Original Lender pursuant to Section 3.06 (Net Payments; Taxes), or if any Lender
other than an Original Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and with the written
consent of the Administrative Agent, require such Lender to assign and delegate
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.05 (Participations and Assignments)),
all of its interests, rights and obligations under this Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment)
provided that:

(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents

 

56



--------------------------------------------------------------------------------

(including Section 3.04(c) (Compensation)) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower;

(b) in the case of any such assignment resulting from a claim for compensation
under Section 3.04(b) (Increased Costs, Illegality, etc.) or payments required
to be made pursuant to Section 3.06 (Net Payments; Taxes), such assignment will
result in a reduction in such compensation or payments thereafter; and

(c) such assignment does not conflict with Applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 9.07. No Waiver; Remedies Cumulative. No failure or delay on the part of
any Lender in exercising any right, power or privilege hereunder or under any
other Credit Document and no course of dealing between the Borrower and any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights and remedies
herein expressly provided are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower or
any other Person to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.

Section 9.08. Calculations; Computations.

(a) The financial statements to be furnished to the Administrative Agent to in
turn furnish said statements to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved.

(b) All computations of interest hereunder shall be made on the actual number of
days elapsed over a year of 360 days.

Section 9.09. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH

 

57



--------------------------------------------------------------------------------

AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH OF THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH COURT LACKS JURISDICTION OVER IT, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS, THAT ANY
SUCH COURT LACKS JURISDICTION OVER IT. EACH OF THE PARTIES HERETO FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, OR BY HAND DELIVERY, AT ITS
ADDRESS FOR NOTICES PURSUANT TO Section 9.03 (NOTICES). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT OR THE LENDERS TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN Section 9.09(a) (GOVERNING
LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

58



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 9.10. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

Section 9.11. Effectiveness. This Agreement shall become effective on the date
hereof when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.

Section 9.12. Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 9.13. Amendment or Waiver. This Agreement and any other Credit Document
and any terms hereof or thereof may be changed, waived, discharged or terminated
if such change, waiver, discharge or termination is in writing signed by the
Borrower, the Administrative Agent and the Required Lenders (or other applicable
party thereto as the case may be), and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such change, waiver, discharge or termination shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(l))
without the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated in accordance with this Agreement) without the written consent of the
Required Lenders and such Lender;

(c) postpone any date fixed by this Agreement or any other Credit Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Credit Document without the written
consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any fees or other amounts payable hereunder or under any other Credit
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall

 

59



--------------------------------------------------------------------------------

be necessary to amend the amount of additional interest to be added for any
overdue payment pursuant to Section 3.04(a)(ii) above what it would have been on
amounts not so overdue pursuant to Section 3.04(a)(i) or to waive any obligation
of any Borrower to pay interest at such default rate to the extent it exceeds
the interest payable at the non-default rate;

(e) change Section 3.03 in a manner that would alter the order of application of
principal payments required thereby without the written consent of each Lender
directly affected thereby;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to change, waive, discharge or terminate or otherwise modify any rights
hereunder or make and determination or grant any consent hereunder, without the
written consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions (other than in connection with substitutions
contemplated by the Agreement or any other Credit Document) without the written
consent of each Lender;

(h) amend any provision or defined term in the Collateral Valuation Schedule
without the consent of the Lenders having more than 50% of the Commitment (or,
if the Commitments have been terminated pursuant to Section 7.02, Section 7.03
or otherwise, Lenders having more than 50% of the then outstanding Loans); and

provided further, that no amendment, waiver, consent, discharge or termination
or other modification hereunder shall, unless agreed to in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any change, waiver,
discharge or termination hereunder, except that the Commitment of such Lender
may not be increased or extended without the consent of such Lender (and such
disqualification shall not apply to any Lender acting in a capacity other than
as Lender);

provided further, that, in the event of any amendment to increase the Aggregate
Commitment the Administrative Agent shall first give DBNY the opportunity to
determine whether to increase its Commitment and if so, the amount of such
increase (up to the full amount of the increase in the Aggregate Commitment).

Section 9.14. Survival. All indemnities set forth herein including in
Section 3.04(a) (Interest Rules and Calculations), Section 3.04(c)
(Compensation), Section 3.06 (Net Payments; Taxes), Section 8.06
(Indemnification Payments) and

 

60



--------------------------------------------------------------------------------

Section 9.01 (Payment of Expenses, etc.) shall survive the execution, delivery
and termination of this Agreement and the making and repayment of the Loans.

Section 9.15. Domicile of Loans. Subject to the limitations of Section 9.04
(Benefit of Agreement), any Lender may transfer and carry its Loans at, to or
for the account of any branch office, Subsidiary or Affiliate of such Lender;
provided that the Borrower shall not be responsible for costs arising under
Section 3.04(a) (Interest Rules and Calculations) and Section 3.06 (Net
Payments; Taxes) resulting from any such transfer (other than a transfer
pursuant to Section 3.04(d) (Change of Lending Office; Limitation on
Indemnities)) to the extent not otherwise applicable to such Lender prior to
such transfer.

Section 9.16. Confidentiality

(a) Subject to Section 9.04 (Benefit of Agreement) and this Section 9.16
(Confidentiality), the Lenders and the Administrative Agent shall hold all
non-public information obtained pursuant to the requirements of, or otherwise in
connection with, this Agreement, in accordance with their customary policies and
procedures for handling confidential information of this nature and in any event
may make disclosures (i) to employees, officers, directors and agents of
Deutsche Bank (including attorneys, accountants and third-party due diligence
firms) who need to review and monitor its relationship with the Borrower, the
Manager or the Equity Owner and who are subject to a confidentiality obligation
to Deutsche Bank, and (ii) reasonably required by any bona fide actual or
potential transferee or participant in connection with the contemplated transfer
of any Loans or participation therein or an Affiliate of any Lender or the
Administrative Agent (including its or their attorneys, legal advisors,
accountants and consultants) (so long as such transferee, participant or
Affiliate, agrees in writing to be bound by the provisions of this Section 9.16)
or as required or requested by any governmental agency, legislative authority,
central bank, regulatory authority with jurisdiction over the Administrative
Agent or any Lender, pursuant to legal process, as otherwise required by
Applicable Law or as part of a routine request by any such government agency or
regulatory body for information regarding multiple investment advisors,
customers, funds and/or any other person; provided that unless specifically
prohibited by Applicable Law, such Lender shall, if practicable, notify the
Borrower and the Administrative Agent promptly upon receipt thereof of any
request by any governmental agency, central bank, regulatory authority with
jurisdiction over such Lender, or representative thereof (other than any such
request in connection with an examination of the financial condition of such
Lender by such governmental agency, central bank or regulatory or supervisory
authority with jurisdiction over such Lender, other routine examination or audit
of such Lender’s books and records by such governmental agency, central bank or
regulatory authority with jurisdiction over such Lender or as part of a routine
request by any government agency or regulatory body for information regarding
multiple investment advisors, customers, funds and/or any other person) for
disclosure of any such non-public

 

61



--------------------------------------------------------------------------------

information prior to disclosure of such information; and provided, further, that
in no event shall any Lender or any of its Affiliates be obligated or required
to return any materials furnished by the Borrower. A Person that ceases to be a
Lender shall continue to abide by the provisions of this Section 9.16 for the
duration of this Agreement.

(b) It is expressly understood by the Administrative Agent and the Lenders that
the information provided hereunder identifying the Fund Investments, the Market
Value Prices and Market Values, is intended solely for use in connection with
this Agreement. Each Lender agrees that it shall not use any such information
for trading purposes or furnish such information to trading personnel (other
than members of Deutsche Bank’s senior management for the purpose of reviewing
and monitoring the Commitment) or any other Person unless such information is
necessary for such Person to perform a function that is not inconsistent with
the purpose of this Agreement, and in each case for any purpose which is
inconsistent with the foregoing restrictions or this Agreement.

Section 9.17. Register. The Borrower hereby designates the Administrative Agent
to serve as the Borrower’s agent, solely for purposes of this Section 9.17
(Register), to maintain a register (the “Register”) on which it shall record the
Commitments from time to time of the Lenders, the Loans made by each Lender and
each repayment in respect of the principal amount of the Loans of the Lenders.
Failure to make any such recordation, or any error in such recordation shall not
affect the Borrower’s obligations in respect of such Loans. With respect to each
Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to Section 9.04 (Benefit of Agreement). Coincident
with the delivery of such an Assignment Agreement to the Administrative Agent
for acceptance and registration of assignment or transfer of all or part of a
Loan, or as soon thereafter as practicable, the assigning or transferor Lender
shall surrender its Notes and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender. The Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Upon the written request of the
Borrower, the Administrative Agent shall at the expense of the Borrower make the
Register or a photocopy thereof available to the Borrower.

 

62



--------------------------------------------------------------------------------

Section 9.18. Lender Affiliate Securities. The Administrative Agent may from
time to time give notice to the Borrower listing by name each person who is an
affiliate of a Lender for purposes of Section 23A.

Section 9.19. Marshalling; Recapture. The Administrative Agent and the Lenders
shall not be under any obligation to marshal any assets in favor of the Borrower
or any other party or against or in payment of any or all of the Obligations. To
the extent the Administrative Agent on behalf of any Lender or any Lender
receives any payment by or on behalf of the Borrower, which payment or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to the Borrower or its estate, trustee,
receiver, custodian or any other party under any bankruptcy Law, state or
Federal Law, common law or equitable cause, then to the extent of such payment
or repayment, the obligation or part thereof which has been paid, reduced or
satisfied by the amount so repaid shall be reinstated by the amount so repaid
and shall be included within the liabilities of the Borrower to the Lenders as
of the date such initial payment, reduction or satisfaction occurred.

Section 9.20. No Petition. Each of the parties hereto (other than the Borrower)
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all Obligations, no party hereto shall institute against
the Borrower any involuntary bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings or other similar proceedings. This provision shall
survive the termination of this Agreement.

Section 9.21. Acknowledgment. The parties hereto hereby acknowledge that none of
the parties hereto has any fiduciary relationship with or fiduciary duty to any
the other party pursuant to the terms of this Agreement, and the relationship
between the Lenders and the Administrative Agent on the one hand, and the
Borrower, on the other hand, in connection herewith is solely that of debtor and
creditor.

Section 9.22. Severability. If any provision of any Credit Document is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of the Credit Documents shall remain in full force
and effect in such jurisdiction and shall be liberally construed in favor of the
Lenders in order to carry out the intentions of the parties thereto as nearly as
may be possible and (ii) the invalidity or unenforceability of such provision in
such jurisdiction shall not affect the validity or enforceability thereof in any
other jurisdiction.

[Signatures begin on the next page.]

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or signatories thereunto duly authorized as of the
day and year first above written.

 

CCT FUNDING LLC, as Borrower

By:

  CORPORATE CAPITAL TRUST, INC., as its Designated Manager

By:

 

 

  Name:   Title: DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

By:

 

 

  Name:   Title:

By:

 

 

  Name:   Title:

[signature page to Credit Agreement]

 

64



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title:

The Commitment of Deutsche Bank AG, New York Branch, as Lender is as follows:

 

Amount of Commitment    Percentage

$75,000,000 or such greater amount, not to exceed the Maximum Commitment,
as agreed by Lender in writing.

   100%

[signature page to Credit Agreement]

 

65



--------------------------------------------------------------------------------

ANNEX I

DEFINITIONS

Any defined terms used in this Agreement shall have the respective meanings set
forth herein.

“Accreting Security” means, as of any date of determination, any Fund Investment
that by its terms accretes in value at a stated rate of accretion, which stated
rate shall be greater than the amount of cash interest paid on such Fund
Investment.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing, for a
period of one (1) month commencing on the later of (x) the date on which such
Eurodollar Borrowing is made and (y) the next Interest Reset Date, an interest
rate per annum equal to the product of (a) the LIBO Rate in effect for such
period and (b) Statutory Reserves.

“Administrative Agent” means, DBNY in its capacity as administrative agent under
this Agreement or any successor administrative agent.

“Administrative Agent Fee” has the meaning set forth in Section 2.03(c)
(Administrative Agent Fee).

“Administrative Agent’s Office” means, the office of the Administrative Agent
located at 60 Wall Street, New York, New York, or, in each such case, such other
office as the Administrative Agent may designate to the Borrower and the Lenders
from time to time.

“Administrative Expenses” means, for any Interest Period, expenses and other
amounts due or accrued during such Interest Period and payable including the
expenses and other amounts payable to (a) the Independent accountants, any
administrators, agents (other than the Manager) and counsel of the Borrower for
fees and expenses, including the expenses (including indemnities) payable to the
Custodian under the Custodial Agreement; (b) the Manager, including reasonable
expenses of the Manager, but excluding the Management Fees; and (iii) any other
Person in respect of any other fees or expenses not prohibited under this
Agreement and the documents delivered pursuant to or in connection with this
Agreement; provided that (x) unless otherwise consented to in writing by the
Administrative Agent, the aggregate Administrative Expenses in any calendar year
shall not exceed $200,000 and (y) fees payable to the Custodian shall not be
considered Administrative Expenses.

 

Annex I-1



--------------------------------------------------------------------------------

“Administrative Expense Sub-account” has the meaning set forth in
Section 4.01(g)(ii) (Custodial Account and Fund Investments).

“Advance Amount” has the meaning set forth in the Collateral Valuation Schedule.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such former Person. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power (a) to vote more than 50% of the securities having
ordinary voting power for the election of directors of any such Person or (b) to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

“Affiliate List” means a list of persons who are affiliates of the Lenders for
purposes of Section 23A, as the same may from time to time be delivered by the
Administrative Agent to the Borrower in accordance with Section 9.18 (Lender
Affiliate Securities) of this Agreement.

“Aggregate Commitments” means, the aggregate of the Commitments of each one of
the Lenders.

“Aggregate Principal Balance” means, when used with respect to all or a portion
of the Fund Investments, the sum of the Principal Balances of all or of such
portion of the Fund Investments.

“Agreement” has the meaning set forth in the preamble.

“Anti-Money Laundering Laws” has the meaning set forth in Section 5.20(a)(i)
(Compliance with Anti-Money Laundering Laws and Regulations).

“Anti-Terrorism Laws” has the meaning set forth in Section 5.19(a) (Compliance
with Anti-Terrorism Laws and Regulations).

“Applicable Law” means with respect to any Person or matter any Law relating to
such Person or matter and, where applicable, any interpretation thereof by any
Person having jurisdiction with respect thereto or charged with the
administration or interpretation thereof.

“Applicable Margin” means 1.70% per annum plus, if a Manager Removal Event has
occurred, up to an additional 1.00% as specified by the Administrative Agent in
its sole discretion.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate

 

Annex I-2



--------------------------------------------------------------------------------

Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans has been terminated pursuant to
Section 7.02 (Action if Bankruptcy) or Section 7.03 (Action if Other Event of
Default) or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth on
the signature page for such Lender or in the Assignment Agreement pursuant to
which such Lender becomes a party hereto.

“Approved Industry” has the meaning set forth in the Collateral Valuation
Schedule.

“Approved Selling Institution” has the meaning set forth in the Collateral
Valuation Schedule.

“Assignment Agreement” has the meaning set forth in Section 9.05(b)
(Assignments).

“Authorized Representative” means, relative to the Borrower, the Manager and
those of its and of the Manager’s partners, managers, members, officers,
representatives and agents whose signatures and incumbency shall have been
certified to the Lenders pursuant to Section 4.01(a)(i)(B) (Evidence of
Authority), or such other representatives or agents as are thereafter certified
in a similar manner from time to time.

“Bank Loans” has the meaning set forth in the Collateral Valuation Schedule.

“Base Rate” means, for any period, a per annum rate equal to the greater of:
(a) the average daily Prime Lending Rate for each day during such period and
(b) the average daily Federal Funds Effective Rate for each day during such
period, plus 0.50%.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Base Rate.

“Borrower” has the meaning set forth in the preamble.

“Borrowing” means the Loans made by the Lenders on any Business Day in
accordance with Section 3.01 (Borrowing Procedure for Loans).

“Borrowing Request” means a Loan request and certificate duly executed by the
Borrower or the Manager substantially in the form of Exhibit A.

 

Annex I-3



--------------------------------------------------------------------------------

“BSA” has the meaning set forth in Section 5.20(a)(i) (Compliance with
Anti-Money Laundering Laws and Regulations).

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks are authorized or obligated by Law to close in New York City.

“Cash” has the meaning set forth in the Collateral Valuation Schedule.

“Cash Equivalents” has the meaning set forth in the Collateral Valuation
Schedule.

“CCT” means Corporate Capital Trust, Inc., a Maryland corporation.

“CDO” means the issuer or issuance, as applicable, of CDO Securities.

“CDO Securities” has the meaning set forth in the Collateral Valuation Schedule.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq.

“Certificated Security” has the meaning set forth in Section 8-102(a)(4) of the
UCC.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty (or any provision thereof) (including the Basel Accords issued by the
Basel Committee on Banking Supervision), (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof (including the introduction of new accounting standards, laws or
guidelines) by any Governmental Authority (including, without limitation, the
Basel Committee on Banking Supervision and any applicable authority with respect
to accounting standards) or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a “Change in “Law”, regardless of the date enacted,
adopted or issued.

“Clearing Corporation” means (a) Clearstream, (b) DTC, (c) Euroclear and (d) any
entity included within the meaning of “clearing corporation” under
Section 8-102(a)(5) of the UCC.

 

Annex I-4



--------------------------------------------------------------------------------

“Clearing Corporation Security” means a Fund Investment that is a Financial
Asset that is (a) in bearer form or (b) registered in the name of a Clearing
Corporation or the nominee of such Clearing Corporation and, if a Certificated
Security, is held in the custody of such Clearing Corporation.

“Clearstream” means Clearstream Banking Luxembourg, S.A., a corporation
organized under the Laws of the Grand Duchy of Luxembourg.

“Closing Date” means August 22, 2011.

“CNL” means CNL Fund Advisors Company, a Florida corporation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplements thereto or substituted therefor.

“Collateral” has the meaning set forth in the Security Agreement.

“Collateral Documents” means the Security Agreement, the Custodial Agreement and
any other agreement, instrument or document executed and delivered by or on
behalf of the Borrower in connection with the foregoing or pursuant to which a
Lien is granted in accordance with the terms of the Security Agreement as
security for any of the Senior Lender Indebtedness.

“Collateral Report” has the meaning set forth in Section 6.01(a)(i)
(Overcollateralization Test Calculation; Collateral Reports).

“Collateral Transaction Procedures” means Annex III, as amended or restated from
time to time.

“Collateral Valuation Schedule” means Annex II, as amended or restated from time
to time.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 (Commitment), in an aggregate principal amount
at any one time outstanding not to exceed the Dollar amount set forth on the
signature page for such Lender or in the Assignment Agreement pursuant to which
such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Commitment Fee” means, for each day, the Unused Amount as of such day
multiplied by a fraction, the numerator of which is 0.75% and the denominator of
which is 360; provided that such Commitment Fee shall be

 

Annex I-5



--------------------------------------------------------------------------------

waived for (i) so long as the NAV Trigger Date has not occurred and (ii) the
five calendar months immediately following the NAV Trigger Date.

“Commitment Reduction Amount” means the amount by which the Maximum Commitment
is being reduced pursuant to Section 2.02 (Voluntary Reductions or Termination
of the Maximum Commitment).

“Commitment Termination Date” means the earliest of (a) the Scheduled Commitment
Termination Date, (b) the effective date of the Borrower’s written notice to the
Administrative Agent to reduce the Maximum Commitment to zero, as specified in
Section 2.02 (Voluntary Reductions or Termination of the Maximum Commitment) and
(c) the date of occurrence of any Commitment Termination Event.

“Commitment Termination Event” means the earlier of (a) automatically and
without notice or further action, the occurrence of any Event of Default
described in Section 7.01(j) (Bankruptcy, Insolvency, etc.) with respect to the
Borrower and (b) the occurrence and continuation of any other Event of Default
under this Agreement pursuant to which either a Commitment Termination Event has
been expressly declared or a declaration of the Loan to be due and payable has
been given, in each case pursuant to Section 7.03 (Action if other Event of
Default).

“Contractual Obligation” means, relative to any Person, any provision of any
security issued by such Person or of any material instrument, agreement or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Credit Document” means this Agreement, the Notes, the Collateral Documents,
each Borrowing Request and any other agreement, instrument or document
(including amendments from time to time to any of the foregoing) executed and
delivered by or on behalf of the Borrower in connection with the foregoing.

“Custodial Account” means the “Accounts” as defined in the Custodial Agreement
(including any sub-accounts thereof).

“Custodial Agreement” means the Custodial Agreement dated as of August 22, 2011
among the Borrower, the Manager, DBNY and the Custodian, as such agreement may
be amended, modified or supplemented from time to time pursuant to the terms
hereof and thereof.

“Custodian” means DBTCA, acting in its capacity as “Custodian” under the
Custodial Agreement and any successor thereto in such capacity.

 

Annex I-6



--------------------------------------------------------------------------------

“DBNY” has the meaning set forth in the preamble.

“DBTCA” means, Deutsche Bank Trust Company Americas.

“Debt” means, with respect to a Person at any date, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes, PIK Securities or other similar
instruments; (c) all obligations of such Person to pay the deferred purchase
price of property or services, except trade accounts payable arising in the
ordinary course of business; (d) all obligations of such Person as lessee under
capital leases; (e) all non-contingent obligations of such Person to reimburse
or prepay any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument; (f) all obligations of such
Person under any Swap Transaction; (g) all Debt of others secured by a Lien on
any asset of such Person, whether or not such Debt is assumed by such Person;
and (h) all Debt of others Guaranteed by such Person.

“Default” means, any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived in accordance with the provisions
of this Agreement, become an Event of Default.

“Defaulting Lender” means, any Lender that (a) has failed to fund any portion of
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, (c) has been deemed insolvent or become, or the
direct or indirect parent of such Lender becomes, the subject of a bankruptcy or
insolvency proceeding or its direct or indirect (d) provides notice or makes a
public statement that it does not intend to comply with its funding obligations.

“Delayed Drawdown Loan” has the meaning set forth in the Collateral Valuation
Schedule.

“deliver”, “delivered” or “delivery” means the taking of the following steps:

(a) in the case of each Certificated Security or Instrument (other than a
Clearing Corporation Security or an instrument referred to in clause (g) below),
(i) causing the delivery of such Certificated Security or Instrument to the
Securities Intermediary registered in the name of the Securities Intermediary or
its affiliated nominee or endorsed, by an effective endorsement, to the
Securities Intermediary or in blank, (ii) causing the Securities Intermediary to
continuously

 

Annex I-7



--------------------------------------------------------------------------------

identify on its books and records that such Certificated Security or Instrument
is credited to the Custodial Account and (iii) causing the Securities
Intermediary to maintain continuous possession of such Certificated Security or
Instrument;

(b) in the case of each Uncertificated Security (other than a Clearing
Corporation Security), (i) causing such Uncertificated Security to be
continuously registered on the books of the issuer thereof to the Securities
Intermediary and (ii) causing the Securities Intermediary to continuously
identify on its books and records that such Uncertificated Security is credited
to the Custodial Account;

(c) in the case of each Clearing Corporation Security, causing (i) the relevant
Clearing Corporation to continuously credit such Clearing Corporation Security
to the securities account of the Securities Intermediary at such Clearing
Corporation and (ii) the Securities Intermediary to continuously identify on its
books and records that such Clearing Corporation Security is credited to the
Custodial Account;

(d) in the case of each Government Security, causing (i) the continuous
crediting of such Government Security to a securities account of the Securities
Intermediary at any Federal Reserve Bank and (ii) the Securities Intermediary to
continuously identify on its books and records that such Government Security is
credited to the Custodial Account;

(e) in the case of each Financial Asset not covered by the foregoing clauses
(a) through (e), causing the transfer of such Financial Asset to the Securities
Intermediary in accordance with Applicable Law and causing the Securities
Intermediary to continuously credit such Financial Asset to the Custodial
Account;

(f) in the case of each general intangible (including any Participation Interest
that is not, or the debt underlying which is not, evidenced by an Instrument or
Certificated Security) (i) notifying the Obligor thereunder of the Grant to the
Administrative Agent (unless no Applicable Law requires such notice),
(ii) causing a UCC financing statement naming the Borrower as debtor and the
Administrative Agent, for its benefit and the benefit of the Lenders, as secured
party and covering such asset to be filed (or remain effective, as the case may
be) in the appropriate filing office and (iii) in the case of each Bank Loan,
delivering to the Custodian a pre-signed assignment agreement or other
instrument of transfer executed in blank, together with all supporting
documentation with respect thereto;

(g) in the case of a Participation Interest as to which the underlying debt is
represented by an Instrument, obtaining the acknowledgment of the Person in
possession of such Instrument (which may not be the Borrower) that it holds

 

Annex I-8



--------------------------------------------------------------------------------

the Borrower’s interest in such Instrument on behalf of and for the benefit of
the Administrative Agent; and

(h) any such other manner of delivery acceptable to the Administrative Agent in
its sole and absolute discretion and, if so requested by the Administrative
Agent, accompanied by an opinion of counsel reasonably satisfactory to the
Administrative Agent specifying that any such other manner of delivery will
result in a valid, perfected security interest in favor of the Administrative
Agent in such asset).

“Designated Person” has the meaning set forth in Section 5.19(b) (Compliance
with Anti-Terrorism Laws and Regulations).

“Determination Date” means the seventh (7th) Business Day immediately preceding
each Payment Date.

“Deutsche Bank” means Deutsche Bank, AG (including any branch thereof), together
with all of its current and future Affiliates and Subsidiaries.

“DIP Fund Investment” means a loan acquired directly by way of assignment made
to a debtor-in-possession as described in Section 1107 of the U.S. Bankruptcy
Code or a trustee (if appointment of such trustee has been ordered pursuant to
Section 1104 of the U.S. Bankruptcy Code) (a “Debtor”) organized under the Laws
of the United States or any state therein, the terms of which have been approved
by an order of a court of competent jurisdiction, which order provides that
(a) such DIP Fund Investment is secured by liens on the Debtor’s otherwise
unencumbered assets pursuant to 364(c)(2) of the U.S. Bankruptcy Code, (b) such
DIP Fund Investment is secured by liens of equal or senior priority on property
of the Debtor’s estate that is otherwise subject to a lien pursuant to
Section 364(d) of the U.S. Bankruptcy Code, (c) such DIP Fund Investment is
secured by junior liens on the Debtor’s encumbered assets (so long as such DIP
Fund Investment is fully secured based upon a current valuation or appraisal
report), or (d) if the DIP Fund Investment or any portion thereof is unsecured,
the repayment of such DIP Fund Investment retains priority over all other
administrative expenses pursuant to Section 364(c)(1) of the U.S. Bankruptcy
Code; provided that in the case of the acquisition of any DIP Fund Investment,
the Borrower and the Manager do not have actual knowledge that the order set
forth above is subject to any pending contested matter or proceeding (as such
terms are defined in the Federal Rules of Bankruptcy Procedure).

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

 

Annex I-9



--------------------------------------------------------------------------------

“Domicile” means, with respect to the Obligor of any Fund Investment, either
(a) its country of organization or (b) if it is organized in Bermuda, the Cayman
Islands, the British Virgin Islands or Luxembourg, the country in which the most
substantial portion of its operations are located or from which the most
substantial portion of its revenue is derived, in each case directly or through
subsidiaries.

“DTC” means The Depository Trust Company, its nominees, and their respective
successors.

“Eligible Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, administrative investigations or proceedings relating in any way
to any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including (a) any and all Claims
by governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (b) any and all Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from Hazardous Materials arising from alleged injury or threat of
injury to health, safety or the environment.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, Law, rule of common law or written and binding policy or guide, now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, health, safety
or Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution
Control Act, as amended, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 7401 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3808 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; and any applicable state and local or foreign
counterparts or equivalents.

“Equity Owner” means CCT, in its capacity as sole equity member of the Borrower,
and its successors and permitted assigns.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute from time to time, and the regulations promulgated and
rulings issued thereunder. Section references to ERISA are to

 

Annex I-10



--------------------------------------------------------------------------------

ERISA, as in effect at the date of this Agreement and any subsequent provisions
of ERISA, amendatory thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which,
together with the Borrower, would be deemed to be a “single employer” within the
meaning of Section 414(b) or (c) of the Code or deemed to be under “common
control” for purposes of Section 4001 of ERISA or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, treated as a single employer
under Section 414 of the Code.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system
and any successor or successors thereto.

“Eurodollar” means, when used in reference to any Loan or Borrowing, such Loan,
or the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Section 7.01 (Events of
Default).

“Excluded Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“Excluded Security” means any security or debt obligation which at the time of
acquisition, receipt, conversion or exchange does not satisfy the requirements
of a Fund Investment and is not an Eligible Investment.

“Excluded Taxes” has the meaning set forth in Section 3.06 (Net Payments;
Taxes).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such Sections.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the FRB, or, if
such rate is not so published for any day which is a Business Day, the average
of the quotations for such day on such transactions (rounded up, if necessary,
to the nearest 1/8 of 1%) received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent.

 

Annex I-11



--------------------------------------------------------------------------------

“Fedwire” has the meaning set forth in Section 7.01(b) (Overcollateralization
Default Event).

“Fee Letter” means the Fee Letter entered into as of the date hereof between the
parties hereto.

“Financial Asset” has the meaning set forth in Section 8-102(a)(9) of the UCC.

“Fixed Rate Fund Investment” means each Fund Investment held by the Borrower
that accrues interest at a fixed rate of interest.

“Floating Rate Fund Investment” means each Fund Investment held by the Borrower
that is not a Fixed Rate Fund Investment.

“FRB” means the Federal Reserve Bank of New York.

“FRS Board” means the Board of Governors of the Federal Reserve System and, as
applicable, the staff thereof.

“Fully Pre-funded Revolving Loan” has the meaning set forth in the Collateral
Valuation Schedule.

“Fund Investments” has the meaning set forth in the Collateral Valuation
Schedule.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, as applied from time to time by the
Borrower.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

“Grant” means to grant, bargain, sell, convey, assign, transfer, mortgage,
pledge, create and grant a security interest in and right of setoff against,
deposit, set over and confirm. A Grant of the Fund Investments or any other
Collateral shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including, the immediate
continuing right to claim for, collect, receive and receipt for principal and
interest payments in respect of the Collateral, and all other monies payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all

 

Annex I-12



--------------------------------------------------------------------------------

rights and options, to bring proceedings in the name of the granting party or
otherwise, and generally to do and receive anything that the granting party is
or may be entitled to do or receive thereunder or with respect thereto.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, radon gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation and transformers or other equipment that contained
electric fluid containing levels of polychlorinated biphenyls; (b) any
chemicals, materials or substances defined as or included in the definition of
“hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous waste,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority.

“Incur,” “Incurred” and “Incurrence” have the meaning set forth in
Section 6.02(b) (Limitations on Debt) of this Agreement.

“Indemnifiable Taxes” has the meaning set forth in Section 3.06 (Net Payments;
Taxes).

“Indemnitee” has the meaning set forth in Section 9.01(b) (Payment of Expenses,
etc.)

“Independent” means, as to any Person, any other Person (including, in the case
of an accountant or lawyer, a firm of accountants or lawyers, and any member
thereof, or an investment bank and any member thereof) who (a) does not have and
is not committed to acquire any material direct or any material indirect

 

Annex I-13



--------------------------------------------------------------------------------

financial interest in such Person or in any Affiliate of such Person, and (b) is
not connected with such Person as an officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Professional Conduct of the American
Institute of Certified Public Accountants.

“Initial Loan” has the meaning set forth in Section 4.01 (Initial Loan).

“Instrument” has the meaning set forth in Section 9-102(a)(47) of the UCC.

“Interest Period” means, with respect to each Loan, the period from and
including the date of the Borrowing of such Loan to but excluding the
Determination Date immediately following the date of such Borrowing and each
succeeding period from and including a Determination Date to but excluding the
immediately following Determination Date.

“Interest Reset Date” means the seventh (7th) Business Day prior to the 20th day
of each calendar month, commencing on September 9, 2011.

“Interest Reset Period” means, with respect to each Loan, the period from and
including the date of the Borrowing of such Loan to but excluding the Interest
Reset Date immediately following the date of such Borrowing and each succeeding
period from and including an Interest Reset Date to but excluding the
immediately following Interest Reset Date.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Key Person” means each of Henry R. Kravis, George R. Roberts, Frederick M.
Goltz, William C. Sonneborn, Erik A. Falk, Christopher A. Sheldon and Scott C.
Nuttall.

“Key Person Event” means any event or circumstance as a result of which at any
time there are fewer than four Key Persons.

“KKR” means KKR Asset Management LLC, a Delaware limited liability company.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or

 

Annex I-14



--------------------------------------------------------------------------------

administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative rules, regulations, orders, directed duties, requests, licenses,
authorizations, restrictions and permits of, and agreements with, any
Governmental Authority, in each case whether or not having the force of law.

“Lender” has the meaning set forth in the preamble.

“Lender Affiliate Security” means any security issued by a Person who is (a) an
affiliate of a Lender for purposes of Section 23A, and (b) listed in the most
recent Affiliate List provided by the Administrative Agent to the Borrower.

“LIBO Rate” means, as of any date of determination and with respect to any
Eurodollar Borrowing for any Interest Period, the interpolated offered quotation
to first-class banks in the New York interbank Eurodollar market for Dollar
deposits as of such date, as set forth on Bloomberg screen “LR”.

“LIBID” means as of any date of determination, the interpolated bid quotation by
first-class banks in the New York interbank Eurodollar market for Dollar
deposits as of such date, as set forth on Bloomberg screen “LR”.

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale, sale subject to a
repurchase obligation or other title retention agreement relating to such
asset).

“Lists” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“LLC Agreement” means the Limited Liability Company Agreement of the Borrower
dated as of August 22, 2011, among CCT, as sole equity member, and Donald
Puglisi, as the independent manager, as may be amended, supplemented or
otherwise modified from time to time pursuant to the terms thereof and
Section 6.02(g) (Modification of Certain Instruments; Organic Documents,
Agreements, etc.).

“Loans” has the meaning set forth in Section 2.01 (Commitment).

“Make Whole Fee” means with respect to any reduction in the Maximum Commitment,
the product of (a) 0.45% multiplied by (b) the Commitment Reduction Amount
multiplied by (c) the number of days remaining until the Scheduled Commitment
Termination Date, divided by (c) 360; provided that the

 

Annex I-15



--------------------------------------------------------------------------------

Make Whole Fee shall be zero for the portion of the Commitment Reduction Amount
which is reduced or terminated to the extent the Borrower exercises its right to
reduce or terminate the Commitment (in whole or in part) in order to enter into
(i) a transaction relating to CDOs for which DBNY or its Affiliates is the lead
warehouse provider, lead structuring agent or lead placement agent for all
securities issued in connection with such transaction or series of related
transactions or (ii) a replacement financing facility with DBNY or its
Affiliates.

“Management Agreement” means the Investment Management Agreement dated as of
August 22, 2011, between the Borrower and the Manager relating to the management
of the investment portfolio of the Borrower, as may be amended, supplemented or
otherwise modified from time to time pursuant to the terms thereof and
Section 6.02(g) (Modification of Certain Instruments; Organic Documents,
Agreements, etc.).

“Management Fees” means all amounts payable by the Borrower to the Manager as
management fees pursuant to the Management Agreement.

“Manager” means CCT, in its capacity as Manager under the Management Agreement,
unless and until a replacement manager shall have become manager pursuant to the
Management Agreement, Section 6.02(g) (Modification of Certain Instruments;
Organic Documents, Agreements, etc.) or Section 7.04 (Additional Rights Upon
Event of Default), and thereafter “Manager” shall mean such replacement manager.

“Manager Competitor” means any asset manager which derives a material portion of
its revenue from managing portfolios of bank loans of non-investment grade
companies.

“Manager Removal Event” means that (i) CNL ceases to act as advisor to the
Borrower or (ii) KKR ceases to act as sub-advisor to the Borrower.

“Margin Stock” means “margin stock” as defined in Regulations T and U of the FRS
Board, as amended from time to time.

“Market Value” has the meaning set forth in the Collateral Valuation Schedule.

“Market Value Price” has the meaning set forth in the Collateral Valuation
Schedule.

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding), a materially adverse effect on:

 

Annex I-16



--------------------------------------------------------------------------------

(a) the financial condition or operations of the Borrower taken as a whole;

(b) the ability of the Borrower to timely and fully perform any of its payment
or other material obligations under this Agreement or any other Credit Document
to which it is a party; or

(c) the perfected security interest of the Administrative Agent in the
Collateral.

“Maturity Date” shall mean the date that is the Scheduled Commitment Termination
Date or, if such date is not a Business Day, the next preceding Business Day.

“Maximum Advance Amount” means, at any date of determination, the maximum
Advance Amount for which the Overcollateralization Test is satisfied as of such
date.

“Maximum Borrowed Amount” means, as of any date of determination, the maximum
principal amount of Loans outstanding at any time on or prior to such date.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $75,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Commitment Reduction and Termination); provided
that upon the mutual, written agreement of the Borrower and Administrative
Agent, the Maximum Commitment may be increased from time to time in increments
of $25,000,000 up to $250,000,000 and (b) on and after the Commitment
Termination Date, zero.

“Maximum Unfunded Amount” has the meaning set forth in the Collateral Valuation
Schedule.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“NAV Trigger Date” means the first day after the date of this Agreement when the
Net Asset Value of the Manager is at least $25,000,000.

“Net Asset Value” means, with respect to a party as of any date of
determination, all assets of such party less all liabilities of such party as of
such date, in each case as would generally be classified as such in accordance
with GAAP for balance sheet purposes.

 

Annex I-17



--------------------------------------------------------------------------------

“Net Asset Value Floor” means the sum of (i) $15,000,000 and (ii) once the Net
Asset Value of the Manger has reached $15,000,000, 50% of any additional equity
capital raised by the Manager net of all sales load and any other non-Affiliate
related out of pocket costs and expenses incurred by the Manager in raising such
equity capital, which costs and expenses shall, for the avoidance of doubt,
exclude all dividends.

“Non-U.S. Lender” has the meaning set forth in Section 3.06 (Net Payments;
Taxes).

“Notes” has the meaning set forth in Section 3.02 (Notes).

“Number of Pricing Sources” has the meaning set forth in the Collateral
Valuation Schedule.

“Obligations” means all obligations and liabilities of the Borrower to the
Administrative Agent or any Lender, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, under or in connection with this Agreement or any other
Credit Document.

“Obligor” means, for any Fund Investment, the borrower thereunder or the issuer
thereof.

“OFAC” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“Organic Documents” of any Person means its trust agreement or declaration of
trust, certificate of formation, limited liability company agreement, memorandum
and articles of association, charter and by-laws, partnership agreement or
similar constitutive documents and includes all agreements, voting trusts and
similar arrangements with or among the holders of such Person’s capital stock or
other equity.

“Original Lender” means Deutsche Bank AG, New York Branch and any of its
Affiliates.

“Outstanding Facility Size” has the meaning set forth in the Collateral
Valuation Schedule.

“Overcollateralization Default Event” means, at any time, the failure to satisfy
the Overcollateralization Test, as determined by the Administrative Agent.

“Overcollateralization Test” has the meaning set forth in the Collateral
Valuation Schedule.

 

Annex I-18



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participation Interest” means a participation interest in a loan that at the
time of acquisition is represented by a contractual obligation of Deutsche Bank.

“Payment Date” means the 20th day of each calendar month (or, if such date is
not a Business Day, then the next following Business Day), commencing on
September 20, 2011.

“Pension Plan” means a “pension plan,” as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in section 4001(a)(3) of ERISA), and to which the Borrower or any
ERISA Affiliate of the Borrower may have any liability, including any liability
by reason of having been a substantial employer within the meaning of section
4063 of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under section 4069 of ERISA.

“Permitted Liens” has the meaning set forth in Section 6.02(c) (Liens).

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or any agency or instrumentality thereof.

“PIK Security” means a Fund Investment which provides for the accretion or
accrual of interest payable in additional principal at a rate greater than the
stated current cash interest rate.

“Plan Assets” means such term within the meaning of the Department of Labor
Regulation 29 C.F.R. § 2510.3-101, as amended, and the advisory opinions and
rulings issued thereunder.

“Portfolio Limitations” has the meaning set forth in the Collateral Valuation
Schedule.

“Prime Lending Rate” means the rate which Deutsche Bank announces from time to
time as its prime lending rate; the Prime Lending Rate to change when and as
such prime lending rate changes. The Prime Lending Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Deutsche Bank may make commercial loans or other loans at rates of
interest at, above or below the Prime Lending Rate.

 

Annex I-19



--------------------------------------------------------------------------------

“Principal Balance” has the meaning set forth in the Collateral Valuation
Schedule.

“Proceeding” means the making of a trust, mortgage or assignment for the benefit
of creditors; the voluntary or involuntary dissolution, winding up, total or
partial liquidation, reorganization, bankruptcy, insolvency, receivership or
marshalling of assets or liabilities of the Borrower; or any other statutory,
common law or contractual proceeding or arrangement for the postponement or
adjustment of all or a substantial part of the liabilities of the Borrower.

“Qualified Purchaser” means “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act and the rules promulgated
thereunder.

“Ramp-Up Asset Value Floor” means the lesser of (i) $25,000,000 and (ii) 80% of
any equity capital raised by the Manager (net of all sales load and any other
non-Affiliate related out of pocket costs and expenses incurred by the Manager
in raising such equity capital, which costs and expenses shall, for the
avoidance of doubt, exclude all dividends) during the first 30 days after the
Closing Date.

“RCRA” means the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §
6901 et seq.

“Register” has the meaning set forth in Section 9.16 (Register).

“Regulation D” means, unless otherwise indicated, Regulation D of the FRS Board
as from time to time in effect and any successor to all or a portion thereof
establishing reserve requirements.

“Regulatory Event” means (i) the Manager, the Equity Owner or the Borrower or
any of their directors, principals or officers or (ii) CNL or KKR (or any
replacement sub-advisor) or any of their directors or officers, as the case may
be, when acting in their official capacities in providing investment advice, is
officially charged, indicted or convicted by a court, prosecutor or regulatory
or self-regulatory governmental authority or agency for fraud, misconduct,
embezzlement, money laundering, racketeering, insider trading, market
manipulation or other similar illegality or breach of similar regulation;
provided that such Regulatory Event shall be deemed to be cured if any such
director or officer is terminated by the Manager, the Equity Owner, CNL, the
Borrower or KKR (or any replacement sub-advisor), as applicable; provided
further that under no circumstance shall a Regulatory Event be deemed to be
cured if a Key Person or a principal is terminated.

 

Annex I-20



--------------------------------------------------------------------------------

“Related Fund” means any hedge fund, investment fund, CDO or any other
investment vehicle for which the Manager or an Affiliate of the Manager serves
as an investment manager, general partner, managing member or similar material
role or of which the Manager or any Affiliate of the Manager controls or owns
15% or more of any class of equity securities (or options or warrants to
purchase any class of equity securities).

“Reporting Date” means the seventh Business Day prior to the 20th day of each
calendar month, commencing on September 9, 2011.

“Required Lenders” means, as of any date of determination, the Lenders having
more than 50% of the Aggregate Commitments or, if the commitments of each Lender
to make Loans has been terminated pursuant to Section 7.02 or Section 7.03,
Lenders holding in the aggregate more than 50% of the then outstanding Loans;
provided that the Commitment, and outstanding Loans, of any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Lenders.

“Required Ratings” means, with respect to any Person, long-term senior unsecured
credit ratings of A- by S&P and A3 by Moody’s (or, if lower, the then current
ratings of the Administrative Agent).

“Responsible Officer” means any authorized representative of the Manager with
knowledge of and responsibility for the investment decisions and, as applicable,
other investment and financing activities of the Borrower.

“Restricted Payment” means

(i) any payment or other distribution (whether or not in kind) to the Equity
Owner in respect of its equity ownership interests in the Borrower; or

(ii) any payment or other distribution (whether or not in kind) on account of
the purchase, redemption, retirement or acquisition of any equity ownership
interest in the Borrower.

“Revolving Loan” has the meaning set forth in the Collateral Valuation Schedule.

“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., a
New York corporation, or any successor thereto.

“Schedule of Fund Investments” means the schedule of Fund Investments attached
as Schedule 3, which schedule shall include the Obligor, Principal Balance,
coupon/spread, Stated Maturity, Approved Industry, Outstanding Facility Size,
Spread to Maturity and Number of Pricing Sources.

 

Annex I-21



--------------------------------------------------------------------------------

“Scheduled Commitment Termination Date” means the second anniversary of the
Closing Date.

“SDB List” has the meaning set forth in Section 5.19(a) (Compliance with
Anti-Terrorism Laws and Regulations).

“Section 23A” means Section 23A of the Federal Reserve Act, 12 USC 371c, and any
related regulations, interpretations, rulings and opinions of the FRS Board.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Securities Intermediary” means DBTCA, acting in its capacity as “Securities
Intermediary” under the Custodial Agreement and any successor thereto in such
capacity.

“Security Agreement” means the Security Agreement dated as of August 22, 2011,
between the Borrower and DBNY, as the same may be amended, modified or
supplemented from time to time pursuant to the terms hereof and thereof.

“Senior Lender Indebtedness” means all Debt and other payment obligations
(including interest that would accrue but for the filing of a petition
initiating a Proceeding, whether or not a claim for such interest is allowed in
the Proceeding) of the Borrower arising under or in respect of this Agreement or
other related agreements, whether currently outstanding or thereafter created or
incurred and any obligations of the Borrower arising under the Collateral
Documents.

“Senior Secured Loan” has the meaning set forth in the Collateral Valuation
Schedule.

“Setup Fee” means the fee set forth in the Fee Letter.

“Spread To Maturity” has the meaning set forth in the Collateral Valuation
Schedule.

“Stated Maturity” means, with respect to any security, the maturity date
specified in such security or applicable underlying instrument, and, with
respect to the Notes, the Maturity Date.

“Statutory Reserves” mean a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including

 

Annex I-22



--------------------------------------------------------------------------------

any marginal, special, emergency or supplemental reserves) expressed as a
decimal established by the FRS Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the FRS Board).
Eurodollar Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the FRS Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Sub-Advisory Agreement” means the Investment Sub-Advisory Agreement dated as of
March 18, 2011 between CNL and KKR.

“Subsidiary” means at any time, with respect to any Person (the “parent”), any
corporation, association, partnership or other business entity (a) of which
securities or other ownership interests representing more than 50% of the
ordinary voting power to elect the board of directors, general partner or
comparable body of such corporation, association, partnership or other business
entity or, in the case of a partnership, ownership interests representing more
than 50% of the interests of such partnership (irrespective of whether at the
time securities or other ownership interests of any other class or classes of
such corporation, association, partnership or other business entity shall or
might have voting power solely upon the occurrence of any contingency) are, at
such time owned directly or indirectly by the parent, by one or more
Subsidiaries of the parent or by the parent and one or more Subsidiaries of the
parent and (b) which is also required at such time under GAAP to be consolidated
with the parent.

“Super-Collateralization Event” has the meaning set forth in the Collateral
Valuation Schedule.

“Super-Collateralization Percentage” has the meaning set forth in the Collateral
Valuation Schedule.

“Swap Transaction” has the meaning set forth in the Collateral Valuation
Schedule.

“Taxes” has the meaning set forth in Section 3.06 (Net Payments; Taxes).

“Transaction Documents” means this Agreement, the other Credit Documents, the
Management Agreement, the LLC Agreement and any other agreement, instrument or
document executed and delivered by the Borrower in connection with the
foregoing.

 

Annex I-23



--------------------------------------------------------------------------------

“UCC” means, with respect to any jurisdiction, the Uniform Commercial Code as
from time to time in effect in such jurisdiction.

“Uncertificated Security” has the meaning set forth in Section 8-102(a)(18) of
the UCC.

“United States” or “U.S.” means the United States of America, its 50 States, the
District of Columbia, Guam, Saipan, the U.S. Virgin Islands and the Commonwealth
of Puerto Rico.

“U.S. Lender” has the meaning set forth in Section 3.06 (Net Payments; Taxes).

“Unpaid Amount” means, as of any date and without duplication, an amount equal
to the Administrative Agent’s or any Lender’s, as the case may be, good faith
estimate of the aggregate amount of accrued and unpaid (a) fees and expenses
(including indemnities that are due) of the Borrower, including any
Administrative Expenses and (b) interest and other Obligations of the Borrower
hereunder (which, for purposes of this definition, excludes the aggregate
outstanding principal amount of the Loans that is not then due and payable). Any
such amounts not payable in Dollars shall be converted into Dollars by the
Administrative Agent at the then current spot rate.

“Unused Amount” means, as of any day, the excess of (x) the Maximum Commitment
over (y) the aggregate principal amount of Loans outstanding on such day
(including Loans made on such day).

“Welfare Plan” means a “welfare plan,” as such term is defined in Section 3(l)
of ERISA.

“Zero Coupon Security” means any Fund Investment that at the time of purchase
does not by its terms provide for the payment of cash interest; provided that
if, after such purchase, such Fund Investment provides for the payment of cash
interest it shall cease to be a Zero Coupon Security.

 

Annex I-24



--------------------------------------------------------------------------------

ANNEX II

COLLATERAL VALUATION SCHEDULE

Capitalized terms used but not otherwise defined in this Schedule shall have the
respective meanings set forth in the Credit Agreement to which this Schedule is
attached. In accordance with Section 6.02(q) of the Credit Agreement, the
Borrower shall not purchase any investment other than Fund Investments.

SECTION 1. Calculation of Advance Amount; Description of Overcollateralization
Test

(a) “Advance Amount” means, as of any date of determination under the
Overcollateralization Test (as described in this Section 1), (a) the sum for all
Eligible Investments of the product of (i) the Market Value (determined as
described in Section 4 below) of such Eligible Investment (determined as
described in Section 2 below) and (ii) one minus the Margin Requirement for such
Eligible Investment minus (b) the Unpaid Amount as of such date.

“Base Margin Requirement” means, as of any date of determination and prior to
the occurrence and continuation of a Net Asset Value Floor Event, (a) with
respect to any Cash or Cash Equivalent, the percentage specified in Annex
II-A-1, (b) with respect to any Bank Loan, the percentage specified in Annex
II-B-1, determined based upon the Spread To Maturity, Outstanding Facility Size
and Number of Pricing Sources for such Bank Loan, and (c) with respect to any
Corporate Bond Security, the percentage specified in Annex II-C-1, determined
based upon the Spread to Maturity and Maturity for each Corporate Bond Security.

“Additional Margin Requirement” means, as of any date of determination and prior
to the occurrence and continuation of a Net Asset Value Floor Event, with
respect to each Fund Investment, the sum of each of the following (where
applicable):

(i) in the case of a Bank Loan that has a Principal Balance greater than $5
million, the percentage specified in Annex II-B-2, determined based upon the
Principal Balance, Outstanding Facility Size and Number of Pricing Sources for
such Bank Loan;

(ii) the greater of (A) or (B), where (A) and (B) are as follows:

(A) in the case of Bank Loans and Corporate Bond Securities of a single Obligor
that have an aggregate Market Value which exceeds 5%, but is no greater than
50%, of the aggregate Market Value of

 

Annex II-1



--------------------------------------------------------------------------------

all Eligible Investments, the percentage specified in Annex II-B-3, determined
based upon such Bank Loan’s Market Value; and

(B) in the case of a Bank Loan that has an Obligor Industry (when summing up the
industry concentration across the entire portfolio) whereby the aggregate Market
Value of all Eligible Investments that have been categorized with such Approved
Industry exceeds 15% of the aggregate Market Value of all Eligible Investments,
the percentage specified in Annex II-B-4, determined based upon the aggregate
Market Value of all Eligible Investments categorized with such Approved
Industry;

provided that for the avoidance of doubt, all Additional Margin Requirements,
except for the Additional Margin Requirement described in this paragraph (ii),
shall be independently measured and, in the event that more than one of
paragraphs (i) through (xii) herein apply to any Fund Investment, the Additional
Margin Requirement for such Fund Investment shall be the sum of each applicable
Additional Margin Requirement.

(iii) in the case of a Bank Loan that has a Principal Balance greater than 5%,
but no greater than 50%, of the Outstanding Facility Size for such Bank Loan,
the percentage specified in Annex II-B-5, determined based upon the Principal
Balance of such Bank Loan;

(iv) in the case of a Covenant-Lite Loan or a PIK Loan, if the aggregate Market
Value of all such Covenant-Lite Loans and PIK Loans exceeds 10%, but is no
greater than 50%, of the aggregate Market Value of all Eligible Investments, the
percentage specified in Annex II-B-6, determined based upon the aggregate Market
Value of all such Covenant-Lite Loans;

(v) in the case of a Bank Loan which includes Second Lien Loans, if the
aggregate Market Value of all such Second Lien Loans exceeds 10%, but is no
greater than 33%, of the aggregate Market Value of all Eligible Investments, the
percentage specified in Annex II-B-7, determined based upon the aggregate Market
Value of all such Second Lien Loans;

(vi) in the case of Bank Loans that are Acceptable Two Source Loans or for which
the Outstanding Facility Size is greater than or equal to $75,000,000 and less
than $150,000,000, the percentage specified in Annex II-B-8 determined based
upon the Market Value of all such Bank Loans;

 

Annex II-2



--------------------------------------------------------------------------------

(vii) in the case of a Bank Loan having a Duration of five years or more, the
percentage specified in Annex II-B-9, determined based upon such Bank Loan’s
Duration and Spread to Maturity;

(viii) in the case of each Corporate Bond Security which has a Credit Spread
greater than 20.00% and a maturity less than one year, the percentage specified
in Annex II-C-2, determined based upon such Corporate Bond Security’s Market
Value;

(ix) in the case of each Corporate Bond Security which has an issue size less
than $200,000,000, the percentage specified in Annex II-C-3, determined based
upon such Corporate Bond Security’s Market Value;

(x) in the case of a Corporate Bond Security that has a Principal Balance
greater than 5%, but no greater than 50%, of the Outstanding Facility Size for
such Corporate Bond Security, the percentage specified in Annex II-C-4,
determined based upon the Principal Balance of such Corporate Bond Security;

(xi) in the case of Corporate Bond Securities and Bank Loans of a single Obligor
that have an aggregate Market Value which exceeds 5%, but is no greater than
50%, of the aggregate Market Value of all Eligible Investments, the percentage
specified in Annex II-C-5, determined based upon such Corporate Bond Security’s
Market Value; and

(xii) in the case of a Corporate Bond Security that has been categorized with an
Obligor Sector (when summing up the sector concentration across the entire
portfolio) whereby the aggregate Market Value of all Eligible Investments that
have been categorized with such Approved Sector exceeds 25% of the aggregate
Market Value of all Eligible Investments, the percentage specified in Annex
II-C-6, determined based upon the aggregate Market Value of all Eligible
Investments categorized with such Approved Sector; provided that the percentage
applicable, under this paragraph (xi), to any Corporate Bond Security to which a
non-zero percentage under paragraph (x) above has also been applied, shall be
0%;

provided that for the first thirty (30) days following the Closing Date, in the
case of any Fund Investment, the Additional Margin Requirement shall be 10% for
such thirty (30) day period.

“Margin Requirement” means, for the purposes of determining the
Overcollateralization Test, with respect to each Eligible Investment, as of any
date of determination, the lesser of (1) 100% and (2) the product of (x) the sum
of (a) the Base Margin Requirement and (b) the Additional Margin Requirement for
such Fund Investment and (y) the Super-Collateralization Percentage as of such
date; provided that with respect to Revolving Loans (excluding Fully Pre-funded

 

Annex II-3



--------------------------------------------------------------------------------

Revolving Loans) and Delayed Drawdown Loans (excluding the funded portions of
Funded Delayed Drawdown Loans) that the Administrative Agent has agreed in
writing are not Excluded Investments, the percentage specified in writing by the
Administrative Agent (which may be in the form of an email).

“Overcollateralization Test” means a test that is satisfied as of any Business
Day if (a) the sum, as of such Business Day, of (i) the outstanding principal
amount of Senior Indebtedness and (ii) solely with respect to a determination of
the Overcollateralization Test under Section 6.02(k) (Payment of Management
Fees), the Minimum Overcollateralization Amount, is less than or equal to
(b) the Advance Amount calculated as of such Business Day.

(b) Upon the occurrence and continuation of a Net Asset Value Floor Event, the
Administrative Agent may at any time and from time to time modify the Base
Margin Requirements and the Additional Margin Requirements specified in the
Annexes to the Collateral Valuation Schedule in its sole and absolute
discretion.

SECTION 2. Determination of Fund Investments Constituting Eligible Investments.

“Eligible Investments” means, at any date, all Fund Investments in the
Collateral on such date other than Excluded Investments.

“Excluded Investments” means (without duplication):

(i) Fund Investments to the extent that they (a) are not subject to a perfected
security interest in favor of the Administrative Agent or (b) are subject to any
Liens (other than Permitted Liens) or (c) have been acquired other than in
compliance with the Collateral Transaction Procedures (or, in each case,
applicable written waiver thereof by the Administrative Agent);

(ii) Excess Fund Investments;

(iii) Fund Investments denominated in any currency other than Dollars;

(iv) Bank Loans and Corporate Bond Securities which have a Market Value in
excess of 50% of the aggregate Market Value of all Eligible Investments;

(v) Bank Loans and Corporate Bond Securities which have a Principal Balance
greater than 50% of the Outstanding Facility Size for such Bank Loan or
Corporate Bond Securities;

(vi) in the case where the aggregate Market Value of all Covenant-Lite Loans is
in excess of 50% of the aggregate Market Value of all Eligible

 

Annex II-4



--------------------------------------------------------------------------------

Investments, then the portion of such Covenant-Lite Loans that exceeds 50% of
the aggregate Market Value of all Eligible Investments;

(vii) Bank Loans for which, on any date of determination, the Number of Pricing
Sources is equal to one or zero, unless the Administrative Agent or an Affiliate
of the Administrative Agent makes an active market in such Bank Loans;

(viii) any Bank Loan where (a) the Number of Pricing Sources equals two and
(b) such Bank Loan is not an Acceptable Two Source Loan;

(ix) Fund Investments which have an Obligor Country that does not fall within
the definition of Designated Country;

(x) Fund Investments which have an Obligor that is not an operating company;

(xi) Fund Investments which have an Obligor that derives a majority of its
revenue from emerging market countries;

(xii) Bank Loans that are purchased at a price below 45% of par;

(xiii) all Subordinated Loans;

(xiv) all Bridge Loans;

(xv) Corporate Bond Securities that are purchased at a price below 30% of par;

(xvi) subordinated Corporate Bond Securities which have a Market Value in excess
of 20% of the aggregate Market Value of all Eligible Investments;

(xvii) all Lender Affiliate Securities;

(xviii) Fund Investments in amounts less than the minimum transfer increments or
minimum holding increments thereof;

(xix) unless otherwise agreed to in writing by the Administrative Agent (which
may be in the form of an email), Revolving Loans and Delayed Drawdown Loans;
provided that (a) the funded portion (which may be 100%) of any Funded Delayed
Drawdown Loan and (b) Fully Pre-funded Revolving Loans (including Revolving
Loans where the commitments to make additional loans have been reduced to zero),
shall not be Excluded Investments;

(xx) Synthetic Letters of Credit for which the applicable administrative agent
is not an Approved Bank;

 

Annex II-5



--------------------------------------------------------------------------------

(xxi) Cash and Cash Equivalents on deposit in the Revolving Loan Collateral
Sub-account;

(xxii) Cash and Cash Equivalents included in the cash reserve specified in
Section 6.02(k)(ii) (Payment of Management Fees);

(xxiii) Any Excluded Security;

(xxiv) Any Convertible Security; and

(xxv) any investment not included in the definition of “Fund Investments” unless
the Administrative Agent has expressly consented in writing to treating such
investment as a Fund Investment and communicated a Margin Requirement for such
financial asset, in writing to the Borrower and the Manager.

SECTION 3. Application of Portfolio Limitations.

“Portfolio Limitations” means, as of any date of determination (determined
without duplication):

(i) the aggregate Market Value of Second Lien Loans may not exceed 33% of the
aggregate Market Value of all Eligible Investments;

(ii) the aggregate Market Value of all Corporate Bond Securities with (a) a
Spread To Maturity in excess of 20% and (b) a Margin Requirement less than 100%,
may not exceed 20% of the aggregate Market Value of all Eligible Investments;

(iii) the aggregate Market Value of all Bank Loans that are Revolving Loans or
Delayed Drawdown Loans may not exceed 15% of the aggregate Market Value of all
Eligible Investments; and

(iv) at least 65% of all Fund Investments must have an Obligor that is domiciled
in the United States of America.

The Administrative Agent shall have sole and absolute discretion at all times to
determine which Fund Investments (or portion of any Fund Investment) will be
considered Eligible Investments and which will be considered Excess Fund
Investments, when determining compliance with the Overcollateralization Test.

Notwithstanding the foregoing, under no circumstances shall any Cash, Cash
Equivalent or U.S. Government Securities be excluded from Eligible Investments
based upon the Portfolio Limitations set forth above.

 

Annex II-6



--------------------------------------------------------------------------------

SECTION 4. Determination of the Market Value of Fund Investments. (i) The
Borrower shall on each Interest Reset Date and (ii) the Administrative Agent may
at any time and from time to time calculate the Market Value of each Fund
Investment as set forth in the definition of “Market Value” below.

“Market Value” means

(a) with respect to Cash, the current balance thereof;

(b) with respect to any Cash Equivalents, the current balance or aggregate net
asset value thereof, as applicable; and

(c) with respect to any Fund Investment (other than Cash and Cash Equivalents)
at any date, an amount determined by the Borrower or the Administrative Agent,
as applicable, that is not in excess of the product of (x) the Market Value
Price for each unit of such Fund Investment on such date (and, with respect to
any Corporate Bond Securities which have an amortizing principal amount, the
then current factor related thereto, if applicable) and (y) the number of units
of such Fund Investment held by the Borrower; provided that for any (A) Fully
Pre-funded Revolving Loan, the number of units shall be the maximum commitment
of the Borrower in respect of such Fully Pre-funded Revolving Loan (whether
drawn or undrawn at such time), (B) Funded Delayed Drawdown Loan, the number of
units shall be considered to exclude the Maximum Unfunded Amount (if any) of
such Funded Delayed Drawdown Loan and (C) Synthetic Letter of Credit, the number
of units shall be the pre-funded amount thereof.

For purposes of the definition of Market Value, accrued interest on any
interest-bearing Fund Investment shall be excluded in the determination of
Market Value by the party making such determination.

“Market Value Price” means, at any date:

(A) with respect to any Bank Loan:

(1) the lower of:

(a) the bid indication sourced from the Deutsche Bank trading desk; and

(b) for each Approved Pricing Service, the average bid indication reported by
such Approved Pricing Service; or

(2) if no such price is available pursuant to clause (A)(1) above, or if the
Administrative Agent reasonably believes that such price is not indicative of
the secondary market value of such Bank Loan, the price

 

Annex II-7



--------------------------------------------------------------------------------

determined by the Administrative Agent in its commercially reasonable
discretion; the Administrative Agent may, but is not obliged to, take into
consideration other traded debt of the Obligor, or if the Obligor has no other
traded debt, traded debt of similarly rated Obligors in the same industry, in
both cases, using generally accepted cash flow valuation methods; and

(B) with respect to any other Fund Investment:

(1) the bid price for such Fund Investment, as reported in the official price
dissemination mechanism for the relevant exchange on which such Fund Investment
is listed; or

(2) if such Fund Investment is not listed on an exchange or if the
Administrative Agent, in its commercially reasonable discretion, determines that
such price is unavailable (whether due to illiquidity, disruption or otherwise),
the price determined by the Administrative Agent in its commercially reasonable
discretion, in good faith and in accordance with standard industry practice; the
Administrative Agent may, but is not obliged to, take into consideration other
traded debt of the Obligor, or if the Obligor has no other traded debt, traded
debt of similarly rated Obligors in the same industry, in both cases, using
generally accepted cash flow valuation methods.

The Borrower will have until 5:00 p.m. (New York time) on the date on which it
receives the Administrative Agent’s calculation of the Market Value of any Fund
Investment to notify the Administrative Agent of any disagreement regarding such
calculation and it must provide an actionable bid from an Approved Bank for the
relevant Fund Investment no later than 12:00 noon on the next Business Day. Any
such bid shall be averaged with any bids obtained by the Administrative Agent
from an Approved Bank on such next Business Day and prior to such time and the
Administrative Agent shall determine the Market Value based on such average;
provided that if the Borrower and the Administrative Agent provide bids from the
same pricing source, the Administrative Agent shall disregard the higher of the
two price quotes; provided further that the pricing source for each actionable
bid obtained by the Borrower and/or the Administrative Agent must (i) regularly
and continuously provide actionable quotes on the Fund Investment then in
dispute in a bid size equal to or greater than the aggregate amount of such Fund
Investments held by the Borrower on the date on which the such actionable bid is
submitted and (ii) not be subject to a material risk of insolvency or bankruptcy
filing as determined by the Administrative Agent in its commercially reasonable
discretion; provided that for purposes hereof if the end-of-day trading price of
a five year credit default swap protection on the Approved Bank is greater than
350 basis points but less than or

 

Annex II-8



--------------------------------------------------------------------------------

equal to 400 basis points for each of the 10 consecutive days immediately prior
to the trade date, such Approved Bank shall be deemed to be subject to a
material risk of insolvency or bankruptcy filing; provided further that for
purposes hereof if the prevailing ask price for a five year credit default swap
protection on the Approved Bank is greater than 400 basis points at any time,
including, for the avoidance of doubt, the prevailing intraday ask price, such
Approved Bank shall be deemed to be subject to a material risk of insolvency or
bankruptcy filing. Any such dispute, notice or bid shall have no effect on the
Administrative Agent’s original calculation of the Market Value of such Fund
Investment (which calculation shall be binding on the Borrower absent the
written agreement of the Administrative Agent) until the Administrative Agent
has calculated the Market Value based on the average bids.

SECTION 5. Definitions. For purposes of this Schedule, the following terms have
the following meanings:

“Acceptable Two Source Loan” means any Bank Loan (i) for which the Number of
Pricing Sources equals two (2) and (ii) where the lead arranger or the
administrative agent for such Bank Loan is an Approved Bank.

“Approved Bank” means each entity listed in Schedule 4; provided that for each
such entity the Administrative Agent determines in its reasonable business
discretion that such entity is not subject to a material risk of insolvency.

“Approved Bond Dealers” means each of dealers as set forth in Schedule 8 as
revised by the Required Lenders from time to time.

“Approved Industry” means a single industry category that is listed in Schedule
6 or any other industry category designated by the Borrower in writing and
approved by the Required Lenders in their reasonable discretion.

“Approved Pricing Service” means a pricing or quotation service set forth in
Schedule 7 (or any successor to any such listed pricing service) or any other
pricing or quotation service designated by the Borrower in writing and approved
by the Required Lenders in their reasonable discretion.

“Approved Sector” means a single sector category that is listed in Schedule 6 or
any other industry category designated by the Borrower in writing and approved
by the Required Lenders in their reasonable discretion.

“Approved Selling Institution” means each entity listed in Schedule 5; provided
that for each such entity the Administrative Agent determines in its reasonable
business discretion that such entity is not subject to a material risk of
insolvency.

 

Annex II-9



--------------------------------------------------------------------------------

“Asset-Backed Security” means any fixed income security that is (a) backed by
and paid primarily from the proceeds (or payments or proceeds of a disposition)
of Eligible Assets, and (b) issued in a transaction structured to (i) isolate
the security and the Eligible Assets backing the security from the credit risk
of the sponsor of the transaction and (ii) result in the creditworthiness of
such security being primarily dependent upon (A) the creditworthiness of the
Eligible Assets backing such security and (B) any credit support provided with
respect to the creditworthiness of such Eligible Assets; provided, however, that
in no event shall an “Asset-Backed Security” include any of the following: (a) a
security issued to provide debtor-in-possession financing, (b) a CDO Security or
(c) a Structured Product Transaction.

“Bank Loans” means direct purchases of, assignments of and other interests in
(a) any bank loan or (b) any loan made by an investment bank, investment fund or
other financial institution; provided that such loan under this clause (b) is
similar to those typically made, syndicated, purchased or participated by a
commercial bank or institutional loan investor in the ordinary course of
business. For the avoidance of doubt, “Bank Loans” shall include any
Participation Interest in a Bank Loan.

“Bridge Loan” means any short-term Bank Loan, other than a PIK Loan, that
provides the borrower with an interim source of financing until the borrower
secures permanent financing, removes an existing obligation or is otherwise able
to repay the bridge loan.

“Cash” means any immediately available funds in Dollars (including amounts held
in the Custodial Account or on deposit with the Custodian pursuant to “sweep”
arrangements linked to the Custodial Account).

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations or Corporate Bond Securities:

(i) U.S. Government Securities; or

(ii) Money Market Funds;

provided that in each case, as at the date such investment is purchased by the
Borrower, the Maturity of such investment is less than 2 years.

“CDO Securities” means any Corporate Bond Securities issued by a special purpose
vehicle that entitle the holders thereof to receive payments that depend
primarily on cash flow from, or proceeds upon the sale of, a pool of bank loans
or high yield securities.

 

Annex II-10



--------------------------------------------------------------------------------

“Convertible Security” means a security that is convertible into or exchangeable
for Equity Securities.

“Corporate Bond Securities” means corporate bonds and other corporate debt
securities, but not including Bank Loans, Non-Credit Risk Securities,
Convertible Securities, Structured Finance Obligations or any security, note or
other structure to the extent that the same provides synthetic exposure to the
relevant corporate credit.

“Covenant-Lite Loans” means any Bank Loan that either (i) does not contain any
financial covenants or (ii) requires the borrower to comply with an Incurrence
Covenant but no Maintenance Covenant.

“Credit Spread” means, with respect to any Corporate Bond Security, the
difference between the yield to maturity (based on the price and coupon for such
Corporate Bond Security) for such Corporate Bond Security and the interpolated
yield curve for US. Treasury Securities, as reasonably determined by the
Administrative Agent.

“Delayed Drawdown Loan” means a Fund Investment (including letter of credit
facilities, unfunded commitments under specific facilities and other similar
loans and investments) that pursuant to its terms may require one or more future
advances to be made to the Obligor by the Borrower, which may not permit the
re-borrowing of any amount previously repaid; provided that any such Fund
Investment shall be considered a “Delayed Drawdown Loan” only until all
commitments to make advances to the Obligor expire or are terminated or reduced
to zero.

“Designated Country” means (i) each of Australia, Canada, the United Kingdom,
France, Germany, Belgium, the Netherlands, Sweden, Switzerland and the United
States of America and (ii) each other country identified by the Borrower from
time to time and confirmed in writing as acceptable by the Administrative Agent.

“Duration” means the expected duration of any Bank Loan, as determined by DBNY
in its commercially reasonable discretion.

“Eligible Assets” means financial assets, either fixed or revolving, that by
their terms convert into cash within a finite time period plus any rights or
other assets designed to assure the servicing or timely distribution of proceeds
to security holders.

“Excess Fund Investments” means any Fund Investments or portion thereof having a
Market Value in excess of the percentages set forth in the

 

Annex II-11



--------------------------------------------------------------------------------

definition of Portfolio Limitations (in each case determined using the most
recent Market Value for the applicable Fund Investments).

“FT Interactive Data” means the price/quotation reporting service provided by
the Interactive Data Corporation or any successor service thereto as determined
by Administrative Agent.

“Fully Pre-funded Revolving Loan” means a fully pre-funded Revolving Loan for
which (1) the pre-funded amount has been deposited with the applicable
administrative agent and (2) the applicable administrative agent is an Approved
Bank.

“Funded Delayed Drawdown Loan” means a Delayed Drawdown Loan for which a portion
(which may be 100%) has been funded.

“Fund Investments” means all Cash, Cash Equivalents, Bank Loans and Corporate
Bond Securities owned by the Borrower, together with any other financial asset
that the Administrative Agent has expressly agreed to in writing may be included
as a “Fund Investment”. After the Closing Date, Fund Investments which the
Borrower has contracted to purchase shall be deemed for purposes of the Credit
Agreement to be owned by the Borrower (i) in the event that (a) the selling
institution is an Approved Selling Institution or (b) if the selling institution
is not an Approved Selling Institution, (1) the aggregate Market Value of all
transactions for which the Borrower has entered into a binding commitment to
purchase the relevant investment but for which closing has not occurred is 10%
or less of the current Market Value of all the Fund Investments and (2) not more
than 50% of the aggregate Market Value of such transactions is with a single
selling institution, from the date (the “Trade Date”) the Borrower enters into a
binding commitment for such purchase (each a “Trade Date Fund Investment”) and
(ii) otherwise, only from the date of settlement of such purchase, and Fund
Investments which the Borrower has contracted to sell shall cease to be Fund
Investments for purposes of the Credit Agreement from the date the Borrower
enters into a binding commitment for such sale. Notwithstanding the foregoing
and for the avoidance of doubt, (i) to the extent the source of funding for the
unpaid purchase price of a Trade Date Fund Investment is a Fund Investment, such
Fund Investment’s Margin Requirement shall on the Trade Date be immediately
increased to 100% and (ii) to the extent the source of funding for the unpaid
purchase price of a Trade Date Fund Investment is a loan to be made pursuant to
this Agreement, such loan shall be deemed to have been made as of the Trade Date
for purposes of the Overcollateralization Test. For the avoidance of doubt,
“Fund Investments” shall not include Trade Claims.

“Incurrence Covenant” means a covenant by the Obligor under a Bank Loan to
comply with one or more financial covenants only upon the occurrence of

 

Annex II-12



--------------------------------------------------------------------------------

certain actions of the borrower including, but not limited to, a debt issuance,
dividend payment, share purchase, merger, acquisition or divestiture.

“Maintenance Covenant” means a covenant by the Obligor under a Bank Loan to
comply with one or more financial covenants that test for either a cash
component (interest coverage ratio, fixed charge ratio, etc) or a leverage
covenant (net debt ratio, total debt ratio, etc) during each reporting period
regardless of whether or not the borrower has taken any specific action.

“Maturity” means, for each Fund Investment, the number of years (which may be
expressed as a fraction) from the date of such determination to the scheduled
maturity date of such Fund Investment.

“Maximum Number of Price Indications” means, on each Business Day, the greater
of the Number of Price Indications for each Approved Pricing Service on such
date.

“Maximum Unfunded Amount” means, as of any date of determination with respect to
any Revolving Loan or Delayed Drawdown Loan, the maximum amount of Cash that the
Borrower is committed to advance in respect thereof that is undrawn as of such
date of determination.

“Minimum Overcollateralization Amount” means, as of any date of determination,
an amount equal to the greater of (a) 5% of the aggregate Market Value of all
Eligible Investments on such date and (b) $5,000,000.

“Money Market Funds” means investments in money market funds, which satisfy the
conditions set forth in Rule 2a-7 of the Investment Company Act of 1940.

“Net Asset Value Floor Event” means, as of any date of determination, the Net
Asset Value of the Manager on such day declines below the Net Asset Value Floor.

“Non-Credit Risk Security” means a security with respect to which an
institutional money manager would evaluate its value primarily by reference to
factors other than (a) the coupon (or the coupon as adjusted for any purchase
discount or premium) in relation to prevailing market yields, (b) the credit
worthiness of the issuing entity or (c) the adequacy of the underlying financial
assets supporting such security to ensure the repayment of the security
according to its terms (which adequacy may be measured by a credit analysis of
the likelihood of the obligors of such underlying assets to pay according to the
terms of such underlying assets or an analysis of the sufficiency of the income
streams thereon to meet the payment terms of the security).

 

Annex II-13



--------------------------------------------------------------------------------

“Number of Price Indications” means, on each Business Day, with respect to each
Approved Pricing Service, the number of bid indications reported as being used
to calculate the average bid indication reported by such Approved Pricing
Service on such Business Day.

“Number of Pricing Sources” means, as of any date of determination, (i) for each
Bank Loan, the arithmetic average, over the five Business Days immediately
preceding such date of determination, of the Maximum Number of Price Indications
on such Business Day, and (ii) for Corporate Bond Securities, the number of
unique daily bid-side quotations that the Administrative Agent receives directly
from the list of Approved Bond Dealers, except that (x) if the Administrative
Agent believes in its sole discretion that quotations reported on FT Interactive
Data or TRACE is duplicative of another quoting dealer, then that quote will be
excluded from the calculation, and (y) if any of the quoting dealers’ 5 Year Ask
CDS Spread is greater than 350 basis points, then their quotes will also be
excluded from the analysis. On each date of determination, the Number of Pricing
Sources shall be rounded up to the nearest whole number.

If DBNY is the source of one of the price indications for Bank Loans or is the
source of one of the bid-side daily quotations for Corporate Bond Securities and
(i) there is only one other price indication or quotation, as applicable, then
the Number of Pricing Sources will count as 3 instead of 2, or (ii) there is no
other price indication or quotation, as applicable, then the Number of Pricing
Sources will count as two instead of one, provided that the Administrative Agent
can change the margin requirement for these positions in its sole discretion
upon 8 business days notice to the Borrower.

“Obligor Country” means, for any Fund Investment, the country from which the
Obligor derives the majority of its revenue and assets, as determined by the
Administrative Agent in its reasonable business judgment.

“Obligor Industry” means, for any Fund Investment, the industry from which the
Obligor derives the majority of its revenue and assets, as determined by the
Administrative Agent in its reasonable business judgment.

“Obligor Sector” means, for any Fund Investment, the sector from which the
Obligor derives the majority of its revenue and assets, as determined by the
Administrative Agent in its reasonable business judgment.

“Outstanding Facility Size” means, on any date of determination, (i) with
respect to any Bank Loan, the then aggregate outstanding principal amount of
such Bank Loan and (ii) with respect to any Corporate Bond Security, the then
outstanding notional amount in issuance of such Corporate Bond Security, each as
determined in the reasonable business judgment of the Administrative Agent. For

 

Annex II-14



--------------------------------------------------------------------------------

purposes of the definition of “Outstanding Facility Size,” if a facility for
Bank Loans or for the issuance of Corporate Bond Securities offers different
tranches or issuances, then each such tranche or issuance shall be deemed to be
a separate Bank Loan or Corporate Bond Security; provided that an add-on of any
existing tranche shall be deemed to be the same Bank Loan as the existing
tranche with similar terms.

“PIK Loan” means any bonds, securities or credit facilities that, by their
contractual terms, permit the Obligor to pay all or a portion of its regularly
scheduled interest payments or dividends in kind.

“Principal Balance” means, at any time, with respect to any Fund Investment, the
outstanding principal amount of such Fund Investment, including with respect to
any Revolving Loans or Delayed Drawdown Loans, the Maximum Unfunded Amount
thereunder.

“Revolving Loan” means any Fund Investment (other than a Delayed Drawdown Loan),
including revolving loans, funded and unfunded portions of revolving credit
lines and letter of credit facilities, unfunded commitments under specific
facilities and other similar loans and investments, that by its terms may
require one or more future advances to be made to the Obligor by the Borrower;
provided that any such Fund Investment will be considered a “Revolving Loan”
only until all commitments to make advances to the Obligor expire or are
terminated or irrevocably reduced to zero.

“Second Lien Loan” means a secured Bank Loan that, at the time of its purchase
by the Borrower, (a) is secured solely by intangible assets or (b) has
collateral (i) that is also pledged to secure an obligation senior to such Bank
Loan or (ii) with a value (determined by the Administrative Agent in its
reasonable judgment) that is less than the sum of the outstanding principal
amount of such Bank Loan and the outstanding principal amount of all other
indebtedness secured by such collateral that is prior to or pari passu with such
Bank Loan’s claim with respect to such collateral.

“Senior Indebtedness” means all Senior Lender Indebtedness together with any
other obligations of the Borrower that have a Lien in any Collateral ranked
senior to, or pari passu with, the Administrative Agent’s Lien or that ranks
senior in right of payment to the Senior Lender Indebtedness (whether by
operation of Law or agreement of the Administrative Agent).

“Senior Secured Loan” means a Bank Loan that (a) is not (and by its terms is not
permitted to become) subordinate in right of payment to any other obligation of
the Obligor thereof and (b)(i) is secured by a valid first priority perfected
security interest or lien on specified collateral securing such Obligor’s

 

Annex II-15



--------------------------------------------------------------------------------

obligations thereunder, (ii) in the Administrative Agent’s reasonable judgment
(at the time of the relevant trade), the value of such collateral at the time of
its acquisition is not less than the outstanding principal balance of such Bank
Loan plus the aggregate outstanding principal balances of all other loans of
equal seniority secured by a pari passu lien or security interest in such
collateral and (iii) such Bank Loan is not secured solely or primarily by the
common stock of, or other equity interests in, such Obligor or any of its
Affiliates; or solely by intangible assets.

“Spread To Maturity” means, for any Fund Investment, the zero discount margin,
expressed as a percentage, as calculated by the Administrative Agent, in its
reasonable business discretion, by using the Z-DM field of the YA screen of
Bloomberg (incorporating the effects of all terms of such Fund Investment,
including any “LIBOR floors”); provided that in the event that the
Administrative Agent, in its reasonable business determination, does not believe
that such calculation methodology provides an accurate reflection of the “Spread
To Maturity” for such Fund Investment, then the “Spread To Maturity” for such
Fund Investment will be as calculated by the Administrative Agent in a
commercially reasonable manner, at its sole and absolute discretion.

“Structured Finance Obligations” means (a) Asset-Backed Securities, (b) CDO
Securities and (c) Structured Product Transactions.

“Structured Product Transaction” means (a) any Swap Transaction between the
Borrower and a counterparty pursuant to which (i) the counterparty is entitled
to receive from the Borrower an amount equal to (A) periodic payments based on
the notional amount of such transaction for the term thereof at a specified rate
(which may be fixed or floating) or (B) the decrease over the term of such
transaction in the market value of a designated pool of more than one Bank Loan,
Corporate Bond Security or other asset or any combination of the foregoing; and
(ii) the counterparty is obligated to make payment to the Borrower in an amount
equal to (A) the interest, fees and other cash flows paid on such designated
pool of Bank Loans, Corporate Bond Securities or other assets for the term of
such transaction or (B) the increase over the term of such transaction in the
market value of such designated pool of Bank Loans, Corporate Bond Securities or
other assets or (iii) the counterparty and the issuer agree to pay a net amount
calculated by reference to (i) and (ii) above; (b) any transaction commonly
referred to as a “total return swap” involving more than one asset; and (c) any
transaction that is substantially similar to the transactions described in
clauses (a) and (b) above.

“Subordinated Loan” means any Bank Loan, other than a PIK Loan, that is not a
Senior Secured Loan or a Second Lien Loan.

 

Annex II-16



--------------------------------------------------------------------------------

“Super-Collateralization Event” means the occurrence of any of the following
events or conditions:

(i) a Key Person Event;

(ii) a Manager Removal Event;

(iii) an event specified in Section 7.01(j) (Bankruptcy, Insolvency, etc.) with
respect to KKR or CNL;

(iv)(A) KKR is removed, replaced, terminated or resigns as sub-advisor pursuant
to the Sub-Advisory Agreement (including as a result of termination of the
Sub-Advisory Agreement) or otherwise ceases for any reason to act as sub-advisor
in respect of or to be the exclusive provider of investment advisory services,
directly or indirectly, in connection with this Agreement or (B) CNL is removed,
replaced, terminated or resigns as adviser pursuant to the Investment Advisory
Agreement between CCT and CNL, dated March 18, 2011 (as amended); or

(v) an event specified in Section 7.01(m) (Manager and Equity Owner Events),
Section 7.01(n)(ii) (Net Asset Value), Section 7.01(p) (Anti-Terrorism and
Anti-Money Laundering Events) or Section 7.01(q) (Regulatory Events).

“Super-Collateralization Percentage” means:

(i) prior to the occurrence of a Super-Collateralization Event, 100%;

(ii) from and including the date a Super-Collateralization Event occurs to but
excluding the eighth (8th) Business Day thereafter, 105%;

(iii) from and including the eighth (8th) Business Day following such
Super-Collateralization Event to but excluding the 17th Business Day thereafter,
110%;

(iv) from and including the 17th Business Day following such
Super-Collateralization Event to but excluding the 26th Business Day thereafter,
115%;

(v) from and including the 26th Business Day following such
Super-Collateralization Event to but excluding the 35th Business Day thereafter,
120%; and

(vi) from and including the 35th Business Day following such
Super-Collateralization Event to and including the Commitment Termination Date,
125%.

 

Annex II-17



--------------------------------------------------------------------------------

“Swap Transaction” means: (i) any rate, basis, commodity, currency, debt, credit
or equity swap; (ii) any put, cap, collar or floor agreement; (iii) any rate,
basis, commodity, currency, debt, credit or equity futures or forward agreement;
(iv) any rate, basis, commodity, currency, debt, credit or equity option
representing an obligation to buy or sell a security, commodity, currency, debt,
credit or equity; and (v) any other similar agreement; provided that “Swap
Transaction” shall not include any transaction in which the Borrower has
satisfied in full all of its payment and delivery obligations thereunder and has
no future payment or delivery obligations, whether absolute or contingent,
thereunder.

“Synthetic Letter of Credit” means any letter of credit facility that requires a
lender party thereto to pre-fund in full its obligations thereunder; provided
that any such lender shall (a) have no further funding obligation thereunder and
(b) have a right to be reimbursed or repaid by the borrower its pro rata share
of any draws on a letter of credit issued thereunder.

“TRACE” means the Trade Reporting and Compliance Engine developed by the
Financial Industry Regulatory Authority (“FINRA”) or any successor service
thereto as determined by Lender.

“Trade Claims” means all trade payables (all “accounts” and “chattel paper” as
such terms are used in §§ 9-102(a)(2) and 9-102(a)(11), respectively, of the
UCC) and trade claims (i.e., secured and unsecured obligations incurred in
connection with the acquisition of goods or services, including participations
therein).

“U.S. Government Securities” means securities that are direct obligations of, or
fully guaranteed by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America and in the
form of conventional bills, bonds and notes. For the avoidance of doubt, all
“U.S. Government Securities” will be required to fall within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940. In no event shall U.S.
Government Securities include: (i) any security providing for the payment of
interest only, (ii) any Swap Transaction or (iii) any obligation on which all or
any portion of the payments thereunder is based, directly or indirectly, on any
Swap Transaction.

 

Annex II-18



--------------------------------------------------------------------------------

Annex II-A-1

Base Margin Requirement – Cash and Cash Equivalents

 

Fund Investment

   Base Margin Requirement  

Cash

     [     ]*% 

Cash Equivalents

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

19



--------------------------------------------------------------------------------

Annex II-B-1

Base Margin Requirement – Bank Loans

 

     Greater than or equal to
$400 million     Greater than or equal to
$150 million and less than
$400 million     Greater than or equal to
$75 million and less than
$150 million  

Spread To Maturity

   Greater than 5     2, 3, 4 or 5     Greater than 5     2, 3, 4 or 5    
Greater than 2  

Less than or equal to 2.50%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Greater than 2.50% and less than or equal to 6.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Greater than 6.00% and less than or equal to 9.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Greater than 9.00% and less than or equal to 12.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Greater than 12.00% and less than or equal to 15.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Greater than 15.00% and less than or equal to 18.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Greater than 18.00% and less than or equal to 20.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      TBA   

Greater than 20.00%

     TBA        TBA        TBA        TBA        TBA   

“TBA” means as advised to the Manager/Borrower, in writing, by the Lender on a
case by case basis and, until so advised, [            ]*%.

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

20



--------------------------------------------------------------------------------

Annex II-B-2

Additional Margin Requirement – Bank Loans

 

     Outstanding Facility Size        Greater than or equal to
$400 million     Less than $400 million        Number of Approved Sources  

Principal Balance

   Greater than 7     5, 6 or 7     2, 3 or 4     Greater than 7     5, 6 or 7  
  2, 3 or 4  

Greater than $5 million and less than or equal to $10 million

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*%     
[     ]*% 

Greater than $10 million and less than or equal to $15 million

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*%     
[     ]*% 

Greater than $15 million and less than or equal to $20 million

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*%     
[     ]*% 

Greater than $20 million and less than or equal to $30 million

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*%     
[     ]*% 

Greater than $30 million and less than or equal to $40 million

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*%     
TBA   

Greater than $40 million and less than or

            

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

21



--------------------------------------------------------------------------------

equal to $50 million

     [    ]*%         [    ]*%         [    ]*%         [    ]*%        
[    ]*%       TBA

Greater than $50 million and less than or equal to $150 million

     [    ]*%         [    ]*%         TBA         [    ]*%         TBA      
TBA

Greater than $150 million

     TBA         TBA         TBA         TBA         TBA       TBA

“TBA” means as advised, in writing, by the Lender on a case by case basis, and
until so advised, [    ]*%.

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

22



--------------------------------------------------------------------------------

Annex II-B-3

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for such Bank Loans and Corporate

Bond Securities of a single Obligor as a percentage of the

aggregate Market Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 15%

     [     ]*% 

Greater than 15% and less than or equal to 50%

     [     ]*% 

Greater than 50%

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

23



--------------------------------------------------------------------------------

Annex II-B-4

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for all Bank Loans with such Obligor

Industry (when summing up the industry concentration across

the entire portfolio) as a percentage of the aggregate Market

Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 15% and less than or equal to 25%

     [     ]*% 

Greater than 25% and less than or equal to 50%

     [     ]*% 

Greater than 50%

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

24



--------------------------------------------------------------------------------

Annex II-B-5

Additional Margin Requirement – Bank Loans

 

Par Value for such Bank Loan as a percentage of the

Outstanding Facility Size

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 10%

     [     ]*% 

Greater than 10% and less than or equal to 25%

     [     ]*% 

Greater than 25% and less than or equal to 50%

     [     ]*% 

Greater than 50%

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

25



--------------------------------------------------------------------------------

Annex II-B-6

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for all Covenant-Lite Loans and

PIK Loans as a percentage of the aggregate Market Value of

all Eligible Investments

   Additional Margin
Requirement  

Greater than 10% and less than or equal to 15%

     [     ]*% 

Greater than 15% and less than or equal to 20%

     [     ]*% 

Greater than 20% and less than or equal to 25%

     [     ]*% 

Greater than 25% and less than or equal to 50%

     [     ]*% 

Greater than 50%

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

26



--------------------------------------------------------------------------------

Annex II-B-7

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value of all Second Lien Loans as a

Percentage of the Aggregate Market Value of all Eligible

Investments

   Additional Margin
Requirement  

Greater than 10% and less than or equal to 15%

     [     ]*% 

Greater than 15% and less than or equal to 33%

     [     ]*% 

Greater than 33%

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

27



--------------------------------------------------------------------------------

Annex II-B-8

Additional Margin Requirement – Bank Loans

 

Bank Loans that are Acceptable Two Source Loans or for

which the Outstanding Facility Size is greater than or equal to

$75 million and less than $150 million

   Additional Margin
Requirement   If the aggregate Market Value of Bank Loans that are Acceptable
Two Source Loans or for which the Outstanding Facility Size is greater than or
equal to $75 million and less than $150 million is less than or equal to 25% of
the aggregate Market Value of all Eligible Investments      [    ]*%    If the
aggregate Market Value of Bank Loans that are Acceptable Two Source Loans or for
which the Outstanding Facility Size is greater than or equal to $75 million and
less than $150 million is greater than 25% of the aggregate Market Value of all
Eligible Investments      [    ]*%   

Approved Banks: Bank of America/Merrill Lynch, Barclays, BNP Paribas, Citigroup,
Credit Suisse, Deutsche Bank, Goldman Sachs, JP Morgan, Morgan Stanley, Royal
Bank of Scotland, and UBS.

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

28



--------------------------------------------------------------------------------

Annex II-B-9

Additional Margin Requirement – Bank Loans

 

Duration

   Spread to Maturity   Additional
Margin
Requirement  

Less than 5 years

   All spreads     [     ]*% 

Equal to or greater than 5 years and less than or equal to 6 years

   Less than or equal
to 10.00%     [     ]*% 

Equal to or greater than 5 years and less than or equal to 6 years

   Greater than
10.00%     [     ]*% 

Greater than 6 years

   All spreads     [     ]*% 

 

*CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

29



--------------------------------------------------------------------------------

Annex II-C-1

Base Margin Requirement – Corporate Bond Securities

 

      Maturity  

Spread To Maturity

   Equal to 3 years     Equal to 5 years     Equal to 12 years    
Equal to 17 years     Equal to 30 years  

Equal to 0.50%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Equal to 1.25%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Equal to 4.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Equal to 6.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Equal to 9.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Equal to 12.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

Less or Equal to 20.00%

     [     ]*%      [     ]*%      [     ]*%      [     ]*%      [     ]*% 

* Base margin rates in the following tables depend on both the Credit Spread of
the corporate bond (vertical axis) and the maturity of the corporate bond
(horizontal axis). The base rates are bi-linearly interpolated within the table
boundaries. For bonds with maturity less than 3 years, maturity greater than 30
years, or Credit Spread less than 50, the base rate is given by extending the
boundary values of the table.

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

30



--------------------------------------------------------------------------------

Annex II-C-2

Base Margin Requirement – Corporate Bond Securities

 

Bond Price (Credit Spread Larger than 20.00%, Maturity

Less than 1 year)

   Margin Rate  

Larger than 75

     [     ]*% 

Equal to or larger than 60 and less or equal to 75

     [     ]*% 

Less than 60

     [     ]*% 

* Corporate Bond Securities with Credit Spreads greater than 20% will only be
financed up to 20% of the aggregate Market Value of all Eligible Investments.

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

31



--------------------------------------------------------------------------------

Annex II-C-3

Additional Margin Requirement – Corporate Bond Securities

 

Issue Size

   Additional Margin
Requirement  

Less than $200 Million

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

32



--------------------------------------------------------------------------------

Annex II-C-4

Additional Margin Requirement – Corporate Bond Securities

 

Par Value for such Corporate Bond Securities as a percentage

of the Outstanding Facility Size

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 10%

     [     ]*% 

Greater than 10% and less than or equal to 25%

     [     ]*% 

Greater than 25% and less than or equal to 50%

     [     ]*% 

Greater than 50%

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

33



--------------------------------------------------------------------------------

Annex II-C-5

Additional Margin Requirement – Corporate Bond Securities

 

Aggregate Market Value for such Corporate Bond Securities

and Bank Loans of a single Obligor as a percentage of the

aggregate Market Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 25%

     [     ]*% 

Greater than 25% and less than or equal to 50%

     [     ]*% 

Greater than 50%

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

34



--------------------------------------------------------------------------------

Annex II-C-6

Additional Margin Requirement – Corporate Bond Securities

 

Aggregate Market Value for all Corporate Bond Securities

with such Obligor Sector (when summing up the sector

concentration across the entire portfolio) as a percentage of the

aggregate Market Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 25% and less than or equal to 50%

     [     ]*% 

Greater than 50%

     [     ]*% 

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.

 

35



--------------------------------------------------------------------------------

Annex III

COLLATERAL TRANSACTION PROCEDURES

The following procedures are required to be followed (a) in connection with the
purchase or sale of a Bank Loan or Corporate Bond Security to qualify as a “Fund
Investment” and (b) to satisfy the negative covenant set forth in
Section 6.02(a) of the Credit Agreement that the Borrower not to enter into any
purchase or sale with respect to any Fund Investment other than in compliance
with the then applicable Collateral Transaction Procedures. Capitalized terms
used but not otherwise defined herein shall have the respective meanings set
forth in the Credit Agreement or the Collateral Valuation Schedule.

 

I. Trade Approval Process

(a) The Borrower may request a trade (a “Trade”) of a Fund Investment by sending
the proposed trade details, including the credit description, price, quantity,
trade date, par/distressed, counterparty, counterparty contact details, delayed
compensation and any other non-standard terms (a “Trade Request”), as
applicable, by email to the Administrative Agent (with a copy to the Custodian).

(b) If a Trade Request is received by the Administrative Agent by 4:30 p.m. (New
York time) on any Business Day, the Administrative Agent shall be required to
consent to such Trade by 5:30 p.m. (New York time) on such Business Day (such
consent not to be withheld or delayed if prior to and immediately following such
Trade no Default or Event of Default shall have occurred). Any Trade Request
received by the Administrative Agent after 4:30 p.m. (New York time) shall be
deemed to have been received by the Administrative Agent on the following
Business Day.

(c) If the Administrative Agent approves a Trade:

(i) the Borrower shall send the related trade ticket (the “Trade Ticket”) by
email to the Custodian (with a copy to the Administrative Agent); and

(ii) the Borrower shall negotiate and prepare all applicable documentation
relating to the Trade with the counterparty, including the related purchase and
sale, assignment and transfer agreements (as applicable) and a funding memo (the
“Assignment Documentation”) and obtain any necessary approvals from the Obligor
or administrative or other agent relating to such Trade (the “Agent”).

 

Annex III-1



--------------------------------------------------------------------------------

(d) The Borrower shall send drafts of such Assignment Documentation to the
Custodian (with a copy to the Administrative Agent), which the Custodian shall
approve or reject based on (i) a comparison with the related Trade Ticket and
(ii) the availability of funds (whether on deposit in the Custodial Account or
availability under the Commitment).

(e) Prior to the settlement date of any Trade, the Borrower shall provide the
Administrative Agent (with a copy to the Custodian) with:

(i) acknowledgments of all filings or recordations necessary to perfect its
Liens in the relevant Fund Investment, as well as UCC and Lien searches, as
applicable, and other evidence reasonably satisfactory to the Administrative
Agent that the only Liens on the Borrower’s interest in the Fund Investment are
Permitted Liens;

(ii) evidence that all applicable consents and approvals (including of the Agent
or Obligor for such Bank Loan) have been obtained by the Borrower);

(iii) evidence that (a) where the Borrower is the buyer or purchaser of a
distressed Bank Loan, the Borrower has received any relevant upstream
documentation and (b) where the Borrower is the buyer or purchaser of any Bank
Loan, the seller of such Bank Loan is the lender of record with respect to such
Bank Loan;

(iv) reasonably satisfactory evidence that the Borrower has instructed an
Obligor under the relevant Fund Investment to make all payments relating thereto
to the Custodial Account and the Borrower shall otherwise cause all proceeds
relating to any sale of such Fund Investment to be deposited into the Custodial
Account; and

(v) the contact details of the Agent for any proposed Bank Loan, so as to permit
the Administrative Agent (or the Custodian) to verify the Borrower’s position.

 

II. Trade Closing and Settlement Process

(a) Unless otherwise agreed to in writing by the Administrative Agent, all
Trades relating to Bank Loans shall be settled on:

(i) if a shift date has not occurred with respect to a Bank Loan (as evidenced
by a poll published by LSTA or otherwise), LSTA par documentation; and

 

Annex III-2



--------------------------------------------------------------------------------

(ii) if a shift date has occurred with respect to a Bank Loan (as evidenced by a
poll published by LSTA or otherwise), LSTA distressed documentation.

(b) Unless otherwise agreed to in writing by the Administrative Agent, the
Borrower shall not make any step-up representations in connection with the
settlement of the sale of any Bank Loan.

(c) Cash in the amount specified in the Assignment Documentation may not be paid
by the Borrower in connection with its purchase of a Fund Investment (other than
a Bank Loan) unless at such time the Administrative Agent shall have received
evidence reasonably satisfactory to it that all such Assignment Documentation
has been executed and delivered to the Borrower and the Custodian.

(d) If a Bank Loan is traded as a distressed loan, then, prior to closing any
such Trade, the Administrative Agent shall have completed an independent
verification of the Assignment Documentation with the Agent for the relevant
Bank Loan.

(e) If the Agent of a proposed Bank Loan is not an Approved Bank, then, prior to
closing the related Trade, the Administrative Agent shall have completed its
“know your customer” and similar counterparty due diligence with respect to such
Agent.

(f) Unless the seller of a Bank Loan is an Approved Selling Institution, the
Borrower shall not deliver Cash to such seller until the Assignment
Documentation is fully executed and delivered to the Borrower and the Custodian.

(g) The Borrower shall not, absent notice to and prior written consent of the
Administrative Agent, execute any “big boy” letters in connection with any
purchase or sale of any Fund Investments.

 

Annex III-3



--------------------------------------------------------------------------------

EXHIBIT A

BORROWING REQUEST

This Borrowing Request is delivered pursuant to the Credit Agreement dated as of
August 22, 2011 (as amended, the “Credit Agreement”) between CCT Funding LLC, as
borrower, and Deutsche Bank AG, New York Branch, as lender. Terms used herein
and not defined have the meanings assigned to them in the Credit Agreement.

Pursuant to Section 4.02(b) of the Credit Agreement, the Borrower hereby
irrevocably commits to a Borrowing from the Lender on the following terms:

1. Amount of Borrowing:                 $                    .

The proceeds of the Borrowing are to be credited to the Custodial Account
(Account No: KK11B1.1), maintained at the office of Deutsche Bank Trust Company
Americas.

2. Date of Borrowing:                                 , 201    .

The Borrower certifies that on and as of the date of the proposed Borrowing
specified above and before and after giving effect to the proposed Borrowing:

(a) the representations and warranties set forth in Article 5 of the Credit
Agreement are and will be true and correct in all material respects with the
same effect as if then made (unless stated to relate solely to an earlier date,
in which case such representations and warranties are and will be true and
correct in all material respects as of such earlier date);

(b) all representations and warranties set forth in each of the Credit Documents
are and will be true and correct in all material respects with the same effect
as if then made (unless stated to relate solely to an earlier date, in which
case such representations and warranties are and will be true and correct in all
material respects as of such earlier date);

(c) no Default or Event of Default is continuing;

(d) the Overcollateralization Test is and will be satisfied;

(e) the aggregate principal amount of all Loans outstanding does not and will
not exceed the lesser of (i) the Maximum Commitment and (ii) the Maximum Advance
Amount at such time; and

(f) all other conditions precedent to such Borrowing set forth in the Credit
Agreement are and will be satisfied.



--------------------------------------------------------------------------------

[Signatures begin on the next page]



--------------------------------------------------------------------------------

CCT FUNDING LLC By:   CORPORATE CAPITAL TRUST, INC., its Designated Manager

By:  

 

 

  Name:   Title:

[Signature Page to Borrowing Request]



--------------------------------------------------------------------------------

EXHIBIT B

NOTE

[            ], 201[    ]

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
Deutsche Bank AG, New York Branch and its successors and assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as defined below),
the principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement dated as of August 22, 2011 (as
hereafter amended from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined) between the Borrower and the
Lender.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. The
aggregate unpaid amount of all Loans recorded by the Lender on its books or set
forth on the schedule attached hereto shall be rebuttable presumptive evidence
of the unpaid principal amount of this Note. All payments of principal and
interest shall be made to the Lender in Dollars in immediately available funds
at the Payment Office of the Lender. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is the Note referred to in the Credit Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence of an Event of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[Signatures begin on the next page]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

CCT FUNDING LLC By:   CORPORATE CAPITAL TRUST, INC., its Designated Manager

By:  

 

 

  Name:   Title:

[Signature page to Note]



--------------------------------------------------------------------------------

SCHEDULE 1 TO NOTE

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Amount
of Loan
Made    Amount of
Principal or
Interest
Paid This
Date    Outstanding
Principal
Balance
This Date    Notation
Made By



--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Schedule 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement, the other Credit Documents and any other documents or instruments
delivered pursuant thereto to the extent related to the amount of Loans
identified below of all of such outstanding rights and obligations of the
Assignor under the Credit Agreement and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor in its capacity as a Lender against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, the
other Credit Documents and any other documents or instruments delivered pursuant
thereto or the Loans governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                                 

 

2. Assignee:                                                 



--------------------------------------------------------------------------------

3. Credit Agreement:         Credit Agreement dated as of August 22, 2011
between CCT Funding LLC, as borrower, and Deutsche Bank AG, New York Branch, as
initial lender and administrative agent.

 

4. Assigned Amount:                     $[     ]

[Signatures begin on the next page]



--------------------------------------------------------------------------------

Effective Date:             , 201    1

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR  [NAME OF ASSIGNOR]

 By:

      Name:   Title: ASSIGNEE  [NAME OF ASSIGNEE]

 By:

      Name:   Title:

[Signature page to Assignment and Assumption]

 

1 [Note: To be inserted by the Custodian, which shall be the effective date of
recordation of transfer in the register therefore]



--------------------------------------------------------------------------------

SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.05(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.05(b) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements of the Borrower delivered
pursuant to Section 6.01(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Assignment and Assumption
and to purchase the Assigned Interest and (vii) if it is a Foreign Lender (as
defined below), attached hereto is any documentation required to be delivered by
it



--------------------------------------------------------------------------------

pursuant to the terms of the Credit Agreement or otherwise reasonably requested
by the Assignor or Borrower, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance upon the Lender
or the Assignor, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender. For purposes of
this Assignment and Assumption, “Foreign Lender” means a Lender that is
organized under the laws of a jurisdiction other than the United States, where
the United States, each State thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

2. Payments. From and after the Effective Date, the Lender shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT D

SECURITY AGREEMENT

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT E

CUSTODIAL AGREEMENT

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT F

BORROWER AND MANAGER OPINION

[to be attached]



--------------------------------------------------------------------------------

EXHIBIT G

MANAGER LETTER

[LETTERHEAD OF CORPORATE CAPITAL TRUST, INC.]

August 22, 2011

Deutsche Bank AG, New York Branch

60 Wall Street

New York, NY 10005

Reference is made to (i) the Credit Agreement (the “Credit Agreement”) dated as
of August 22, 2011 between CCT Funding LLC, as borrower (the “Borrower”),
Deutsche Bank AG, New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”) and a lender, and such other lenders as may from
time to time become a party thereto (collectively, the “Lenders”), and (ii) the
Investment Management Agreement (the “Management Agreement”) dated as of
August 22, 2011 between the Borrower and Corporate Capital Trust, Inc. (the
“Manager”). Terms used but not defined in this letter (this “Letter”) shall have
the meanings assigned thereto in the Credit Agreement.

The Manager hereby covenants to and agrees with the Administrative Agent and
each of the Lenders that (i) following the occurrence of a Default, an Event of
Default or a Manager Removal Event, its right to payment of the Management Fees
and all other amounts payable by the Borrower under the Management Agreement,
including all expenses, costs and indemnities, is subordinate and junior to the
payment in full of all Administrative Expenses, all payments due to the
Administrative Agent and the Lenders under the Credit Agreement, (ii) the
Borrower shall defer payment of any Management Fees to the extent that
immediately following such payment the Overcollateralization Test would not be
satisfied or a Default or Event of Default under the Credit Agreement would
occur; however, the Borrower shall pay such amounts when sufficient funds are
available to make such payment so long as, and to the extent that, immediately
following such payment, the Overcollateralization Test would be satisfied and no
Default or Event of Default would occur under the Credit Agreement, (iii) in the
event that, notwithstanding the provisions of the Credit Agreement and this
Letter, it or any other Person receives payment of Management Fees or other
amounts payable under the Management Agreement, contrary to the provisions of
the Credit Agreement and this Letter, then, unless and until all amounts payable
(and all reserves to be set aside) pursuant to Section 6.02(k) of the Credit
Agreement have been paid (or set aside) in full, such payment shall be received
and held in trust for the benefit of, and shall forthwith



--------------------------------------------------------------------------------

be paid over and delivered to, the Administrative Agent, for the ratable benefit
of the Lenders, and (iv) neither it nor any other Person shall demand, accept or
receive any payment of Management Fees or other amounts payable under the
Management Agreement, in violation of the Credit Agreement.

The Manager further covenants and agrees to indemnify the Administrative Agent,
each of the Lenders and their respective officers, directors, employees,
representatives and agents from and hold each of them harmless against any and
all losses, liabilities, claims, damages or expenses incurred by any of them as
a result of, or arising out of, or in any way related to, or by reason of, any
breach by the Manager of a representation, warranty or covenant contained in
this Letter or in any Credit Document, but excluding any such losses,
liabilities, claims, damages or expenses to the extent incurred primarily by
reason of the gross negligence, fraud, bad faith or willful misconduct of any
such indemnified person. To the extent that the undertaking to indemnify, pay or
hold harmless the Administrative Agent, each of the Lenders and their respective
officers, directors, employees, representatives and agents set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Manager shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.

In addition, the Manager hereby represents and warrants to the Administrative
Agent and the Lenders that:

 

i. The Manager (a) is duly organized and validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization,
(b) elects to be treated as a Business Development Company under the Investment
Company Act and (c) and has the full power, authority and legal right to enter
into this Letter and the Management Agreement.

 

ii. There is no pending or, to the best knowledge of the Manager, threatened
litigation, arbitration, action, proceeding, order, investigation or claim, at
law or in equity or before or by any Governmental Authority affecting the
Manager, or any of their properties, assets or revenues which could reasonably
be expected to have a Material Adverse Effect.

 

iii. Except as notified to the Administrative Agent in writing prior to the
Closing Date, as of the Closing Date, the Manager is not in default under or
with respect to (a) any Contractual Obligation or (b) under any Law.

 

iv. The Management Agreement is in full force and effect and no material default
exists thereunder, the Manager is in compliance with all material listing
requirements of any exchange on which it is listed and no disciplinary action
has been taken against the Manager by any such exchange.



--------------------------------------------------------------------------------

v. The Manager is authorized to act on behalf of the Borrower in connection with
the delivery of Borrowing Requests and payment instructions and as otherwise
authorized under the terms of the Management Agreement.

This Letter may not be amended or waived or modified except by an instrument in
writing signed by each of the parties hereto.

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

Delivery of an executed counterpart of a signature page of this Letter by .pdf
attachment to a transmission by electronic mail or by facsimile transmission
shall each be effective as delivery of a manually executed counterpart of this
Letter.

[Signatures begin on the next page]



--------------------------------------------------------------------------------

Sincerely,     CORPORATE CAPITAL TRUST, INC.,
    as Manager By:  

 

    Name:     Title:  

Acknowledged:

 

DEUTSCHE BANK AG, NEW YORK
BRANCH By:  

 

    Name:     Title:   By:  

 

    Name:     Title:  

[Signature page to Manager Letter]



--------------------------------------------------------------------------------

EXHIBIT H

EQUITY OWNER LETTER

[LETTERHEAD OF CORPORATE CAPITAL TRUST, INC.]

August 22, 2011

Deutsche Bank AG, New York Branch

60 Wall Street

New York, NY 10005

Reference is made to (i) the Credit Agreement (the “Credit Agreement”) dated as
of August 22, 2011 between CCT Funding LLC, as borrower (the “Borrower”),
Deutsche Bank AG, New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”) and a lender, and such other lenders as may from
time to time become a party thereto (collectively, the “Lenders”) and (ii) the
Limited Liability Company Agreement of the Borrower (the “LLC Agreement”) dated
as of August 22, 2011 among Corporate Capital Trust, Inc., as the sole equity
member (the “Equity Owner”) and the Independent Managers (as named and defined
therein). Terms used but not defined in this letter (this “Letter”) shall have
the meanings assigned thereto in the Credit Agreement.

The Equity Owner hereby covenants and agrees to (a) pay all actual and
reasonable out of pocket costs and expenses of the Administrative Agent and each
of the Lenders in connection with the negotiation, preparation, execution and
delivery of the Credit Documents and the documents and instruments referred to
therein [    ]* and (b) indemnify the Administrative Agent, each of the Lenders
and their respective officers, directors, employees, representatives and agents,
from and hold each of them harmless against, any and all losses, liabilities,
claims, damages or expenses incurred by any of them as a result of, or arising
out of, or in any way related to, or by reason of, any breach by the Equity
Owner of a representation, warranty or covenant contained in this Letter or in
any Credit Document to which the Equity Owner is a party, but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred
primarily by reason of the gross negligence, fraud, bad faith or willful
misconduct of any such indemnified person. To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, each of the Lenders
and their respective

 

* CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.



--------------------------------------------------------------------------------

officers, directors, employees, representatives and agents set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Equity Owner shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

In addition, the Equity Owner hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

i. There is no pending or, to the best knowledge of the Equity Owner, threatened
litigation, arbitration, action, proceeding, order, investigation or claim, at
law or in equity or before or by any Governmental Authority affecting the
Borrower, or any of their properties, assets or revenues which could reasonably
be expected to have a Material Adverse Effect.

 

ii. None of the Borrower or any ERISA Affiliate maintains, contributes to (or is
obligated to contribute to) or has any liability to any Pension Plan or Welfare
Plan of the Borrower or any ERISA Affiliate of the Borrower. None of the
Borrower or any ERISA Affiliate of the Borrower has maintained or contributed to
(or has been obligated to contribute to) any Pension Plan or Welfare Plan.

 

iii. None of the assets of the Borrower constitute Plan Assets.

 

iv. The formation of the Borrower, and the acquisition of Fund Investments
contemplated by the Borrower, will not constitute a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject DBTCA, the Administrative Agent or any Lender to
any liability under ERISA.

 

v. The Borrower shall do, and shall cause its ERISA Affiliates to do, or cause
to be done, all things reasonably necessary to ensure that the Borrower will not
be deemed to hold Plan Assets at any time. Notwithstanding Section 6.02(d)) of
the Credit Agreement, the Borrower shall refrain from making any Restricted
Payment to the Equity Owner at any time that the Borrower gains knowledge that
the Equity Owner has failed to do all things reasonably necessary to ensure that
it will not be deemed to hold Plan Assets at any time.

 

vi. The Borrower will at no time be treated as a corporation for U.S. federal
income tax purposes.



--------------------------------------------------------------------------------

The Equity Owner further covenants and agrees that it shall not transfer, or
cause the Borrower to issue, any limited liability company interests of the
Borrower to any other Person unless such other Person shall have executed and
delivered to the Administrative Agent and the Lenders a letter substantially
identical to this Letter.

This Letter may not be amended or waived or modified except by an instrument in
writing signed by each of the parties hereto.

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

Delivery of an executed counterpart of a signature page of this Letter by .pdf
attachment to a transmission by electronic mail or by facsimile transmission
shall each be effective as delivery of a manually executed counterpart of this
Letter.

[Signatures begin on the next page]



--------------------------------------------------------------------------------

Sincerely, CORPORATE CAPITAL TRUST, INC.,
    as Equity Owner

By:

 

 

  Name:   Title:

Acknowledged:

 

DEUTSCHE BANK AG, NEW YORK BRANCH

By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature page to Equity Owner Letter]



--------------------------------------------------------------------------------

EXHIBIT I

CNL LETTER

[LETTERHEAD OF CNL Fund Advisors Company]

August 22, 2011

Deutsche Bank AG, New York Branch

    as Administrative Agent and a Lender

60 Wall Street

New York, NY 10005

Each of the Lenders identified in the Credit

    Agreement described below

Reference is made to (i) the Credit Agreement (the “Credit Agreement”) dated as
of August 22, 2011 between CCT Funding LLC, as borrower (the “Borrower”), and
Deutsche Bank AG, New York Branch, as administrative agent (in such capacity,
the “Administrative Agent”) and a lender, and such other lenders as may from
time to time become a party thereto (collectively, the “Lenders”), (ii) the
Investment Advisory Agreement (the “Investment Advisory Agreement”), dated as of
March 18, 2011 between CNL Fund Advisors Company, a Florida corporation (“CNL”)
and Corporate Capital Trust, Inc. (“CCT”) and (iii) the Administrative Services
Agreement (the “Administrative Services Agreement”) dated as of March 18, 2011
between CNL and CCT (together with the Investment Advisory Agreement, the
“Investment Advisory Agreements”). Terms used but not defined in this letter
(this “Letter”) shall have the meanings assigned thereto in the Credit
Agreement.

CNL covenants and agrees to indemnify the Administrative Agent, each of the
Lenders and their respective officers, directors, employees, representatives and
agents from and hold each of them harmless against any and all losses,
liabilities, claims, damages or expenses incurred by any of them as a result of,
or arising out of, or in any way related to, or by reason of, any breach by CNL
of a representation, warranty or covenant contained in this Letter or in any
Credit Document, but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred primarily by reason of the gross negligence,
fraud, bad faith or willful misconduct of any such indemnified person. To the
extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, each of the Lenders and their respective officers,
directors, employees, representatives and agents set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, CNL shall make the maximum contribution



--------------------------------------------------------------------------------

to the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

In addition, CNL hereby represents and warrants to the Administrative Agent and
the Lenders that:

 

i. CNL (a) is duly organized and validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization, (b) is not
required to register as an “investment company” under the Investment Company
Act, (c) is an investment adviser under the Investment Advisers Act of 1940 and
(d) and has the full power, authority and legal right to enter into this Letter
and the Investment Advisory Agreements.

 

ii. There is no pending or, to the best knowledge of CNL, threatened litigation,
arbitration, action, proceeding, order, investigation or claim, at law or in
equity or before or by any Governmental Authority affecting CNL, or any of their
properties, assets or revenues which could reasonably be expected to have a
Material Adverse Effect.

 

iii. Except as notified to the Administrative Agent in writing prior to the
Closing Date, as of the Closing Date, CNL is not in default under or with
respect to (a) any Contractual Obligation or (b) under any Law;

 

iv. The Investment Advisory Agreements are in full force and effect and no
material default exists thereunder, CNL is not listed on an exchange.

 

v. The Sub-Advisory Agreement is in full force and effect and no material
default on the part of CNL, and, to CNL’s knowledge, no material default on the
part of KKR, exists thereunder.

This Letter may not be amended or waived or modified except by an instrument in
writing signed by each of the parties hereto.

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

Delivery of an executed counterpart of a signature page of this Letter by .pdf
attachment to a transmission by electronic mail or by facsimile transmission
shall each be effective as delivery of a manually executed counterpart of this
Letter.

[Signatures begin on the next page]



--------------------------------------------------------------------------------

Sincerely,      CNL FUND ADVISORS COMPANY     By:  

 

    Name:     Title:  

Acknowledged:

 

DEUTSCHE BANK AG, NEW YORK
    BRANCH

By:

 

 

   

Name:

   

Title:

 

By:

 

 

   

Name:

   

Title:

 

[Signature page to CNL Letter]



--------------------------------------------------------------------------------

EXHIBIT J

COMPLIANCE CERTIFICATE

Financial Statement Date:             , 201[    ]

To: Deutsche Bank AG, New York Branch

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of August 22, 2011
(as amended, the “Credit Agreement”; the terms defined therein being used herein
as therein defined) between CCT Funding LLC, as borrower, and Deutsche Bank AG,
New York Branch, as initial lender and administrative agent.

The undersigned hereby certifies as of the date hereof that he/she is a
Responsible Officer of the Manager, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Lender on the behalf of
the Manager, and that:

1. The aggregate amount of Restricted Payments made during the fiscal quarter
ended as of the above date was $[            ].

2. [No Default is continuing and no Event of Default occurred on or prior to the
date of this Compliance Certificate.] [A Default is continuing or Event of
Default has occurred on or prior to the date of this Compliance Certificate and
the following is a list of each such Default or Event of Default, the details
thereof and the actions to which the Borrower is taking or proposes to take with
respect thereto:

[            ].]

[Signatures begin on the next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
[            ], 201[    ].

 

CORPORATE CAPITAL TRUST, INC.,
as Manager

  By:  

 

    Name:     Title:  

[Signature page to Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT K

COMMITMENT TERMINATION NOTICE

[LETTERHEAD OF DEUTSCHE BANK AG, NEW YORK BRANCH]

[            ], 201[    ]

CCT Funding LLC

450 S. Orange Avenue

Orlando, Florida 32801

Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, the “Credit Agreement”) between CCT Funding LLC, as borrower (“you”),
and Deutsche Bank AG, New York Branch, as initial lender and administrative
agent (“us”). Terms used herein and not defined have the meanings assigned to
them in the Credit Agreement.

An Event of Default under Section 7.01([    ]1) of the Credit Agreement occurred
on [            ], 201[    ]. We hereby notify you that pursuant to Section 7.03
of the Credit Agreement, we have declared [a Commitment Termination Event] [the
outstanding principal amount of all outstanding Loans and all other Obligations
are due and payable] as of the date hereof. As a result, the outstanding
principal amount of all outstanding Loans and all other Obligations are
immediately due and payable by you and the Commitment is hereby terminated.

The fact that neither we nor any of our Affiliates have, as of the date hereof,
taken any other action or exercised any other rights or remedies under the
Credit Agreement or any other Credit Document (including any right or remedy
with respect to any Collateral) does not constitute a waiver of the Event of
Default referred to above or any other Event of Default or of any rights or
remedies under the Credit Agreement or any other Credit Document.

[Signatures begin on the next page]

 

1 

[Note: Insert relevant subsection of Section 7.01]



--------------------------------------------------------------------------------

All rights and remedies available to us or any of our Affiliates under the
Credit Agreement or any other Credit Document are expressly reserved.

 

Sincerely, DEUTSCHE BANK AG, NEW YORK BRANCH By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature page to Commitment Termination Notice]



--------------------------------------------------------------------------------

EXHIBIT L

LOAN CESSATION NOTICE

[LETTERHEAD OF DEUTSCHE BANK AG, NEW YORK BRANCH]

[            ], 201[    ]

CCT Funding LLC

450 S. Orange Avenue

Orlando, Florida 32801

Reference is made to the Credit Agreement dated as of August 22, 2011 (as
amended, the “Credit Agreement”) between CCT Funding LLC, as borrower (“you”),
and Deutsche Bank AG, New York Branch, as initial lender and administrative
agent (“we” or “us”). Terms used herein and not defined have the meanings
assigned to them in the Credit Agreement.

An Event of Default under Section 7.01([    ]3) of the Credit Agreement occurred
on [        ], 201[    ]. We hereby notify you that pursuant to Section 7.03 of
the Credit Agreement, we have elected to cease making additional Loans to you
(without otherwise terminating the Commitment) from and after the date hereof,
until such further date as we may agree with you in writing.

The fact that neither we nor any of our Affiliates have, as of the date hereof,
taken any other action or exercised any other rights or remedies under the
Credit Agreement or any other Credit Document (including any right or remedy
with respect to any Collateral) does not constitute a waiver of the Event of
Default referred to above or any other Event of Default or of any rights or
remedies under the Credit Agreement or any other Credit Document.

[Signatures begin on the next page]

 

 

3 

[Note: Insert relevant subsection of Section 7.01]



--------------------------------------------------------------------------------

All rights and remedies available to us or any of our Affiliates under the
Credit Agreement or any other Credit Document are expressly reserved.

 

Sincerely, DEUTSCHE BANK AG, NEW YORK BRANCH

By:

 

 

  Name:   Title:

By:

 

 

  Name:   Title:

[Signature page to Loan Cessation Notice]



--------------------------------------------------------------------------------

SCHEDULE 1

LENDING OFFICES AND NOTICE DATA

BORROWER

CCT Funding LLC

c/o Corporate Capital Trust

450 S. Orange Avenue

Orlando, FL 32801

Attention: General Counsel

Attention: Chief Financial Officer

Telephone: (866) 745-3797

Facsimile: (407) 540-7653

Electronic Mail: paul.saint-pierre@cnl.com

LENDER

Deutsche Bank AG, New York Branch

60 Wall Street

New York, NY 10005

Attention: Nick Bozzuto

Telephone: (212) 250-6340

Facsimile: (646) 736-5571

Electronic Mail: nicholas.bozzuto@db.com



--------------------------------------------------------------------------------

SCHEDULE 2

UCC-1 FILING JURISDICTIONS

Delaware



--------------------------------------------------------------------------------

SCHEDULE 3

August 22, 2011

SCHEDULE OF FUND INVESTMENTS

 

Fund
Investment

type

   Obligor
(ticker)    Currency    Description    CUSIP
(or other
security
identifier)    Principal
Balance
(as of the
date
hereof)    Interest Rate
(including
benchmark rate
and coupon /
spread)    Stated
Maturity    Market
Value
Price    Approved
Industry    Outstanding
Facility Size    Spread To
Maturity    Number of
Pricing
Sources



--------------------------------------------------------------------------------

SCHEDULE 4

APPROVED BANKS

[    ]*

 

*CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 5

APPROVED SELLING INSTITUTIONS

[    ]*

 

*CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 6

APPROVED INDUSTRY AND SECTOR CATEGORIES

[    ]*

 

*CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 7

APPROVED PRICING SERVICES

[    ]*

 

*CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.



--------------------------------------------------------------------------------

SCHEDULE 8

APPROVED BOND DEALERS

[    ]*

 

*CONFIDENTIAL TREATMENT REQUEST - Confidential portion has been omitted and
filed separately with the Commission.